Exhibit 10.1

 

EXECUTION VERSION

 



 

 



INVESTMENT AGREEMENT

 

by and between

 

KNOLL, INC.

 

and

 

FURNITURE INVESTMENTS S.à r.l.

 

Dated as of June 22, 2020

 



 

 



 

 

 

Table of Contents

 

ARTICLE I
PURCHASE AND SALE OF the PURCHASED SHARES

 

Section 1.1 Purchase of the Purchased Shares 1 Section 1.2 Closing Date 2
Section 1.3 Deliveries at Closing 2         ARTICLE II     REPRESENTATIONS AND
WARRANTIES of the Buyer         Section 2.1 Organization and Qualification 3
Section 2.2 Authorization; Validity; Enforcement 3 Section 2.3 Governmental
Filings 3 Section 2.4 No Conflicts 3 Section 2.5 Sufficient Funds; Financing 4
Section 2.6 Purchase for Investment 4 Section 2.7 Brokers; Finders 4 Section 2.8
Ownership of Company Stock 5 Section 2.9 Plan Assets 5 Section 2.10 No Other
Representations or Warranties of the Buyer 5 Section 2.11 No Other
Representations or Warranties of the Company 5         ARTICLE III    
REPRESENTATIONS AND WARRANTIES OF THE COMPANY         Section 3.1 Organization
and Qualification 6 Section 3.2 Authorization; Validity; Enforcement 6
Section 3.3 Issuance of Purchased Shares 7 Section 3.4 Government Filings 7
Section 3.5 No Conflicts 7 Section 3.6 No General Solicitation 7 Section 3.7
Broker Fees 7 Section 3.8 No Integrated Offering 8 Section 3.9 SEC Documents;
Financial Statements; Undisclosed Liabilities 8 Section 3.10 Absence of Certain
Changes 9 Section 3.11 Equity Capitalization 9 Section 3.12 Litigation 11
Section 3.13 Employee Matters 11 Section 3.14 Investment Company Status 11
Section 3.15 Tax Matters 11 Section 3.16 Listing and Maintenance Requirements 12
Section 3.17 Compliance with Laws; Permits 12 Section 3.18 No Rights Agreement;
Anti-Takeover Provisions 13 Section 3.19 Title to Assets 13 Section 3.20 No
Other Representations or Warranties of the Company 14 Section 3.21 No Other
Representations or Warranties of the Buyer 14

 



i

 

 

  ARTICLE IV     COVENANTS         Section 4.1 Interim Operations of the Company
15 Section 4.2 Cooperation and Efforts to Consummate Transactions; Status
Updates 16 Section 4.3 Regulatory Efforts 17 Section 4.4 Corporate Actions 18
Section 4.5 Standstill 18 Section 4.6 Transfer Restrictions 20 Section 4.7
Public Disclosure 21 Section 4.8 Legends 21 Section 4.9 Tax Matters 22
Section 4.10 Election of Director 24 Section 4.11 Information Rights 27
Section 4.12 Confidentiality 28 Section 4.13 Voting 28 Section 4.14 NYSE Listing
of Shares 29 Section 4.15 Participation Rights 29 Section 4.16 Non-Solicitation
31         ARTICLE V     CONDITIONS to closing         Section 5.1 Conditions to
the Obligations of the Company and the Buyer 31 Section 5.2 Conditions to the
Obligation of the Company 31 Section 5.3 Conditions to the Obligation of the
Buyer 32         ARTICLE VI     TERMINATION; SURVIVAL         Section 6.1
Termination 33 Section 6.2 Effect of Termination and Abandonment 33 Section 6.3
Survival 33 Section 6.4 Limitation on Damages 34         ARTICLE VII    
MISCELLANEOUS         Section 7.1 Governing Law and Venue; Jury Trial; Specific
Performance 34 Section 7.2 Counterparts 35 Section 7.3 Headings 35 Section 7.4
Severability 35 Section 7.5 Entire Agreement; Amendment and Waiver 35
Section 7.6 Notices 36 Section 7.7 Successors and Assigns 37 Section 7.8 No
Third Party Beneficiaries 37 Section 7.9 Further Assurances 37 Section 7.10 Fees
and Expenses 38 Section 7.11 Interpretation 38

 



ii

 

 

Exhibit A – Definitions Exhibit B – Form of Certificate of Designations
Exhibit C – Form of Registration Rights Agreement Exhibit D – Non-USRPI
Certificate Exhibit E – Non-USRPI Notice for IRS

 



iii

 

 

INVESTMENT AGREEMENT

 

This INVESTMENT AGREEMENT (including the schedules hereto, this “Agreement”),
dated as of June 22, 2020, is made by and between Knoll, Inc., a Delaware
corporation (the “Company”), and Furniture Investments S.à r.l., a Luxembourg
private limited liability company (société à responsabilité limitée), having its
registered office at 23, avenue Monterey, L-2163 Luxembourg, Grand-Duchy of
Luxembourg, registered with the Luxembourg Register of Commerce and Companies
under number B243255 (the “Buyer”). All of the signatories to this Agreement are
collectively referred to as the “Parties” and individually as a “Party.”

 

WHEREAS:

 

A.            The Company and the Buyer are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by Section 4(a)(2) of the Securities Act of 1933, as amended (the “Securities
Act”), and Rule 506(b) of Regulation D (“Regulation D”) as promulgated by the
United States Securities and Exchange Commission (the “SEC”) under the
Securities Act.

 

C.            The Board of Directors of the Company (the “Board”) has deemed it
advisable and has authorized the issuance and sale of 164,000 shares (the
“Purchased Shares”) of the Company’s Series A Convertible Preferred Stock, par
value $1.00 per share (the “Series A Preferred Stock”), having the designation,
preferences, conversion or other rights, voting powers, restrictions,
limitations as to dividends, qualifications and terms and conditions as
specified in the Certificate of Designations, substantially in the form attached
hereto as Exhibit B (the “Certificate of Designations”), to the Buyer.

 

B.            The Buyer has agreed to purchase, and the Company has agreed to
issue and sell, at the Closing (as defined below), the Purchased Shares, in each
case upon the terms and subject to the conditions set forth in this Agreement.

 

D.            In connection with the consummation of the Transactions, the
Parties will execute and deliver, among other things, (a) a Registration Rights
Agreement, substantially in the form attached hereto as Exhibit C (the
“Registration Rights Agreement”), and (b) the Certificate of Designations.

 

NOW, THEREFORE, in consideration of the premises, and of the representations,
warranties, covenants and agreements contained herein, the Parties hereby agree
as follows:

 

ARTICLE I
PURCHASE AND SALE OF the PURCHASED SHARES

 

Section 1.1            Purchase of the Purchased Shares. Upon the terms and
subject to the conditions set forth in this Agreement, at the Closing, the
Company shall issue and sell to the Buyer, and the Buyer shall purchase and
acquire from the Company, the Purchased Shares, free and clear of any Liens,
other than Liens incurred by the Buyer or its Affiliates or restrictions arising
under applicable securities Laws or imposed by this Agreement or the Transaction
Documents, for an aggregate purchase price of $164,000,000 (such aggregate
purchase price, the “Purchase Price”).

 





 

 

Section 1.2            Closing Date. The date, time and place of the closing of
the purchase and sale of the Purchased Shares provided for in this Agreement
(the “Closing”) will take place at 10:00 a.m., Eastern Standard time on the
fifth (5th) Business Day following the satisfaction or, to the extent permitted
by applicable Law, waiver of the last condition in ARTICLE V to be satisfied or
waived (other than those conditions that by their nature are to be satisfied at
the Closing, but subject to the fulfillment or, to the extent permitted by
applicable Law, waiver of those conditions) either (a) remotely via telephone,
video conference or exchange of documents by e-mail or (b) at such other time
and place as the Buyer and the Company mutually agree (the “Closing Date”).

 

Section 1.3            Deliveries at Closing.

 

(a)           By the Company. Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing, the Company shall deliver or cause to
be delivered to the Buyer:

 

(i)            the Purchased Shares, free and clear of all Liens, other than
Liens incurred by the Buyer or its Affiliates or restrictions arising under
applicable securities Laws or imposed by this Agreement or the Transaction
Documents;

 

(ii)           evidence of the issuance of the Purchased Shares in the name of
the Buyer by book entry on the stock ledger of the Company (or, if the Purchased
Shares are to be represented in certificated form, a certificate representing
the Purchased Shares);

 

(iii)          counterparts of each of the Transaction Documents to which the
Company or any of its Affiliates is a party, duly executed by the Company or its
applicable Affiliates party thereto; and

 

(iv)         the certificate contemplated by Section 5.3(c).

 

(b)           By the Buyer. Upon the terms and subject to the conditions set
forth in this Agreement, at the Closing, the Buyer shall deliver or cause to be
delivered:

 

(i)           the Purchase Price to the Company, by wire transfer in immediately
available funds, to the account designated by the Company in writing;

 

(ii)           counterparts of each of the Transaction Documents (other than the
Equity Commitment Letter, which shall be delivered to the Company on or prior to
the date of this Agreement), to which the Buyer or any of its Affiliates is a
party, duly executed by the Buyer or its applicable Affiliates party thereto;
and

 

(iii)          the certificate contemplated by Section 5.2(c).

 



2

 

 

ARTICLE II
REPRESENTATIONS AND WARRANTIES of the Buyer

 

The Buyer represents and warrants that:

 

Section 2.1            Organization and Qualification. The Buyer is duly
organized and validly existing and in good standing (or the equivalent thereof)
under the laws of the jurisdiction in which it is formed, and has the requisite
power and authorization to own its properties and to carry on its business as
now being conducted and as presently proposed to be conducted. The Buyer is duly
qualified as a foreign entity to do business and is in good standing in every
jurisdiction in which its ownership of property or the nature of the business
conducted by it makes such qualification necessary, except to the extent that
the failure to be so qualified or be in good standing would not reasonably be
expected to have a Buyer Material Adverse Effect.

 

Section 2.2            Authorization; Validity; Enforcement. The Buyer has the
requisite power and authority to enter into and perform its obligations under
this Agreement and the applicable Transaction Documents and to consummate the
transactions contemplated hereby and thereby. The execution and delivery of this
Agreement and the Transaction Documents by the Buyer and the consummation by the
Buyer of the transactions contemplated hereby and thereby have been, or when
executed will be, duly authorized by the Buyer. This Agreement and the
Transaction Documents have been (or will be, upon execution) duly executed and
delivered by the Buyer and shall constitute the legal, valid and binding
obligations of the Buyer, enforceable against the Buyer in accordance with their
respective terms, except as such enforceability may be limited by general
principles of equity or applicable bankruptcy, insolvency, reorganization,
moratorium, liquidation and other similar laws relating to, or affecting
generally, the enforcement of applicable creditors’ rights and remedies.

 

Section 2.3            Governmental Filings. Other than (a) the filing by the
Company of the Certificate of Designations with the Secretary of State of the
State of Delaware, (b) filings with the SEC under the Securities Act and
Exchange Act, (c) compliance with the rules and regulations of the New York
Stock Exchange (the “NYSE”), (d) compliance with any applicable state securities
or blue sky laws and (e) the expirations of waiting periods and the filings,
notices, reports, consents, registrations, approvals, permits and authorizations
under the HSR Act, no notices, reports or other filings are required to be made
by the Buyer with, nor are any consents, registrations, approvals, permits or
authorizations required to be obtained by the Buyer from, any Governmental
Authority in connection with the execution, delivery and performance of this
Agreement and the Transaction Documents by the Buyer or the consummation of the
Transactions, except those that the failure to make or obtain would not
reasonably be expected to have a Buyer Material Adverse Effect.

 

Section 2.4            No Conflicts. The execution, delivery and performance by
the Buyer of this Agreement and the Transaction Documents and the consummation
by the Buyer of the transactions contemplated hereby and thereby will not
(a) result in a violation of the organizational documents of the Buyer or any of
its Affiliates, (b) conflict with, or constitute a default under any agreement,
indenture or instrument to which the Buyer is a party or result in the creation
of any Lien upon any of the properties or assets of the Buyer or (c) assuming
the accuracy of the representations and warranties of the Company in
ARTICLE III, result in a violation of any Law or Order applicable to the Buyer
or any of its Affiliates or Portfolio Companies or by which any property or
asset of the Buyer or any of its Affiliates or Portfolio Companies is bound or
affected, in each case other than as would not reasonably be expected to have a
Buyer Material Adverse Effect.

 



3

 

 

Section 2.5            Sufficient Funds; Financing. At the Closing, the Buyer
will have immediately available funds necessary to pay the Purchase Price, and
to pay any fees and expenses of or payable by Buyer, and to consummate the
Transactions on the terms and conditions contemplated by this Agreement. The
Buyer has delivered to the Company a true and complete copy of the Equity
Commitment Letter, pursuant to which Investindustrial VII L.P., a limited
partnership registered in England and Wales with company number LP016943 (“Fund
VII”), has committed, upon the terms and subject to the conditions set forth
therein, to provide funding (directly or indirectly) to the Buyer in the amounts
set forth therein. As of the date of this Agreement, the Equity Commitment
Letter is in full force and effect and constitutes the enforceable, legal, valid
and binding obligations of each of the parties thereto. As of the date of this
Agreement, Buyer is not aware of any reason why the funds sufficient to pay the
Purchase Price will not be available on the Closing Date. The Equity Commitment
Letter will not be amended, modified or altered at any time through the Closing.

 

Section 2.6            Purchase for Investment. The Buyer acknowledges that the
Series A Preferred Stock and the Common Stock issuable upon the conversion of
the Series A Preferred Stock have not been registered under the Securities Act
or under any state or other applicable securities Laws. The Buyer
(a) acknowledges that it is acquiring the Series A Preferred Stock and the
Common Stock issuable upon the conversion of the Series A Preferred Stock
pursuant to an exemption from registration under the Securities Act solely for
investment with no intention to distribute any of the foregoing to any Person,
(b) will not sell, transfer or otherwise dispose of any of the Series A
Preferred Stock or the Common Stock issuable upon the conversion of the Series A
Preferred Stock, except in compliance with this Agreement and the registration
requirements or exemption provisions of the Securities Act and any other
applicable securities Laws, (c) has such knowledge and experience in financial
and business matters and in investments of this type that it is capable of
evaluating the merits and risks of its investment in the Series A Preferred
Stock and the Common Stock issuable upon the conversion of the Series A
Preferred Stock and of making an informed investment decision, (d) is an
“accredited investor” (as that term is defined by Rule 501 of the Securities
Act) and (e)(i) has been furnished with or has had access to all the information
that it considers necessary or appropriate to make an informed investment
decision with respect to the Series A Preferred Stock and the Common Stock
issuable upon the conversion of the Series A Preferred Stock, (ii) has had an
opportunity to discuss with the Company and its Representatives the intended
business and financial affairs of the Company and to obtain information
necessary to verify any information furnished to it or to which it had access
and (iii) can bear the economic risk of (A) an investment in the Series A
Preferred Stock and the Common Stock issuable upon the conversion of the
Series A Preferred Stock indefinitely and (B) a total loss in respect of such
investment. The Buyer has such knowledge and experience in business and
financial matters so as to enable it to understand and evaluate the risks of,
and form an investment decision with respect to its investment in, the Series A
Preferred Stock and the Common Stock issuable upon the conversion of the
Series A Preferred Stock and to protect its own interest in connection with such
investment.

 

Section 2.7            Brokers; Finders. No broker, investment banker, financial
advisor or other Person, other than J.P. Morgan Securities LLC, is entitled to
any broker’s, finder’s, financial advisors or other similar fee or commission,
or the reimbursement of expenses in connection therewith, in connection with the
Transactions based upon arrangements made by or on behalf of the Buyer or any of
its Affiliates or Portfolio Companies.

 



4

 

 

Section 2.8            Ownership of Company Stock. Other than 2,404,034 shares
of Common Stock owned by an Affiliate of the Buyer, neither the Buyer nor, to
the knowledge of the Buyer, any of its Affiliates or Portfolio Companies owns
any capital stock or other securities of the Company.

 

Section 2.9            Plan Assets. The underlying assets of the Buyer and its
Subsidiaries do not constitute “plan assets” within the meaning of ERISA and the
execution, delivery and performance of this Agreement and the Transaction
Documents do not and will not constitute a non-exempt prohibited transaction
under section 406 of ERISA or Section 4975 of the Code.

 

Section 2.10          No Other Representations or Warranties of the Buyer.
Except for the representations and warranties made by the Buyer in this
ARTICLE II, neither the Buyer nor any other Person acting on its behalf makes
any other express or implied representation or warranty with respect to the
Buyer or any of its Affiliates or their respective businesses, operations,
properties, assets, liabilities, condition (financial or otherwise) or
prospects, notwithstanding the delivery or disclosure to the Company or its
Subsidiaries or Representatives of any documentation, forecasts or other
information with respect to any one or more of the foregoing, and the Company
acknowledges the foregoing. In particular, and without limiting the generality
of the foregoing, except for the representations and warranties made by the
Buyer in this ARTICLE II, neither the Buyer nor any other Person makes or has
made any express or implied representation or warranty to the Company or its
Subsidiaries or Representatives with respect to (a) any financial projection,
forecast, estimate, budget or prospect information relating to the Buyer, any of
its Affiliates or their respective businesses or (b) any oral or written
information presented to the Company or its Subsidiaries or Representatives in
the course of the negotiation of this Agreement or the course of the
Transactions or any other transactions or potential transactions involving the
Buyer and the Company.

 

Section 2.11          No Other Representations or Warranties of the Company.
Except for the representations and warranties expressly set forth in ARTICLE III
(as modified by the Company Disclosure Letter), the Buyer hereby acknowledges
that neither the Company nor any of its Subsidiaries, nor any other Person,
(a) has made or is making any other express or implied representation or
warranty with respect to the Series A Preferred Stock, Common Stock, the Company
or any of its Subsidiaries or their respective businesses, operations, assets,
liabilities, condition (financial or otherwise) or prospects, including with
respect to any information provided or made available to the Buyer or any of its
Affiliates or Representatives or any information developed by the Buyer or any
of its Affiliates or Representatives or (b) will have or be subject to any
liability or indemnification obligation to the Buyer resulting from the
delivery, dissemination or any other distribution to the Buyer or any of its
Affiliates, Portfolio Companies or its Representatives, or the use by the Buyer
or any of its Affiliates or Representatives, of any information, documents,
estimates, projections, forecasts or other forward-looking information, business
plans or other material developed by or provided or made available to the Buyer
or any of its Affiliates or Representatives, including in due diligence
materials, or management presentations (formal or informal), in anticipation or
contemplation of any of the Transactions. The Buyer expressly waives any such
claim relating to the foregoing matters, except for any such claim alleging an
inaccuracy or breach of the representations and warranties expressly set forth
in ARTICLE III (as modified by the Company Disclosure Letter) and Fraud.

 



5

 

 

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF THE COMPANY

 

The Company represents and warrants to the Buyer that except as (a) disclosed in
SEC Documents (excluding in each case any disclosures set forth in the risk
factors or “forward-looking statements” section of such SEC Documents, and any
other disclosures included therein to the extent they are predictive or
forward-looking in nature) filed or furnished after December 31, 2019 and prior
to the date hereof or (b) set forth in the correspondingly numbered section of
the confidential disclosure letter delivered by the Company to the Buyer prior
to the execution of this Agreement (the “Company Disclosure Letter”) (it being
understood that any information, item or matter set forth on one section or
subsection of the Company Disclosure Letter shall be deemed disclosure with
respect to, and shall be deemed to apply to and qualify, the section or
subsection of this Agreement to which it corresponds in number and each other
section or subsection of this Agreement to the extent that it is reasonably
apparent on its face that such information, item or matter is relevant to such
other section or subsection):

 

Section 3.1            Organization and Qualification.

 

(a)           The Company (i) is an entity duly organized and validly existing
and in good standing in all material respects under the laws of the
jurisdictions in which it is formed, (ii) has the requisite power and authority
in all material respects to own its properties and to carry on its business as
now being conducted and as presently proposed to be conducted and (iii) is duly
qualified in all material respects as a foreign entity to do business and is in
good standing in every jurisdiction in which its ownership of property or the
nature of the business conducted by it makes such qualification necessary.

 

(b)           Each Subsidiary of the Company (i) is an entity duly organized and
validly existing and in good standing under the laws of the jurisdictions in
which it is formed, (ii) has the requisite power and authority to own its
properties and to carry on its business as now being conducted and as presently
proposed to be conducted and (iii) is duly qualified as a foreign entity to do
business and is in good standing in every jurisdiction in which its ownership of
property or the nature of the business conducted by it makes such qualification
necessary, except in the case of clauses (i), (ii) or (iii) where the failure to
be so qualified or in good standing, or to have such power or authority, would
not reasonably be expected to have a Material Adverse Effect.

 

Section 3.2            Authorization; Validity; Enforcement. The Company has the
requisite corporate power and authority to enter into and perform its
obligations under this Agreement and the applicable Transactions Documents and
to consummate the transactions contemplated hereby and thereby. The execution
and delivery of this Agreement and the applicable Transaction Documents by the
Company and the consummation by the Company of the transactions contemplated
hereby and thereby, including the issuance of the Purchased Shares, have been
duly authorized by the Board, including for purposes of Section 203(a)(1) of the
DGCL. This Agreement and the applicable Transaction Documents have been (or will
be, upon execution) duly executed and delivered by the Company, and constitute
the legal, valid and binding obligations of the Company, enforceable against the
Company in accordance with their respective terms, except as such enforceability
may be limited by general principles of equity or applicable bankruptcy,
insolvency, reorganization, moratorium, liquidation or similar laws relating to,
or affecting generally, the enforcement of applicable creditors’ rights and
remedies.

 



6

 

 

Section 3.3            Issuance of Purchased Shares. Assuming the accuracy of
each of the representations and warranties of the Buyer set forth in ARTICLE II,
the offer and sale by the Company of the Purchased Shares is exempt from the
registration and prospectus delivery requirements of the Securities Act and the
rules and regulations thereunder.

 

Section 3.4            Government Filings. Other than (a) the filing of the
Certificate of Designations with the Secretary of State of the State of
Delaware, (b) filings with the SEC under the Securities Act and Exchange Act,
(c) compliance with the rules and regulations of the NYSE, (d) compliance with
any applicable state securities or blue sky laws and (e) the expirations of
waiting periods and the filings, notices, reports, consents, registrations,
approvals, permits and authorizations under the HSR Act, no notices, reports or
other filings are required to be made by the Company with, nor are any consents,
registrations, approvals, permits or authorizations required to be obtained by
the Company from, any Governmental Authority in connection with the execution,
delivery and performance of this Agreement and the Transaction Documents by the
Company or the consummation of the Transactions, except those that the failure
to make or obtain would not reasonably be expected to have a Material Adverse
Effect.

 

Section 3.5            No Conflicts. The execution, delivery and performance of
this Agreement and the Transaction Documents by the Company and the consummation
by the Company of the transactions contemplated hereby and thereby will not
(a) result in a violation of the Company’s Amended and Restated Certificate of
Incorporation, dated December 13, 2004 (the “Certificate of Incorporation”) or
the Company’s Amended and Restated Bylaws, adopted on August 8, 2018 (the
“Bylaws” and, together with the Certificate of Incorporation, the “Company
Organizational Documents”), (b) conflict with, or constitute a default under any
agreement, indenture or instrument to which the Company or any of its
Subsidiaries is a party or result in the creation of any Lien (other than
Permitted Liens) upon any of the properties or assets of the Company or any of
its Subsidiaries, or (c) assuming the accuracy of the representations and
warranties of Buyer in ARTICLE II, result in a violation of any Law or Order
applicable to the Company or any of its Subsidiaries or by which any property or
asset of the Company or any of its Subsidiaries is bound or affected, other
than, in the case of clause (b) or (c), as would not reasonably be expected to
have a Material Adverse Effect.

 

Section 3.6            No General Solicitation. Neither the Company, nor any of
its Subsidiaries, nor, to the knowledge of the Company, any Person acting on its
or their behalf, has engaged in any form of general solicitation or general
advertising (within the meaning of Regulation D) in connection with the offer or
sale of the Series A Preferred Stock.

 

Section 3.7            Broker Fees. No broker, investment banker, financial
advisor or other Person is entitled to any broker’s, finder’s, financial
advisor’s or other similar fee or commission, or the reimbursement of expenses
in connection therewith, in connection with the Transactions based upon
arrangements made by or on behalf of the Company or any of its Subsidiaries.

 



7

 

 

Section 3.8            No Integrated Offering. None of the Company nor its
Subsidiaries, nor, to the knowledge of the Company, any Person acting on its or
their behalf has made any offers or sales of any security or solicited any
offers to buy any security, under circumstances that would cause the offering or
issuance of Series A Preferred Stock under this Agreement to be integrated with
prior offerings by the Company for purposes of the Securities Act that would
result in none of Regulation D or any other applicable exemption from
registration under the Securities Act to be available, nor will the Company take
any action or steps that would cause the offering or issuance of Series A
Preferred Stock under this Agreement to be integrated with other offerings by
the Company.

 

Section 3.9            SEC Documents; Financial Statements; Undisclosed
Liabilities.

 

(a)           Since January 1, 2018, the Company has timely filed or furnished
all the SEC Documents required to be filed or furnished by it with the SEC
pursuant to Section 13(a) or 15(d) of Exchange Act. As of their respective dates
(or if amended or supplemented, as of the date of such amendment or supplement,
or, in the case of an SEC Document that is a registration statement filed
pursuant to the Securities Act or a proxy statement filed pursuant to the
Exchange Act, on the date of effectiveness of such SEC Document or date of the
applicable meeting, respectively), the SEC Documents complied in all material
respects with the applicable requirements of the Securities Act, the Exchange
Act and the Sarbanes-Oxley Act of 2002, as amended (and in each case, the
rules and regulations of the SEC promulgated thereunder), in each case as in
effect at such time. None of the SEC Documents, at the time they were filed or
furnished with the SEC (or, if amended or supplemented, the date of the filing
of such amendment or supplement, with respect to the disclosures that were so
amended or supplemented or, in the case of an SEC Document that is a
registration statement filed pursuant to the Securities Act or a proxy statement
filed pursuant to the Exchange Act, on the date of effectiveness of such SEC
Document or date of the applicable meeting, respectively), contained any untrue
statement of a material fact or omitted to state a material fact required to be
stated therein or necessary in order to make the statements therein, in the
light of the circumstances under which they were made, not misleading.

 

(b)           The Company has established and maintains, and at all times since
January 1, 2018 has maintained, (i) systems of “internal control over financial
reporting” (as defined in Rule 13a-15(f) of the Exchange Act) that comply with
the requirements of the Exchange Act in all material respects and have been
designed by, or under the supervision of, its principal executive and principal
financial officers, or persons performing similar functions, sufficient to
provide reasonable assurance that (A) transactions are executed in accordance
with management’s general or specific authorizations; (B) transactions are
recorded as necessary to permit preparation of financial statements in
conformity with generally accepted accounting principles and to maintain asset
accountability; (C) access to assets is permitted only in accordance with
management’s general or specific authorization; and (D) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences; and
(ii) a system of “disclosure controls and procedures” (as defined in
Rule 13a-15(e) of the Exchange Act) that is designed to ensure that information
required to be disclosed by the Company in reports that it files with the SEC
pursuant to the SEC’s rules and forms is recorded and reported on a timely basis
in all material respects, including controls and procedures designed to ensure
that such information is accumulated and communicated to the Company’s
management as reasonably appropriate to allow timely decisions regarding
required disclosure. The Company’s disclosure controls and procedures were
effective as of the times indicated in the SEC Documents, and the Company’s
internal control over financial reporting was effective as of the times
indicated in the SEC Documents and, at such times, the Company was not aware of
any material weaknesses in its internal control over financial reporting. Since
January 1, 2018, there has not been any Fraud, whether or not material, that
involves management or other employees of the Company or any of its Subsidiaries
who have a significant role in the Company’s internal controls over financial
reporting.

 



8

 

 

(c)           As of their respective filing dates, the financial statements of
the Company included in the SEC Documents (the “Company Financial Statements”)
complied as to form in all material respects with applicable accounting
requirements and the published rules and regulations of the SEC with respect
thereto as in effect as of the time of filing (except as may be indicated in the
notes thereto or, in the case of the unaudited statements, as permitted by
Form 10-Q promulgated by the SEC). Such financial statements have been prepared
in all material respects in accordance with United States generally accepted
accounting principles (“GAAP”), consistently applied, during the periods
involved (except (i) as may be otherwise indicated in such financial statements
or the notes thereto, (ii) in the case of unaudited interim statements, to the
extent they may exclude footnotes or may be condensed or summary statements or
(iii) as otherwise permitted by Regulation S-X and the other rules and
regulations of the SEC) and fairly present in all material respects in
accordance with GAAP the consolidated financial position of the Company and its
Subsidiaries as of the dates thereof and the consolidated results of their
operations and cash flows for the periods shown (subject, in the case of
unaudited quarterly financial statements, to normal year-end adjustments).

 

(d)           Neither the Company nor any of its Subsidiaries has any
liabilities of any nature (whether accrued, absolute, contingent or otherwise),
except liabilities (i) reflected or reserved against in the consolidated balance
sheet (or the notes thereto) of the Company and its Subsidiaries included in the
Company’s Quarterly Report on Form 10-Q for the quarter ended March 31, 2020
(the “Balance Sheet Date”), (ii) incurred after the Balance Sheet Date in the
ordinary course of the Company’s business, (iii) for the performance of
obligations pursuant to the terms of the contracts to which the Company or any
of its Subsidiaries are party and compliance with permits, licenses, consents
and authorizations of Governmental Authorities to which the Company or any of
its Subsidiaries are subject, in each case in the ordinary course of business,
(iv) as expressly contemplated by this Agreement or otherwise incurred in
connection with the Transactions, (v) that are Permitted Liens or (vi) that have
not had, and would not reasonably be expected to have, a Material Adverse
Effect.

 

Section 3.10          Absence of Certain Changes. Since the Balance Sheet Date,
there has not been any Material Adverse Effect.

 

Section 3.11          Equity Capitalization.

 

(a)           The authorized capital stock of the Company consists of
(i) 200,000,000 shares of common stock, par value $0.01 per share (the “Common
Stock”), and (ii) 10,000,000 shares of preferred stock, par value $1.00 per
share (the “Preferred Stock”). As of the date of this Agreement, (A) 67,416,644
shares of Common Stock were issued and 50,724,720 shares of Common Stock were
outstanding (including 1,625,251 Company Restricted Shares), (B) 916,118 shares
of Common Stock were reserved for issuance pursuant to the Company Stock Plans,
(C) 110,000 shares of Common Stock were subject to outstanding Company Stock
Options, (D) 955,939 Company RSUs were outstanding pursuant to which a maximum
of 334,854 shares of Common Stock could be issued and (E) no shares of Company
Preferred Stock were issued or outstanding. Upon the filing of the Certificate
of Designations with the Secretary of State of the State of Delaware, 200,000
shares of Preferred Stock will be designated as the Series A Preferred Stock.

 



9

 

 

(b)           All of such issued and outstanding shares are duly authorized,
validly issued, fully paid and nonassessable. The Purchased Shares will, when
issued and delivered in connection with this Agreement, be duly authorized by
all necessary corporate action on the part of the Company, validly issued, fully
paid and nonassessable and, assuming the accuracy of each of the representations
and warranties of the Buyer set forth in ARTICLE II, issued in compliance with
all applicable federal and state securities Laws in all material respects and
will not be subject to preemptive rights or any restrictions on transfer under
applicable Law or any contract to which the Company is a party, other than those
under applicable securities Laws, this Agreement and the Transaction Documents,
and will be free and clear of all Transfer Taxes under applicable Law of the
United States (or any political subdivision thereof) and Liens, other than those
under applicable securities Laws, this Agreement and the Transaction Documents.
The shares of Common Stock issuable upon conversion of the Purchased Shares (the
“Conversion Shares”) have been, as of the Closing, duly reserved for issuance
and, when issued upon conversion thereof in accordance with the terms of the
Certificate of Designations, will be duly authorized by all necessary corporate
action on the part of the Company, validly issued, fully paid and nonassessable
and, assuming the accuracy of each of the representations and warranties of the
Buyer set forth in ARTICLE II, issued in compliance with all applicable federal
and state securities Laws in all material respects and will not be subject to
preemptive rights or any restrictions on transfer under applicable Law or any
contract to which the Company is a party, other than those under applicable
securities Laws, this Agreement and the Transaction Documents, and will be free
and clear of all Transfer Taxes under applicable Law of the United States (or
any political subdivision thereof) and Liens, other than those under applicable
securities Laws, this Agreement and the Transaction Documents.

 

(c)           Other than as provided in this Agreement or the Transaction
Documents, as set forth in Section 3.11(a), and except for equity incentive
awards outstanding under the Company Stock Plans, there are no outstanding
subscriptions, options, warrants, calls, convertible securities or other
contracts (or any rights, preemptive rights or rights of first offer) relating
to the issuance or repurchase of capital stock, or other equity interests of the
Company, to which the Company is a party, or by which it is bound, obligating
the Company to (i) issue, transfer or sell, or cause to be issued, transferred
or sold, any shares of capital stock or other equity interests of the Company or
any of its Subsidiaries or securities, bonds, debentures, notes or other
obligations convertible into or exchangeable for such shares of capital stock or
other equity interests, (ii) grant, extend or enter into any such subscription,
option, warrant, call, convertible securities or other contract (or any such
right, preemptive right or right of first offer) or (iii) redeem or otherwise
acquire any number of such shares of capital stock or other equity interests.
Neither the Company nor any of its Subsidiaries have outstanding any bonds,
debentures, notes or other obligations, the holders of which have the right to
vote (or convert into or exercise for securities having the right to vote) with
the stockholders of the Company on any matter.

 



10

 

 

(d)           Neither the Company nor any of its Subsidiaries is a party to any
voting trust or other agreement with respect to voting or registration of
capital stock or other equity interests of the Company or any of its
Subsidiaries.

 

Section 3.12          Litigation. As of the date of this Agreement, except as
would not reasonably be expected to have a Material Adverse Effect, (a) there is
no Action pending or, to the knowledge of the Company, threatened (i) against
the Company or any of its Subsidiaries, (ii) to which the Company or any of its
Subsidiaries is a party or (iii) to which any of the assets or properties of the
Company or any of its Subsidiaries is subject, and (b) there is no order, writ,
injunction, decree, ruling or decision of any court, commission, board or other
government agency (“Orders”) imposed upon the Company or any of its
Subsidiaries, in each case by or before a Governmental Authority.

 

Section 3.13          Employee Matters. Except where the failure to comply would
not reasonably be expected to have a Material Adverse Effect, the Company and
its Subsidiaries are in compliance with all applicable laws relating to labor,
employment, fair employment practices, terms and conditions of employment, and
wages and hours, and with the terms of all employee benefit plans (as defined in
Section 3(3) of Employee Retirement Income Security Act of 1974, as amended
(“ERISA”)) that are maintained or sponsored by the Company or its Subsidiaries
for the benefit of their respective current or former employees and with respect
to which the Company or its Subsidiaries have any liability (“ERISA Documents”),
and each such ERISA Document is in compliance with all applicable requirements
of ERISA.

 

Section 3.14          Investment Company Status. Neither the Company nor any
Subsidiary is an “investment company” as such term is defined in the Investment
Company Act of 1940, as amended.

 

Section 3.15          Tax Matters.

 

(a)           Except as would not reasonably be expected to have a Material
Adverse Effect, the Company and each Subsidiary of the Company: (i) has timely
and properly made or filed all U.S. federal, state and Non-U.S. Tax returns,
reports, statements, declarations or similar filings (including any election,
information returns, schedules or attachments thereto and any amendments
thereof) (“Tax Returns”) required to be filed by any jurisdiction to which it is
subject and all such Tax Returns filed or required to be filed were true,
correct and complete in all respects, (ii) has timely paid all Taxes and other
governmental assessments and charges, except those being contested in good faith
by appropriate proceedings and for which adequate reserves have been established
in accordance with GAAP, (iii) has set aside on its financial statements
adequate accruals in accordance with GAAP for the payment of all Taxes for
periods subsequent to the periods to which such Tax Returns, respectively,
apply, (iv) has not received any written notice of any deficiencies for any Tax
from any taxing authority except for those which have been resolved, which have
been paid in full, or which are being contested in good faith by appropriate
proceedings and for which adequate reserves have been established in accordance
with GAAP on the Company’s financial statements, (v) is not the subject of any
currently ongoing audit or other proceeding with respect to Taxes nor has any
audit or other proceeding with respect to Taxes been proposed in writing against
any of them, (vi) has not participated in any listed transaction within the
meaning of Treasury regulations Section 1.6011-4(b)(2), (vii) has complied in
all respects with all applicable laws relating to the payment and withholding of
Taxes and has duly and timely withheld and paid over to the appropriate taxing
authority all amounts required to be so withheld and paid under all applicable
laws and (viii) has no liens for Taxes upon any of their assets or properties,
other than Permitted Liens.

 



11

 

 

(b)           The Company is not, has not been within the past five years and
does not anticipate becoming, a “United States real property holding
corporation” within the meaning of Section 897(c)(2) of the Code.

 

Section 3.16          Listing and Maintenance Requirements. The Common Stock is
registered pursuant to Section 12(b) of the Exchange Act and listed on the NYSE,
and the Company has taken no action designed to, or which to the knowledge of
the Company is reasonably likely to have the effect of, terminating the
registration of the Common Stock under the Exchange Act or delisting the Common
Stock from the NYSE, nor has the Company received any notification that the SEC
or the NYSE is contemplating terminating such registration or listing. The
Company is in compliance in all material respects with the listing and listing
maintenance requirements of the NYSE applicable to it for the continued trading
of its Common Stock on the NYSE.

 

Section 3.17          Compliance with Laws; Permits.

 

(a)           The Company and each of its Subsidiaries are, and since January 1,
2018 have been, in compliance with and not in default under or in violation of
any Law or Order, in each case that are applicable to the Company or any of its
Subsidiaries, except where such non-compliance, default or violation would not
reasonably be expected to have a Material Adverse Effect, and, since January 1,
2018, neither the Company nor any of its Subsidiaries has received any written
notice or, to the knowledge of the Company, other communication from any
Governmental Authority regarding any actual or possible violation of, or failure
to comply with, any Law or Order, except as would not reasonably be expected to
have a Material Adverse Effect. The Company and each of its Subsidiaries hold
all licenses, franchises, permits, certificates, approvals and authorizations
from Governmental Authorities necessary for the lawful conduct of their
respective businesses, except where the failure to hold the same would not
reasonably be expected to have a Material Adverse Effect.

 

(b)           The Company, each of its Subsidiaries, and each of their officers,
directors, employees and, to the knowledge of the Company, agents acting on
their behalf is, and since January 1, 2018 has been, in compliance in with
(i) the Foreign Corrupt Practices Act of 1977 and any rules and regulations
promulgated thereunder and (ii) any other Laws applicable to the Company and its
Subsidiaries that address the prevention of corruption, bribery, terrorism or
money laundering (the “Anti-Corruption Laws”), in each case, except where such
non-compliance would not reasonably be expected to have a Material Adverse
Effect.

 

(c)           Except as would not reasonably be expected to have a Material
Adverse Effect, since January 1, 2018, none of the Company, any of its
Subsidiaries, or any of their officers, directors or employees, or, to the
knowledge of the Company, agent, acting on their behalf (and only in their
capacities as such) has, in connection with the business of the Company:
(a) unlawfully offered, paid, promised to pay, or authorized the payment of
anything of value, including money, loans, gifts, travel, or entertainment, to
any government official with the purpose of (i) influencing any act or decision
of such government official in his or her official capacity or (ii) inducing
such government official to perform or omit to perform any activity in violation
of his or her legal duties; except, with respect to the foregoing clauses
(i) and (ii), as permitted under the U.S. Foreign Corrupt Practices Act of 1977
or other applicable Law; or (b) made any illegal contribution to any political
party or candidate.

 



12

 

 

(d)           Except as would not reasonably be expected to have a Material
Adverse Effect, the Company, each of its Subsidiaries, and each of their
officers, directors, employees and, to the knowledge of the Company, agents
acting on their behalf is, and, since January 1, 2018 has been, in compliance
with all Laws or other financial restrictions administered by the Office of
Foreign Assets Control of the United States Treasury Department (“OFAC”),
including OFAC’s Specially Designated Nationals and Blocked Persons List, the
U.S. Department of State, and sanctions administered by the United Nations
Security Council, the European Union, Her Majesty’s Treasury, or other relevant
sanctions authority (collectively, “Sanctions”). Except as would not reasonably
be expected to have a Material Adverse Effect, none of the Company, any of its
Subsidiaries, or any director, officer or employee or, to the knowledge of the
Company, agent acting on their behalf is currently the subject or the target of
any Sanctions, nor is the Company or any of its Subsidiaries located, organized
or resident in a country or territory that is the subject or target of
Sanctions, including Cuba, Iran, North Korea, Syria and Crimea.

 

(e)           Except as would not reasonably be expected to have a Material
Adverse Effect, the Company will not use the proceeds from the Transactions
(i) in furtherance of an offer, payment, promise to pay or authorization of the
payment or giving of money, or anything else of value, to any Person in
violation of any Anti-Corruption Laws, or (ii) to fund or facilitate any
activities of or business with any person, or in any country or territory, that,
at the time of such funding, is the subject or the target of Sanctions. Except
as would not reasonably be expected to have a Material Adverse Effect, the
Company and its Subsidiaries have instituted and maintain policies and
procedures designed to ensure, and which are reasonably expected to continue to
ensure, compliance with all applicable Anti-Corruption Laws and Sanctions.

 

Section 3.18          No Rights Agreement; Anti-Takeover Provisions. As of the
date of this Agreement, neither the Company nor any of its Subsidiaries is party
to a stockholder rights agreement, “poison pill” or similar anti-takeover
agreement or plan.

 

Section 3.19          Title to Assets. Except as would not reasonably be
expected to have a Material Adverse Effect, the Company and its Subsidiaries
have good, valid and marketable title to, or a valid leasehold interest in or
license for right to use, all of the assets, properties (including real and
personal property) and rights reflected in the most recent Company Financial
Statements or acquired after the Balance Sheet Date, other than assets or
property sold or otherwise disposed of in the ordinary course of business
consistent with past practice since the Balance Sheet Date. Except as would not
reasonably be expected to have a Material Adverse Effect, all such assets,
properties and rights (including leasehold interests) are free and clear of
Liens except for Permitted Liens. Except as would not reasonably be expected to
have a Material Adverse Effect, the assets, properties and rights currently
owned, leased or used by the Company and its Subsidiaries are sufficient for the
continued conduct of the Company’s business after the Closing in substantially
the same manner as conducted prior to Closing and constitute all assets,
properties and rights necessary to conduct the business of the Company and its
Subsidiaries as currently conducted.

 



13

 

 

Section 3.20          No Other Representations or Warranties of the Company.
Except for the representations and warranties made by the Company in this
ARTICLE III (as modified by the Company Disclosure Letter), neither the Company
nor any other Person acting on its behalf makes any other express or implied
representation or warranty with respect to the Series A Preferred Stock, Common
Stock, the Company or any of its Subsidiaries or their respective businesses,
operations, properties, assets, liabilities, condition (financial or otherwise)
or prospects, notwithstanding the delivery or disclosure to the Buyer or its
Affiliates or Representatives of any documentation, forecasts or other
information with respect to any one or more of the foregoing, and the Buyer
acknowledges the foregoing. In particular, and without limiting the generality
of the foregoing, except for the representations and warranties made by the
Company in this ARTICLE III (as modified by the Company Disclosure Letter),
neither the Company nor any other Person makes or has made any express or
implied representation or warranty to the Buyer or any of its Affiliates,
Portfolio Companies or Representatives with respect to (a) any financial
projection, forecast, estimate, budget or prospect information relating to the
Company, any of its Subsidiaries or their respective businesses or (b) any oral
or written information presented to the Buyer or any of its Affiliates or
Representatives in the course of its due diligence investigation of the Company,
the negotiation of this Agreement or the course of the Transactions or any other
transactions or potential transactions involving the Company and the Buyer.

 

Section 3.21          No Other Representations or Warranties of the Buyer.
Except for the representations and warranties expressly set forth in ARTICLE II,
the Company hereby acknowledges that neither the Buyer nor any other Person,
(a) has made or is making any other express or implied representation or
warranty with respect to the Buyer or any of its Affiliates or their respective
businesses, operations, assets, liabilities, condition (financial or otherwise)
or prospects, including with respect to any information provided or made
available to the Company or any of its Subsidiaries or Representatives or any
information developed by the Company or any of its Subsidiaries or
Representatives or (b) will have or be subject to any liability or
indemnification obligation to the Company or any of its Subsidiaries resulting
from the delivery, dissemination or any other distribution to the Company or any
of its Subsidiaries or Representatives, or the use by the Company or any of its
Subsidiaries or Representatives, of any information, documents, estimates,
projections, forecasts or other forward-looking information, business plans or
other material developed by or provided or made available to the Company or any
of its Subsidiaries or Representatives, including in due diligence materials, in
anticipation or contemplation of any of the Transactions or any other
transactions or potential transactions involving the Company and the Buyer. The
Company, on behalf of itself and on behalf of its respective Subsidiaries,
expressly waives any such claim relating to the foregoing matters, except for
any such claim alleging an inaccuracy or breach of the representations and
warranties expressly set forth in ARTICLE II and Fraud.

 



14

 

 

ARTICLE IV
COVENANTS

 

Section 4.1            Interim Operations of the Company. Except (w) as required
by applicable Law (including COVID-19 Measures) or any Order, (x) to comply with
any notice from a Governmental Authority, (y) as expressly contemplated,
required or permitted by this Agreement or (z) as is necessary in the good faith
judgment of the Company to respond to any Emergency, during the period from the
date of this Agreement until the Closing, unless the Buyer otherwise consents in
writing (such consent not to be unreasonably withheld, conditioned or delayed),
(i) the Company shall, and shall cause its Subsidiaries to, operate their
businesses in all material respects in the ordinary course of business and to
maintain and to use their commercially reasonable efforts to preserve in all
material respects its and their existing relationships with its customers,
employees, independent contractors and other business relationships having
material business dealings with the Company or any of its Subsidiaries and
(ii) the Company shall not, and shall cause its Subsidiaries not, to:

 

(a)            issue, sell or grant any shares of its capital stock or other
equity or voting interests, or any securities or rights exercisable for,
exchangeable for or convertible into, or evidencing the right to subscribe for,
or that have a value based on the price or value of, any shares of its capital
stock or other equity or voting interests, or any rights, warrants or options to
purchase any shares of its capital stock or other equity or voting interests
other than (i) the authorization and issuance of the Purchased Shares in
accordance with this Agreement and the Certificate of Designations and the
authorization of any Conversion Shares or (ii) the issuances of capital stock,
or securities exercisable for, exchangeable for or convertible into capital
stock of the Company (1) to newly-hired or newly-promoted employees or
consultants in the ordinary course of business consistent with past practice or
(2) to any director, officer, employee or independent contractor of the Company
or any of its Subsidiaries in the ordinary course of business consistent with
past practice pursuant to any Company Stock Plan (or agreement thereunder) in
effect as of the date hereof or pursuant to equity awards or obligations
outstanding on the date of this Agreement or granted after the date of this
Agreement not in violation of this Agreement; provided, that in the event of any
such issuance or sale in response to any Emergency pursuant to clause (z) in
this Section 4.1, the Buyer shall have the right to participate in such issuance
or sale on the terms set forth in Section 4.15 as if the Closing had already
occurred.

 

(b)           except for regular quarterly dividends of the Company in an amount
not to exceed $0.04 per quarter, establish a record date for, declare, set aside
for payment or pay any dividend on, or make any other distribution in respect
of, any shares of its capital stock or other equity or voting interests;

 

(c)           split, combine, subdivide, recapitalize or reclassify any shares
of its capital stock or other equity or voting interests;

 

(d)           (i)  merge or consolidate the Company or any of its Subsidiaries
with any other Person, except for any such transactions solely among
wholly-owned Subsidiaries of the Company, or restructure, reorganize or
completely or partially liquidate the Company or any of its Subsidiaries, or
(ii) commence or file any petition seeking (A) liquidation, reorganization or
other relief under any U.S. Federal, U.S. state or other bankruptcy, insolvency,
receivership or similar Laws or (B) the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official;

 



15

 

 

(e)           sell, lease, license, sub-license or otherwise dispose of, or
otherwise encumber (other than in respect of any Permitted Lien), any of its
properties, rights or assets, other than (i) sales, leases, licenses,
sub-licenses or other dispositions of properties, inventory, rights or assets in
the ordinary course of business, (ii) sales, leases, licenses, sub-licenses or
other dispositions of properties, rights or assets with a value of less than
$75,000,000 in the aggregate, (iii) sales of obsolete assets or (iv) Liens
incurred pursuant to the Credit Agreement or any amendments thereto;

 

(f)            amend or supplement the Company Organizational Documents in a
manner that is adverse to the Buyer in any material respect or make any material
amendments to the organizational documents of any of the Company’s Subsidiaries;
or

 

(g)           agree or commit to do any of the foregoing.

 

Section 4.2            Cooperation and Efforts to Consummate Transactions;
Status Updates.

 

(a)           Cooperation and Efforts. Upon the terms and subject to the
conditions set forth in this Agreement, (i) the Company and the Buyer shall (and
the Company shall cause its Affiliates to, and the Buyer shall use its
reasonable best efforts to cause its Affiliates and the Portfolio Companies to)
cooperate with each other and use (and the Company shall cause its Affiliates to
use, and the Buyer shall use its reasonable best efforts to cause its Affiliates
and the Portfolio Companies to use) their respective reasonable best efforts to
take or cause to be taken all actions reasonably necessary or advisable on their
part under this Agreement to consummate the Transactions as promptly as
reasonably practicable and (ii) neither the Company nor the Buyer shall take,
and the Company shall cause its Affiliates not to take, and the Buyer shall use
its reasonable best efforts to cause its Affiliates and the Portfolio Companies
not to take, any action after the date of this Agreement that would reasonably
be expected to prevent, materially delay or materially impair the consummation
of the Transactions.

 

(b)           Status Updates. Subject to applicable Laws and the instructions of
any Governmental Authority, the Company and the Buyer shall each keep the other
apprised on a current basis of the status of matters relating to the
consummation of the Transactions, including promptly furnishing the other with
copies of notices or other communications received by the Buyer or the Company,
as the case may be, and the Company shall cause its Affiliates, and the Buyer
shall use its reasonable best efforts to cause its Affiliates and the Portfolio
Companies, to furnish such notices or other communications, in each case from
any third party and/or any Governmental Authority with respect to the
Transactions. The Company and Buyer agree not to, and the Company shall cause
its Affiliates not to, and the Buyer shall use its reasonable best efforts to
cause its Affiliates and the Portfolio Companies not to, participate in any
meeting or discussion, either in person or by telephone, with any Governmental
Authority in connection with the Transactions unless it consults with the other
party in advance and, to the extent not prohibited by such Governmental
Authority, gives the other party a reasonable opportunity to attend and
participate.

 



16

 

 

Section 4.3            Regulatory Efforts.

 

(a)           The Company and the Buyer shall (and the Company shall cause its
Affiliates to, and the Buyer shall use its reasonable best efforts to cause its
Affiliates and the Portfolio Companies to) cooperate and consult with each other
in connection with the making of all filings, notices, applications, or other
actions and each, upon request by the other, shall furnish the other with all
information concerning itself, its directors, officers, stockholders, general
partners, limited partners and investment funds, and shall use reasonable best
efforts to furnish the other with any information concerning its Affiliates and,
in the case of the Buyer, Portfolio Companies, and such other matters as may be
reasonably necessary or advisable in connection with any filing, notice,
application or other action made by or on behalf of the Buyer, the Company or
any of their respective Affiliates or Portfolio Companies (as applicable) to any
Governmental Authority in connection with the Transactions. Subject to
applicable Law relating to the exchange of information, the Company and Buyer
shall (and the Company shall cause its Affiliates to, and the Buyer shall use
its reasonable best efforts to cause its Affiliates and the Portfolio Companies
to) permit, counsel for the other party reasonable opportunity to review in
advance, and consider in good faith the views of the other party in connection
with, any material proposed notifications or filings and any material written
communications or submissions to any Governmental Authority; provided, however,
that materials may be redacted as necessary (i) to comply with contractual
agreements, and (ii) to address reasonable privilege or confidentiality
concerns.

 

(b)           The Company and the Buyer shall (and the Company shall cause its
Affiliates to, and the Buyer shall use its reasonable best efforts to cause its
Affiliates and the Portfolio Companies to) prepare and file as promptly as
reasonably practicable all documentation to effect all necessary or advisable
notices, reports and other filings and to obtain as promptly as practicable all
consents, clearances, registrations, approvals, permits and authorizations
necessary or advisable to be obtained from any Governmental Authority in order
to consummate the Transactions. Without limiting the foregoing, each of the
Company and Buyer shall (and the Company shall cause its Affiliates to, and the
Buyer shall use its reasonable best efforts to cause its Affiliates and the
Portfolio Companies to) make its and their respective filing pursuant to the HSR
Act with respect to the Transactions as promptly as reasonably practicable after
the date of this Agreement (and no later than eight (8) Business Days after the
date of this Agreement). The Company and Buyer shall (and the Company shall
cause its Affiliates to, and the Buyer shall use its reasonable best efforts to
cause its Affiliates and the Portfolio Companies to) use their respective
reasonable best efforts to obtain early termination of the waiting period with
respect to the Transactions under the HSR Act. Whether or not the Transactions
are consummated, the Buyer shall be responsible for all filing fees paid to any
Governmental Authority incurred in order to obtain any consent, clearance,
registration, approval, permit or authorization or any expiration or termination
of a waiting period.

 

(c)           The Company and the Buyer shall, and the Company shall cause its
Affiliates to, and the Buyer shall use its reasonable best efforts to cause its
Affiliates and the Portfolio Companies to, promptly provide all relevant
documents requested by any Governmental Authority to the extent reasonably
necessary or advisable to obtain as promptly as practicable all consents,
registrations, approvals, permits and authorizations necessary or advisable to
be obtained from such Governmental Authority in order to consummate the
Transactions.

 

(d)           The Parties shall cooperate in good faith to determine, direct and
have control over the strategy and process by which the Parties will seek
required approvals under the HSR Act. Nothing in this Agreement shall require
the Buyer or any of its Affiliates or the Portfolio Companies to (i) proffer to,
agree to or sell, divest, lease, license, transfer, dispose of or otherwise
encumber or hold separate, before or after the Closing, any assets of the Buyer
or any of its Affiliates (or consent thereto), (ii) agree to any limitation on
the conduct of its business following the Closing or (iii) take any action to
overturn, defend against or oppose any action by any Governmental Authority to
prohibit the Transactions or prevent consummation of the Transactions prior to
the Outside Date; provided, however, the Buyer shall agree to take the actions
set forth in Section 4.3(d) of the Company Disclosure Letter if required by any
Governmental Authority in order to satisfy the condition set forth in
Section 5.1(a).

 



17

 

 

Section 4.4            Corporate Actions.

 

(a)           At any time that any Series A Preferred Stock is outstanding, the
Company shall:

 

(i)            from time to time take all lawful action within its control to
cause the authorized capital stock of the Company to include a sufficient number
of authorized but unissued shares of Common Stock to satisfy the conversion
requirements of all shares of the Series A Preferred Stock then outstanding and
all accrued and unpaid dividends thereon; and

 

(ii)           not effect any voluntary deregistration under the Exchange Act or
any voluntary delisting of the Common Stock from the NYSE other than in
connection with a Change of Control (as defined in the Certificate of
Designations) pursuant to which the Company agrees to satisfy, or will otherwise
cause the satisfaction, in full of its obligations under Section 9 of the
Certificate of Designations or is otherwise consistent with the terms set forth
in Section 9 of the Certificate of Designations.

 

(b)           Prior to or upon the Closing, the Company shall file with the
Secretary of State of the State of Delaware the Certificate of Designations in
the form attached hereto as Exhibit B, with such changes thereto as the Parties
may reasonably agree.

 

(c)           If any occurrence since the date of this Agreement until the
Closing would have resulted in an adjustment to the Conversion Rate pursuant to
the Certificate of Designations if the Series A Preferred Stock had been issued
and outstanding since the date of this Agreement, the Company shall adjust the
Conversion Rate, effective as of the Closing, in the same manner as would have
been required by the Certificate of Designations if the Series A Preferred Stock
had been issued and outstanding since the date of this Agreement.

 

(d)           Following the Closing and until the twelve (12)-month anniversary
of the Closing Date, the Company shall not adopt any stockholder rights
agreement, “poison pill” or similar anti-takeover agreement or plan that
prohibits the Buyer from taking any of the actions permitted by the proviso to
Section 4.5(a)(i) or in Section 4.15 in this Agreement.

 

Section 4.5            Standstill. (a) The Buyer agrees that following the
Closing and until the twelve (12)-month anniversary of the Closing Date, without
the prior written approval of the Board, the Buyer will not, directly or
indirectly, and will use reasonable best efforts to cause Fund VII to:

 

(i)            acquire, offer or seek to acquire, agree to acquire or make a
proposal to acquire, by purchase or otherwise, any securities or direct or
indirect rights to acquire any securities of the Company or any of its
Affiliates, any securities convertible into or exchangeable for any such
securities, any options or other derivative securities or contracts or
instruments in any way related to the price of shares of Common Stock, Preferred
Stock or any other capital stock of the Company or any assets or property of the
Company or any of its Subsidiaries if, as a result of any such acquisition, the
aggregate beneficial ownership of shares of Common Stock on an as-converted
basis of the Buyer and its Affiliates and Portfolio Companies, taken as a whole,
would exceed 120% of the sum of (A) their aggregate beneficial ownership of
shares of Common Stock as of the date of this Agreement plus (B) the Common
Stock issuable upon the conversion of the Series A Preferred Stock as of the
Closing;

 



18

 

 

(ii)           make or participate in or knowingly encourage any “solicitation”
of “proxies” (whether or not relating to the election or removal of directors),
as such terms are used in the rules of the SEC, to vote, or seek to advise or
influence any Person with respect to voting of, any voting securities of the
Company or any of its Subsidiaries, or call or seek to call a meeting of the
Company’s stockholders or initiate any stockholder proposal for action by the
Company’s stockholders, or seek election to or to place a representative on the
Board or seek the removal of any director from the Board, other than in
accordance with Section 4.10;

 

(iii)          make any public announcement with respect to, or offer, seek,
propose or indicate an interest in (in each case with or without conditions),
any merger, consolidation, business combination, tender or exchange offer,
recapitalization, reorganization or purchase of a material portion of the
assets, properties or securities of the Company or any of its Subsidiaries, or
any other extraordinary transaction involving the Company or any of its
Subsidiaries or any of their respective securities, or enter into any
discussions, negotiations, arrangements, understandings or agreements (whether
written or oral) with any other Person regarding any of the foregoing;

 

(iv)         otherwise act, alone or in concert with others, to seek to control
or influence, in any manner, the management, board of directors or policies of
the Company or any of its Subsidiaries;

 

(v)          make any proposal or statement of inquiry or disclose any
intention, plan or arrangement inconsistent with any of the foregoing;

 

(vi)         advise, assist, encourage or direct any Person to do, or to advise,
assist, encourage or direct any other Person to do, any of the foregoing;

 

(vii)        take any action that would, in effect, require the Company, the
Buyer or their respective Affiliates to make a public announcement regarding the
possibility of a transaction or any of the events described in this Section 4.5;

 

(viii)       enter into any discussions, negotiations, arrangements or
understandings with any third party (including security holders of the Company)
with respect to any of the foregoing, including forming, joining or in any way
participating in a “group” (as defined in Section 13(d)(3) of the Exchange Act)
with any third party with respect to any securities of the Company or otherwise
in connection with any of the foregoing;

 

(ix)          request the Company or any of its Representatives, directly or
indirectly, to amend or waive any provision of this Section 4.5; or

 



19

 

 

(x)           contest the validity of this Section 4.5 or make, initiate, take
or participate in any demand, Action or proposal to amend, waive or terminate
any provision of this Section 4.5;

 

(b)           Notwithstanding the foregoing:

 

(i)            nothing in this Section 4.5 shall limit (A) the Buyer from making
a confidential proposal to the Board so long as any such proposal is made and
submitted by the Buyer on a non-publicly disclosed or announced basis (and would
not require public disclosure by any Person) (each, a “Confidential Proposal”),
(B) the Buyer’s (or its Affiliates’) ability to exercise their voting rights
with respect to their shares of Prohibited Stock or Common Stock (subject to
Section 4.13), convert shares of Series A Preferred Stock into Common Stock
(subject to the Certificate of Designations), participate in rights offerings
made by the Company (subject to Section 4.15), receive any dividends or similar
distributions with respect to any securities of the Company or effect an
adjustment to the Conversion Rate pursuant to the Certificate of Designations or
(C) the ability of the Buyer Director to vote at meetings of the Board or
otherwise exercise his or her legal duties to the Company as a member of the
Board or otherwise act in his or her capacity as a member of the Board; and

 

(ii)           this Section 4.5 shall be inoperative and of no force and effect
if any other Person or “group” (as defined in Section 13(d)(3) of the Exchange
Act) shall (A) enter into an agreement with the Company providing for the
acquisition of or (B) make a bona fide offer, through a public announcement, to
acquire (in each case, whether by tender offer, exchange offer, merger,
acquisition, consolidation or otherwise) (x) more than 50% of the outstanding
voting securities of the Company or (y) assets representing more than 50% of the
Company’s reported assets (as determined using the asset value of the most
recent balance sheet included in the SEC Documents).

 

Section 4.6            Transfer Restrictions.

 

(a)           Except as otherwise permitted in this Agreement, following the
Closing and until the twelve (12)-month anniversary of the Closing Date, the
Buyer and its Affiliates will not (i) Transfer any shares of Series A Preferred
Stock (or any Common Stock issued upon conversion of such Series A Preferred
Stock) that is beneficially owned by the Buyer or its Affiliates (the
“Prohibited Stock”) or (ii) make any short sale of, grant any option for the
purchase of or enter into any hedging or similar transaction with the same
economic effect as a short sale of or the purpose of which is to offset the loss
which results from a decline in the market price of, any shares of Prohibited
Stock, or otherwise establish or increase, directly or indirectly, a put
equivalent position, as defined in Rule 16a-1(h) under the Exchange Act, with
respect to any of the Prohibited Stock (it being understood that such hedging
transactions and put equivalent positions shall be permitted with respect to any
Common Stock that is not Prohibited Stock).

 

(b)           Notwithstanding Section 4.6(a), the Buyer shall be permitted to
Transfer any portion or all of the Prohibited Stock at any time under the
following circumstances:

 

(i)            Transfers to any Affiliates of the Buyer, but only if the
transferee agrees in writing prior to such Transfer for the express benefit of
the Company (in form and substance reasonably satisfactory to the Company and
with a copy thereof to be furnished to the Company) to be bound by the terms of
this Agreement and if the transferee and the transferor agree for the express
benefit of the Company that the transferee shall Transfer the Prohibited Stock
so Transferred back to the transferor at or before such time as the transferee
ceases to be an Affiliate of the transferor.

 



20

 

 

(ii)           Transfers pursuant to a merger, tender offer, exchange offer or
other business combination involving the acquisition of all or substantially all
of the equity interests or assets of the Company; or

 

(iii)          Transfers that have been approved in writing by the Board.

 

(c)           Except as otherwise permitted in this Agreement, and except for
Transfers pursuant to a merger, tender offer, exchange offer or other business
combination involving the acquisition of all or substantially all of the equity
interests or assets of the Company, the Buyer will not, directly or indirectly,
knowingly Transfer any Prohibited Stock to a Prohibited Transferee; provided,
that Transfers effected through a national securities exchange or in brokers’
transactions (as defined in Rule 144 promulgated under the Securities Act) shall
not be deemed to be Transfers to Prohibited Transferees.

 

(d)           Any attempted Transfer in violation of this Section 4.6 shall be
null and void ab initio.

 

Section 4.7            Public Disclosure. The Buyer and the Company shall
consult with each other before issuing, and shall give each other the
opportunity to review and comment upon, any press release or other public
statements with respect to this Agreement, the Transaction Documents or the
Transactions, and shall not issue any such press release or make any such public
statement prior to such consultation, except as may be required by applicable
Law, Order, court process or the rules and regulations of any national
securities exchange or national securities quotation system. Notwithstanding the
foregoing, this Section 4.7 shall not apply to any press release or other public
statement made by the Company or the Buyer (a) which does not contain any
information relating to the Transactions that has not been previously announced
or made public in accordance with the terms of this Agreement or (b) is made in
the ordinary course of business and does not relate specifically to the signing
of this Agreement, the Transaction Documents or the Transactions.

 

Section 4.8            Legends.

 

(i)            All certificates or other instruments representing the Series A
Preferred Stock or Common Stock issued upon conversion of the Series A Preferred
Stock will bear a legend substantially to the following effect:

 

THE SECURITIES REPRESENTED BY THIS INSTRUMENT HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED, OR THE SECURITIES LAWS OF ANY STATE AND
MAY NOT BE TRANSFERRED, SOLD OR OTHERWISE DISPOSED OF EXCEPT WHILE A
REGISTRATION STATEMENT RELATING THERETO IS IN EFFECT UNDER SUCH ACT AND
APPLICABLE STATE SECURITIES LAWS OR PURSUANT TO AN EXEMPTION FROM REGISTRATION
UNDER SUCH ACT OR SUCH LAWS.

 



21

 

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE SUBJECT TO TRANSFER,
OWNERSHIP AND OTHER RESTRICTIONS SET FORTH IN AN INVESTMENT AGREEMENT, DATED AS
OF JUNE 22, 2020, COPIES OF WHICH ARE ON FILE WITH AND AVAILABLE FROM THE
SECRETARY OF THE ISSUER, WITHOUT COST.

 

(ii)           Upon request of the Buyer, upon receipt by the Company of an
opinion of counsel reasonably satisfactory to the Company to the effect that
such legend is no longer required under the Securities Act and applicable state
securities laws, the Company shall promptly cause the first paragraph of the
legend to be removed from any certificate for any Prohibited Stock to be
Transferred in accordance with the terms of this Agreement and the second
paragraph of the legend shall be removed upon the expiration of such transfer
and other restrictions set forth in this Agreement.

 

Section 4.9            Tax Matters.

 

(a)           The Company and any applicable withholding agent shall be entitled
to deduct and withhold from any amounts of cash otherwise payable with respect
to the Series A Preferred Stock or Common Stock (or other securities) issued
upon conversion of the Series A Preferred Stock to the extent required to meet
the requirements of applicable Law regarding withholding with respect to the
Series A Preferred Stock or Common Stock (or other securities) issued upon
conversion of the Series A Preferred Stock (but, for the avoidance of doubt, not
from any other amounts payable or distributable to the Buyer or any of its
Affiliates), and the Company shall accordingly pay in cash at least such portion
of any Initial Dividend (as such term is defined in the Certificate of
Designation) as does not exceed the amount of any such withholding tax
obligation with respect to such Initial Dividend; provided, however, that, in
the event that, as a result of the portion of this sentence preceding this
proviso, the Company would pay a portion of an Initial Dividend in cash, the
Company shall provide the Buyer with (x) reasonable advance written notice and
(y) the opportunity instead for the Buyer or any of its Affiliates to pay to the
Company an amount of cash up to the amount of the Company’s relevant withholding
tax obligation (and, for the avoidance of doubt, if the Buyer or any of its
Affiliates, as applicable, pays any such cash to the Company, then the Company
shall pay over such cash to the applicable Governmental Authority in
satisfaction of all or a portion of the Company’s withholding tax obligation,
such Initial Dividend shall not be reduced on account of any withholding tax
obligation up to the amount of such cash so paid by the Buyer or any of its
Affiliates and such Initial Dividend shall be payable in cash only to the extent
of the excess of the Company’s relevant withholding tax obligation over the
amount of cash so paid by the Buyer or any of its Affiliates). Any amounts that
are so withheld (or paid by the Buyer or any of its Affiliates to the Company
with respect to any withholding tax) shall be timely paid over to the
appropriate tax authority. Any amounts that are so withheld and timely paid over
to the appropriate tax authority (for the absence of doubt, but not amounts paid
by the Buyer or any of its Affiliates to the Company with respect to any
withholding tax) shall be treated for all purposes of this Agreement, any
Transaction Document and the Company Organizational Documents as having been
paid to the Person in respect of which such deduction and withholding was made.
The Company shall cooperate in good faith and provide the Buyer (on behalf of
the Buyer or any of its Affiliates or any direct or indirect investor in the
Buyer or any of its Affiliates) with such assistance as is reasonably requested
by the Buyer to eliminate or otherwise minimize the imposition of any
withholding Taxes, including the preparation or filing of any Tax Return in
connection with the claim of any refund of, or credit for, withholding Taxes. At
any time, the Buyer (or any transferee) may deliver to the Company or its paying
agent a duly executed copy of Internal Revenue Service (“IRS”) Form W-8IMY,
Form W-8BEN-E, Form W-8BEN, Form W-8EXP, Form W-8ECI, or Form W-9 (or, in each
case, an applicable successor form) together with all required attachments and
other required supporting documentation (the “IRS Forms”) in order to validly
establish under U.S. law that all or a portion of any dividend paid to the Buyer
or any of its Affiliates is entitled to a reduced rate of (or exemption from)
U.S. withholding tax under U.S. federal income tax law or pursuant to the terms
of a relevant income tax treaty between the United States and the jurisdiction
of the ultimate beneficial owner of all or a portion of the dividend. The
Company shall use reasonable best efforts to inform the Buyer (or any
transferee) whenever a lapse in time or change in circumstances renders any such
documentation expired, obsolete or inaccurate in any respect. For the avoidance
of doubt, the Company’s right set forth above to deduct and withhold a portion
of any payment of cash made to the Buyer extends to its obligations under
Sections 1471 through 1474 of the Code, any current or future regulations or
official interpretations thereof, any agreement entered into pursuant to
Section 1471(b) of the Code, or any fiscal or regulatory legislation, rules or
practices adopted pursuant to any intergovernmental agreement entered into in
connection with the implementation of such Sections of the Code (collectively,
“FATCA”) and its obligations under Section 3406 of the Code (“Backup
Withholding”), and the Company may require documentation from the Buyer as U.S.
law requires in order to pay amounts free and clear of FATCA withholding or
Backup Withholding (it being agreed and understood by the Company that
documentation in the form of the relevant IRS Forms, duly executed and making
the relevant representations requested by such forms, permits the Company to pay
amounts covered by the IRS Forms free and clear of FATCA withholding or Backup
Withholding).

 



22

 

 

(b)           The Parties shall treat the Series A Preferred Stock as stock that
is not “preferred stock” within the meaning of Section 305 of the Code and the
Treasury regulations issued thereunder (such treatment, the “Tax Treatment”) and
agree to take no positions inconsistent with the Tax Treatment on any Tax
Return, including on any IRS Form 1099 or IRS Form 1042-S, except to the extent
(i) that a change in applicable Law causes the Tax Treatment not to be “more
likely than not” to be upheld under applicable Law, or (ii) with respect to any
position the Company takes that is inconsistent with the Tax Treatment, the
Company pays the Buyer additional amounts such that the Buyer and its Affiliates
(and their respective direct and indirect investors) receive the same amount
(after Taxes) as they would have received in the absence of such inconsistent
position.

 

(c)            If, at any time during which any Series A Preferred Stock remains
outstanding, the Company reasonably expects that it will become a “United States
real property holding corporation” within the meaning of Section 897(c)(2) of
the Code, the Company shall use commercially reasonable efforts to notify the
Buyer in writing of such expected change in tax status before such change in tax
status occurs. The Company acknowledges that the Buyer (on behalf of itself or
any of its FIRPTA-Sensitive Affiliates) may request, and the Company shall
provide within a reasonable period of time but no later than three business days
before the date of any disposition of any Series A Preferred Stock or Common
Stock, a duly executed statement that is substantially similar in form to the
statement attached herein as Exhibit D, which shall confirm that an interest in
the Company is not and has not been a United States real property interest
(within the meaning of Section 897(c) of the Code and Treasury regulations
promulgated in connection therewith) because the Company is not, and was not, a
United States real property holding corporation (within the meaning of
Section 897(c)(2) of the Code and the Treasury regulations promulgated in
connection therewith) at any time during the applicable period specified by
Section 897(c)(1)(A)(ii) of the Code ending on the date specified in the Buyer’s
request. Upon issuance of such statement to the Buyer or any of its
FIRPTA-Sensitive Affiliates, the Company acknowledges and agrees to submit a
copy of the statement to the IRS, along with a duly executed notice pursuant to
Treasury regulations Section 1.897-2(h)(2), which shall be in substantially
similar form as the notice attached herein as Exhibit E, and any supplemental
statement required pursuant to Treasury regulations Section 1.897-2(h)(5),
within 30 days after providing the statement to the Buyer or its
FIRPTA-Sensitive Affiliate. “FIRPTA-Sensitive Affiliate” shall mean any
Affiliate of the Buyer unless Section 897(c)(3) of the Code and Treasury
regulations promulgated in connection therewith provide that the shares of
Series A Preferred Stock and Common Stock, if any, held by such Affiliate, are
not United States real property interests within the meaning of
Section 897(c) of the Code and the Treasury regulations promulgated in
connection therewith with respect to such Affiliate and its direct or indirect
owners.

 



23

 

 

(d)           The Company shall pay any and all stock transfer, documentary,
sales and use, registration, recording, stamp and similar Tax (“Transfer Tax”)
due on (i) the issue or delivery of the Series A Preferred Stock (including any
Series A Preferred Stock paid as a distribution) and (ii) the issue or delivery
of shares of Common Stock or other securities upon conversion of the Series A
Preferred Stock. However, the Company shall not be required to pay any Transfer
Tax that may be payable in respect of any transfer involved in the issuance or
delivery of shares of Common Stock upon conversion of the Series A Preferred
Stock to a beneficial owner other than the beneficial owner of such Series A
Preferred Stock immediately prior to such conversion, and the person otherwise
entitled to such issuance or delivery of shares of Common Stock upon conversion
of the Series A Preferred Stock shall provide the Company with reasonable
evidence that such Transfer Tax has been paid or is not payable.

 

Section 4.10          Election of Director.

 

(a)           Effective immediately following the Closing, the Company shall
increase the size of the Board in order to elect or appoint the Buyer Designee
to the Board to serve in the class of directors that are to be elected at the
third annual meeting of the Company’s stockholders following the Closing Date
and to serve for a term expiring at such meeting and until his or her successor
is duly elected and qualified. The Buyer Designee shall not be entitled to serve
on any committee of the Board.

 

(b)           Upon the occurrence of the Buyer Board Seat Fall-Away, the Buyer
shall cause the Buyer Director to, and the Buyer Director shall, immediately
resign from the Board effective as of the date of the Buyer Board Seat
Fall-Away, and the Buyer shall no longer have any rights under this
Section 4.10.

 

(c)           Following the Closing and until the occurrence of the Buyer Board
Seat Fall-Away, at any annual meeting of the Company’s stockholders at which the
term of the Buyer Director shall expire, the Buyer shall have the right to
designate a Buyer Designee for election to the Board at such annual meeting. The
Company shall include the Buyer Designee designated by the Buyer in the
Company’s slate of nominees for the applicable annual meeting of the Company’s
stockholders and shall recommend that the holders of Common Stock vote in favor
of such Buyer Designee’s election and shall support the Buyer Designee in a
manner no less rigorous and favorable than the manner in which the Company
supports its other nominees in the aggregate (it being understood that the Buyer
shall not be required to submit its nomination of the Buyer Designee in
accordance with the time periods set forth in Section 3(a)(2) of the Bylaws).
Without the prior written consent of the Buyer, so long as the Buyer is entitled
to designate a Buyer Designee for election to the Board in accordance with this
Section 4.10, the Board shall not remove the Buyer Director from his or her
directorship (except as required by Law, the Certificate of Designations or the
Company Organizational Documents).

 



24

 

 

(d)           In the event of the death, disability, resignation or removal of
the Buyer Director as a member of the Board (other than resignation pursuant to
Section 4.10(b)), the Buyer, if so entitled to nominate a director pursuant to
this Section 4.10, may designate a Buyer Designee to replace such Buyer Director
and the Company shall fill such resulting vacancy with such Buyer Designee.

 

(e)           The Company’s obligations to nominate, appoint, elect, recommend
to stockholders, support and fill any vacancy with the Buyer Designee pursuant
to this Section 4.10 shall be subject to such Buyer Designee’s satisfaction of
all objectively determinable and reasonable requirements regarding service as a
director of the Company under the Governance Documents, applicable Law and stock
exchange rules regarding service as a director of the Company, in each case as
applicable and applied to each director of the Company and excluding any
aggregate criteria regarding the composition of the Board as a whole (as an
example only, requirements for a minimum number of independent directors).

 

(f)            The Buyer Designee shall not be eligible to serve on the Board if
he or she has been involved in any of the events enumerated under Item 2(d) of
Schedule 13D under the Exchange Act or Item 401(f) of Regulation S-K under the
Securities Act or is subject to any Order prohibiting service as a director of
any public company or if serving on the Board is prohibited by applicable
Antitrust Law.

 

(g)           As a condition to the Buyer Designee’s nomination, appointment or
election to the Board, the Buyer Designee must provide to the Company (provided
that the following requirements shall apply to the Buyer Designee only to extent
that they are required of each director of the Company):

 

(i)            all information requested by the Company that is required to be
or is customarily disclosed for directors, candidates for directors,
stockholders nominating directors and their respective Affiliates and
Representatives in a proxy statement or other filings in accordance with
applicable Law, any stock exchange rules or listing standards or the Governance
Documents, in each case, relating to the Buyer Designee’s election as a director
of the Company;

 

(ii)           all information requested by the Company in connection with
assessing eligibility and other criteria described in Section 4.10(e), in each
case, relating to the Buyer Designee’s nomination or election, as applicable, as
a director of the Company; and

 



25

 

 

(iii)          an undertaking in writing by the Buyer Designee:

 

(A)          to be subject to, bound by and duly comply with the Code of Ethics
of the Company;

 

(B)           to be subject to, bound by and duly comply with the Insider
Trading Policy and “Insider Trading Policy” section of the Stock Ownership
Policy of the Company (together with the Company Organizational Documents,
Corporate Governance Guidelines, Foreign Corrupt Practices Act Policy,
Nominating & Corporate Governance Committee charter and the Code of Ethics of
the Company, each as in effect on the date of this Agreement and any amendments
thereof adopted by the Board following the date of this Agreement that are
applicable to all directors of the Company, reasonable and not intended to
disproportionately affect the Buyer Designee relative to other directors of the
Company, the “Governance Documents”) with respect to any shares of Common Stock
owned by such Buyer Designee in his or her individual capacity; and

 

(C)           to waive notice of and recuse himself or herself from any
meetings, deliberations or discussion of the Board or any committee thereof
regarding this Agreement, any Transaction Document, the Transactions or any
other transactions involving the Buyer or any of its Affiliates; and

 

(D)           to immediately resign from the Board upon the occurrence of the
Buyer Board Seat Fall-Away, effective as of the date of the Buyer Board Seat
Fall-Away.

 

(h)           The Company shall indemnify the Buyer Director and provide the
Buyer Director with director and officer insurance to the same extent as it
indemnifies and provides such insurance to other members of the Board, pursuant
to the Company Organizational Documents, the Delaware General Corporation Law
(as amended, supplemented or restated from time to time, the “DGCL”) or
otherwise. The Company acknowledges and agrees that it (i) is the indemnitor of
first resort (i.e., its obligations to the Buyer Director are primary and any
obligation of the Buyer or its Affiliates to advance expenses or to provide
indemnification for the same expenses or liabilities incurred by the Buyer
Director are secondary) and (ii) shall be required to advance the amount of
expenses incurred by the Buyer Director and shall be liable for the amount of
all expenses and liabilities incurred by the Buyer Director, in each case to the
same extent as it indemnifies and provides such insurance to other members of
the Board, pursuant to the Company Organizational Documents, the DGCL or
otherwise, without regard to any rights the Buyer Director may have against the
Buyer or its Affiliates.

 

(i)            Prior to the Buyer Board Seat Fall-Away, the Company shall not
decrease the size of the Board without the consent of Buyer if such decrease
would require the resignation of the Buyer Director.

 

(j)            The parties hereto agree that the Buyer Director shall not be
entitled to compensation (in cash, equity or otherwise), but shall be entitled
to reimbursement from the Company for the out-of-pocket fees or expenses
incurred (other than in connection with international flights), in a manner
consistent with the Company’s practices with respect to expense reimbursement
for other members of the Board, in connection with his or her service as a
director of the Board.

 



26

 

 

 

Section 4.11      Information Rights. Following the Closing and until the
occurrence of the Buyer Board Seat Fall-Away, in order to facilitate the Buyer’s
compliance with legal and regulatory requirements applicable to the beneficial
ownership by the Buyer and its Affiliates of equity securities of the Company
and oversight of the Buyer’s investment in the Company, the Company agrees to
provide the Buyer with reasonable access, to the extent reasonably requested by
the Buyer, to the offices and the properties of the Company and its
Subsidiaries, including its and their books and records, and to discuss its and
their affairs, finances and accounts with its and their officers, all upon
reasonable notice and at such reasonable times and as often as the Buyer may
reasonably request, provided that (a) the Buyer keeps confidential and only uses
such Confidential Information in accordance with Section 4.12 and (b) any
investigation pursuant to this Section 4.11 shall be conducted in a manner as
not to interfere with the conduct of the business of the Company and its
Subsidiaries. The Company shall not be required to provide such materials if the
Company determines, in its reasonable judgment, that doing so would (i) result
in the disclosure of trade secrets or competitively sensitive information to
third parties, (ii) violate an applicable Law, an applicable Order, a contract
or an obligation of confidentiality owing to a third party, (iii) jeopardize the
protection of an attorney-client privilege, attorney work product protection or
other legal privilege (provided, however, that the Company shall use reasonable
efforts to provide alternative, redacted or substitute documents or information
in a manner that would not result in the loss of the ability to assert
attorney-client privilege, attorney work product protection or other legal
privileges), (iv) be adverse to the interests of the Company or any of its
Subsidiaries in any pending Action or any Action that has been threatened in
writing or (v) expose the Company or its Subsidiaries to risk of liability for
disclosure of sensitive or personal information; provided, that the Company
shall use its commercially reasonable efforts to disclose such information in a
manner and to an extent that would not violate the foregoing. Notwithstanding
anything to the contrary in this Section 4.11, the Company shall not be deemed
to have breached this Section 4.11 if the Company cannot provide to the Buyer
access to any offices or properties of the Company or any of its Subsidiaries as
a result of COVID-19 or the COVID-19 Measures. Notwithstanding anything to the
contrary contained herein, (x) neither the Company nor any of its Subsidiaries
will be required to provide any information or material that relate to, contain
or reflect any analyses, studies, notes, memoranda and other information related
to or prepared in connection with this Agreement, any Transaction Document, the
Transactions or any matters relating thereto or any transactions with or matters
relating to the Buyer or any of its Affiliates and (y) the Buyer Director shall
be permitted to provide information and material about the Company and its
Subsidiaries, including with respect to its and their affairs, finances and
accounts, to Buyer, provided that no such information or material include any
information that the Company, in its reasonable judgment, has determined to be
and has identified to the Buyer Director as competitively sensitive information.

 



27 

 

 

Section 4.12      Confidentiality.

 

(a)            Following the Closing and until twelve (12)-month anniversary of
the Buyer Board Seat Fall-Away, the Buyer shall not, and shall cause its
Representatives not to, disclose any Confidential Information to any person
other than the Buyer and its Representatives and to use the Confidential
Information solely for the purposes of monitoring, administering or managing the
Buyer’s investment in the Company made pursuant to this Agreement.
Notwithstanding the foregoing, the Buyer and its Representatives may disclose
Confidential Information in order to comply with applicable Law to the extent
the Buyer or its Representatives (as applicable) is advised by its legal counsel
that it is required to make such disclosure in order to comply with Law,
provided that the requirement to make the disclosure does not arise from the
Buyer’s or any of its Representatives’ breach of this Section 4.12. To the
extent practical and legally permissible, the Buyer shall, and shall direct its
Representatives to, notify the Company of its intention to make such disclosure
and provide a list of the Confidential Information that it or its
Representatives (as applicable) intends to disclose prior to making such
disclosure. The Buyer agrees to reasonably cooperate, and to direct its
Representatives to cooperate, with the Company so that the Company may seek, at
its sole cost and expense, an appropriate protective order or other remedy. In
the event that such a protective order or other remedy is not obtained, the
Buyer or its Representatives (as applicable) (i) will furnish only that portion
of the Confidential Information that, on the advice of its legal counsel, is
required by applicable Law to be disclosed and (ii) will use its reasonable best
efforts to obtain reasonable assurance that confidential treatment will be
accorded to such information. Notwithstanding anything to the contrary contained
in this Agreement, the third, fourth and fifth sentences of this Section 4.12
shall not apply to disclosures made (A) in response to a formal request by a
regulatory or self-regulatory authority or (B) in connection with a routine
audit or examination by an auditor or examiner, provided that, in each case,
such request, audit or examination does not specifically reference the Company
or this Agreement or the Transaction Documents.

 

(b)            The Company acknowledges that the Buyer, as a private equity
investor, considers, makes and has made investments in a variety of markets and
the participation in a potential transaction relating to the Company may enhance
the Buyer’s understanding of the markets in which the Buyer or its Affiliates
may now, or in the future, invest and that such further understanding will not
in and of itself, be considered a violation of this Agreement. Further, nothing
in this Agreement (nor the disclosure of the Confidential Information to the
Buyer) shall prevent the Buyer or its Affiliates from evaluating or consummating
possible investments in companies or undertakings whose businesses may be
similar to or competitive with the business of the Company (and the Company
shall not seek to restrict or prevent the Buyer or its Affiliates from
undertaking any such evaluation or consummation other than as set forth in this
Agreement) to the extent the Buyer does not use the Confidential Information in
violation of this Agreement in such evaluation or consummation.

 

Section 4.13      Voting.

 

(a)            Following the Closing and until the occurrence of the Buyer Board
Seat Fall-Away, the Buyer shall, and shall cause its Affiliates to, take such
action as may be required so that all of the shares of Series A Preferred Stock
or Common Stock beneficially owned, directly or indirectly, by the Buyer and its
Affiliates and entitled to vote are voted or consented to in connection with any
action by written consent in lieu of a meeting (i) in favor of each director
nominated and recommended by the Board (or a duly authorized committee thereof)
for election at any such meeting or through any such written consent and
(ii) against any stockholder nominations for directors that are not approved and
recommended by the Board (or a duly authorized committee thereof) for election
at any such meeting or through any such written consent.

 



28 

 

 

(b)            Following the Closing and until the occurrence of the Buyer Board
Seat Fall-Away, the Buyer shall, and shall (to the extent necessary to comply
with this Section 4.13) cause its Affiliates to, be present, in person or by
proxy, at all meetings of the stockholders of the Company so that all shares of
Series A Preferred Stock, Common Stock or other voting securities beneficially
owned by the Buyer or its Affiliates may be counted for the purposes of
determining the presence of a quorum and voted in accordance with
Section 4.13(a) at such meetings (including at any adjournments or postponements
thereof).

 

Section 4.14      NYSE Listing of Shares. Prior to the Closing, the Company
shall cause the aggregate number of Conversion Shares to be approved for listing
on the NYSE, subject to official notice of issuance. From time to time following
the Closing, the Company shall apply to cause the number of shares of Common
Stock issuable upon conversion of the then outstanding shares of Series A
Preferred Stock to be approved for listing on the NYSE.

 

Section 4.15      Participation Rights.

 

(a)          For the purposes of this Section 4.15, “Excluded Issuance” shall
mean (i) shares of equity securities issued by the Company as a stock dividend
payable in shares of equity securities, or upon any subdivision or split-up of
the outstanding shares of capital stock, (ii) the issuance of shares of any
equity securities (including upon exercise of options) to directors, officers,
employees, consultants or other agents of the Company as approved by the Board,
(iii) the issuance of shares of any equity securities pursuant to the Company
Stock Plans, an employee stock option plan, management incentive plan,
restricted stock plan, stock purchase plan or stock, ownership plan or similar
benefit plan, program or agreement, (iv) the issuance of shares of equity
securities as consideration in any “business combination” (as defined in the
rules and regulations promulgated by the SEC) or as consideration in bona fide
acquisitions of securities or substantially all of the equity securities or
assets of another Person, business unit, division or business, (v) securities
issued pursuant to the conversion, exercise or exchange of Series A Preferred
Stock, (vi) shares of a Subsidiary of the Company issued to the Company or a
wholly owned Subsidiary of the Company or (vii) securities of a joint venture
(provided that no Affiliate (other than any Subsidiary of the Company) of the
Company acquires any interest in such securities in connection with such
issuance).

 

(b)          From the Closing and until the occurrence of the Buyer Board Seat
Fall-Away, if the Company proposes to issue equity securities of any kind (the
term “equity securities” shall include for these purposes Common Stock,
Preferred Stock and any warrants, options or other rights to acquire, or any
securities that are exercisable for, exchangeable for or convertible into,
Common Stock, Preferred Stock or any other class of capital stock of the
Company), other than in an Excluded Issuance, then the Company shall:

 

(i)            give written notice to the Buyer (no less than five (5) Business
Days prior to the closing of such issuance (or, in the case of a registered
public offering, at least two (2) Business Days prior to the commencement of
such registered public offering) or, if the Company reasonably expects such
issuance to be completed in less than five (5) Business Days, such shorter
period, which shall be as long as commercially practicable setting forth in
reasonable detail (A) the designation and all of the terms and provisions of the
securities proposed to be issued (the “Proposed Securities”), including, to the
extent applicable, the voting powers, preferences and relative participating,
optional or other special rights, and the qualification, limitations or
restrictions thereof and interest rate and maturity; (B) the price and other
terms of the proposed sale of such securities; and (C) the amount of such
securities proposed to be issued; and

 



29 

 

 

(ii)            offer to issue and sell to the Buyer, on such terms as the
Proposed Securities are issued and upon full payment by the Buyer, a portion of
the Proposed Securities equal to a percentage determined by dividing (A) the
number of shares of Series A Preferred Stock (on an as-converted basis) and/or
shares of Common Stock that were issued upon conversion of shares of Series A
Preferred Stock then beneficially owned by the Buyer by (B) the total number of
shares of Common Stock and Series A Preferred Stock then outstanding (on an
as-converted basis); provided, however, that if (1) any such issuance or sale
would require the Company to obtain stockholder approval in respect of the
issuance of any Proposed Securities under the listing rules of the NYSE or any
other securities exchange or any other applicable Law where the participation of
the Buyer in the sale or issuance is the only reason stockholder approval is
required and (2) the Board reasonably determines that the delay resulting from
obtaining such stockholder approval would be adverse to the Company in a
material respect or such delay would be likely to result in terms of such
issuance or sale that would be materially less favorable to the Company, then
the Company may satisfy its obligations under this Section 4.15 by means of a
post-issuance offer in accordance with Section 4.15(e) that provides (x) that
such offer (but not the issuance or sale to third parties that gives rise to the
offer) is conditioned upon the receipt of such required stockholder approval and
(y) that the Company will use its reasonable best efforts to obtain such
stockholder approval as promptly as practicable.

 

(c)            The Buyer (or the Buyer’s designee on behalf of the Buyer) will
have the option, exercisable by written notice to the Company, to accept the
Company’s offer and commit to purchase any or all of the equity securities
offered to be sold by the Company to the Buyer, which notice must be given
within five (5) days after receipt of such notice from the Company (or such
shorter period if the notice by the Company was sent in accordance with the
preceding paragraph less than five (5) Business Days prior to the proposed
issuance date, and in no event less than one (1) Business Day); provided, that
the failure of the Buyer to respond within such time period shall be deemed a
waiver of the Buyer’s rights under this Section 4.15 with respect to the
applicable issuance of equity securities. If the Company offers two (2) or more
securities in units to the other participants in the offering, the Buyer must
purchase such units as a whole and will not be given the opportunity to purchase
only one (1) of the securities making up such unit. The closing of the exercise
of such participation right shall take place simultaneously with the closing of
the sale of the Proposed Securities giving rise to such participation right;
provided, however, that (i) if such closing is prior to the tenth (10th)
Business Day following the date on which the Buyer has notified the Company that
the Buyer have elected to exercise their participation right, then the Buyer
shall purchase the new equity securities within ten (10) Business Days following
delivery of notice of exercise by the Buyer and (ii) the closing of any purchase
by the Buyer may be extended beyond the closing of the sale of the Proposed
Securities giving rise to such participation right to the extent necessary to
obtain required approvals from any Governmental Authority. Upon the expiration
of the offering period described above, the Company will be free to sell such
Proposed Securities that the Buyer has not elected to purchase during the
seventy-five (75) days following such expiration on terms and conditions no more
favorable in the aggregate to the purchasers thereof than those offered to the
Buyer in the notice delivered in accordance with this Section 4.15.

 



30 

 

 

(d)            The election by the Buyer not to exercise its participation
rights under this Section 4.15 in any one instance shall not affect its right as
to any subsequent proposed issuance.

 

(e)             Notwithstanding anything in this Section 4.15 to the contrary,
the Company will not be deemed to have breached this Section 4.15 if not later
than thirty (30) Business Days following the issuance of any Proposed Securities
in contravention of this Section 4.15, the Company or the transferee of such
Proposed Securities offers to sell a portion of such equity securities or
additional equity securities of the type(s) in question to the Buyer so that,
taking into account such previously-issued Proposed Securities and any such
additional Proposed Securities, the Buyer will have had the right to purchase or
subscribe for Proposed Securities in a manner consistent with the terms provided
for in Section 4.15(b) and Section 4.15(c).

 

(f)              In the case of an issuance subject to this Section 4.15 for
consideration in whole or in part other than cash, including securities acquired
in exchange therefor (other than securities by their terms so exchangeable), the
consideration other than cash shall be deemed to be the fair value thereof as
determined in good faith by the Board.

 

Section 4.16      Non-Solicitation. (a) The Buyer agrees that following the
Closing and until twelve (12)-month anniversary of the Closing Date, the Buyer
and its Affiliates will not, directly or indirectly, solicit for employment or
employ any director, officer or senior management level employee who is now
employed by the Company or any of its Affiliates who comes in contact with or
first becomes known to the Buyer or any of its Affiliates in connection with the
Transactions, other than a person who (A) has not been an employee of the
Company or any of its Affiliates for at least ninety (90) days prior to such
solicitation or hiring, (B) responds to general solicitations of employment not
specifically directed toward employees of the Company (including by a recruiter
or search firm) or (C) has contacted the Company seeking employment with the
Buyer or its Affiliates on his or her own initiative without any direct or
indirect solicitation by or on behalf of the Buyer or its Affiliates.

 

ARTICLE V

CONDITIONS to closing

 

Section 5.1      Conditions to the Obligations of the Company and the Buyer. The
obligation of each of the Company and the Buyer to consummate the Transactions
is subject to the satisfaction or waiver in writing by the Company and the Buyer
at or prior to the Closing of the following conditions:

 

(a)            The waiting period (and any extension thereof) applicable to the
consummation of the Transactions under the HSR Act shall have expired or been
earlier terminated.

 

(b)            No court of competent jurisdiction shall have enacted, enforced,
entered, issued or promulgated any Order after the date of this Agreement that
is in effect and has the effect of making the Transactions illegal or otherwise
prohibiting consummation of the Transactions.

 

Section 5.2      Conditions to the Obligation of the Company. The obligation of
the Company to consummate the Transactions is also subject to the satisfaction
(or waiver in writing by the Company) at or prior to the Closing of the
following conditions:

 



31 

 

 

(a)            The representations and warranties of the Buyer set forth in this
Agreement shall be true and correct (without giving effect to any materiality
qualifiers, including “Buyer Material Adverse Effect”) as of the date of this
Agreement and as of the Closing as though made on and as of such date and time
(except to the extent expressly made as of an earlier date, in which case as of
such earlier date), except where the failure of any such representations and
warranties to be so true and correct would not reasonably be expected to have a
Buyer Material Adverse Effect.

 

(b)            The Buyer shall have performed and complied in all material
respects with the covenants required to be performed by it under this Agreement
on or prior to the Closing Date.

 

(c)            The Company shall have received a certificate, signed on behalf
of the Buyer by a duly authorized representative of the Buyer (solely in his or
her capacity as such and not in his or her personal capacity, and without
personal liability), certifying that the conditions set forth in
Section 5.2(a) and Section 5.2(b) have been satisfied.

 

Section 5.3      Conditions to the Obligation of the Buyer. The obligation of
the Buyer to consummate the Transactions is also subject to the satisfaction (or
waiver in writing by the Buyer) at or prior to the Closing of the following
conditions:

 

(a)            The representations and warranties of the Company (i) set forth
in Section 3.1(a), Section 3.2, Section 3.3, Section 3.7, Section 3.11,
Section 3.15(b) and Section 3.18 (the “Fundamental Representations”) shall be
true and correct in all respects, except for any breaches or inaccuracies
thereof that are de minimis in nature and effect, as of the date of this
Agreement and as of the Closing as though made on and as of such date and time
(except to the extent expressly made as of an earlier date, in which case as of
such earlier date), (ii) set forth in Section 3.10 shall be true and correct in
all respects as of the date of this Agreement and as of the Closing as though
made on and as of such date and time and (iii) set forth in this Agreement,
other than the representations and warranties specified in clauses (i) and (ii),
shall be true and correct (without giving effect to any materiality qualifiers
therein, including “Material Adverse Effect”) as of the date of this Agreement
and as of the Closing as though made on and as of such date and time (except to
the extent expressly made as of an earlier date, in which case as of such
earlier date), except where the failure of any such representations and
warranties to be so true and correct would not reasonably be expected to have a
Material Adverse Effect.

 

(b)            The Company shall have performed and complied in all material
respects with the covenants required to be performed by it under this Agreement
on or prior to the Closing Date.

 

(c)            The Buyer shall have received a certificate, signed on behalf of
the Company by a duly authorized representative of the Company (solely in his or
her capacity as such and not in his or her personal capacity, and without
personal liability), certifying that the conditions set forth in
Section 5.3(a) and Section 5.3(b) have been satisfied.

 



32 

 

 

ARTICLE VI

TERMINATION; SURVIVAL

 

Section 6.1      Termination. This Agreement may be terminated at any time prior
to the Closing:

 

(a)          by written agreement of the Buyer and the Company;

 

(b)          by either Buyer or the Company, by giving written notice of such
termination to the other Party, if

 

(i)            the Closing shall not have occurred on or prior to September 30,
2020 (the “Outside Date”); provided, that the right to terminate this Agreement
pursuant to this Section 6.1(b)(i) shall not be available to any Party that has
breached in any material respect its obligations under this Agreement in any
manner that shall have proximately contributed to the failure of the Closing to
have occurred on or prior to the Outside Date; or

 

(ii)            any Order entered after the date of this Agreement permanently
restraining, enjoining or otherwise prohibiting the consummation of the
Transactions shall become final and non-appealable.

 

(c)            by the Company if the Buyer shall have breached or failed to
perform in any material respect any of its covenants or other agreements
contained in this Agreement, or any of its representations and warranties shall
have become untrue after the date of this Agreement, which breach or failure to
perform or be true (i) would give rise to the failure of a condition set forth
in Section 5.1 or Section 5.2 and (ii) is not curable or, if curable, is not
cured within the earlier of (A) thirty (30) days after written notice thereof is
given by the Company to Buyer and (B) the Outside Date; provided, that the
Company shall not have the right to terminate this Agreement pursuant to this
Section 6.1(c) if the Company is then in material breach of any of its
representations, warranties, covenants or other agreements hereunder such that
it would give rise to the failure of a condition set forth in Section 5.1 or
Section 5.3.

 

(d)            by the Buyer if the Company shall have breached or failed to
perform in any material respect any of its covenants or other agreements
contained in this Agreement, or any of its representations and warranties shall
have become untrue after the date of this Agreement, which breach or failure to
perform or be true (i) would give rise to the failure of a condition set forth
in Section 5.1 or Section 5.3, respectively and (ii) is not curable or, if
curable, is not cured within the earlier of (A) thirty (30) days after written
notice thereof is given by Buyer to the Company and (B) the Outside Date;
provided, that Buyer shall not have the right to terminate this Agreement
pursuant to this Section 6.1(d) if Buyer is then in material breach of any of
its representations, warranties, covenants or other agreements hereunder such
that it would give rise to the failure of a condition set forth in Section 5.1
or Section 5.2.

 

Section 6.2      Effect of Termination and Abandonment. In the event of
termination of this Agreement pursuant to this ARTICLE VI, this Agreement shall
become void and of no effect with no liability to any Person on the part of any
Party (or of any of its Representatives or Affiliates); provided, however, that
(a) no such termination shall relieve any Party of any liability or damages to
the other Party resulting from any willful and material breach of this Agreement
or from Fraud and (b) the provisions set forth in this Section 6.2, Section 4.12
and ARTICLE VII shall survive the termination of this Agreement.

 

Section 6.3      Survival. The Fundamental Representations shall survive the
Closing indefinitely and the other representations and warranties of the Parties
set forth in this Agreement and in any document delivered in connection herewith
shall not survive the Closing. All of the covenants or other agreements of the
Parties contained in this Agreement shall survive until fully performed or
fulfilled, unless and to the extent that non-compliance with such covenants or
agreements is waived in writing by the Party entitled to such performance.

 



33 

 

 

Section 6.4      Limitation on Damages. Notwithstanding any other provision of
this Agreement to the contrary, no party hereto shall have any liability to the
other for any breach of any representation or warranty hereunder or any covenant
or agreement hereunder that is to be performed at or prior to the Closing in
excess of the Purchase Price. No party shall be liable for any speculative,
special, consequential or punitive damages with respect to this Agreement.
Nothing in this Section 6.4 will limit the rights or obligations of either party
under Section 7.1(d).

 

ARTICLE VII
MISCELLANEOUS

 

Section 7.1      Governing Law and Venue; Jury Trial; Specific Performance.

 

(a)            This Agreement, and all Actions (whether in contract, tort or
statute) that may be based upon, arise out of or relate to this Agreement or the
Transaction Documents, or the negotiation, execution or performance of this
Agreement or the Transaction Documents, shall be governed by, and enforced in
accordance with, the Laws of the State of Delaware, including its statutes of
limitations, without giving effect to applicable principles of conflicts of Law
to the extent that the application of the laws of another jurisdiction (whether
of the State of Delaware or any other jurisdiction) would be required thereby.

 

(b)            Each Party agrees that it shall bring any Action in respect of
any claim based upon, arising out of or relating to this Agreement or any
Transaction Document or the transactions contemplated hereby or thereby
exclusively in the Chancery Court of the State of Delaware (or, if the Chancery
Court of the State of Delaware declines to accept jurisdiction over any Action,
any state or federal court within the State of Delaware) (the “Chosen Courts”)
and solely in connection with claims arising under or relating to this Agreement
or any of the Transaction Documents (i) irrevocably submits to the exclusive
jurisdiction of the Chosen Courts, (ii) waives any objection to the laying of
venue in any such Action in the Chosen Courts, (iii) waives any objection that
the Chosen Courts are an inconvenient forum or do not have jurisdiction over any
Party and (iv) agrees that mailing of process or other papers in connection with
any such Action in the manner provided in Section 7.6 or in such other manner as
may be permitted by Law shall be valid and sufficient service thereof. Each
Party irrevocably designates C.T. Corporation as its agent and attorney-in-fact
for the acceptance of service of process and making an appearance on its behalf
in any such Action and for the taking of all such acts as may be necessary or
appropriate in order to confer jurisdiction over it in the Chosen Courts and
each Party stipulates that such consent and appointment is irrevocable and
coupled with an interest.

 



34 

 

 

(c)            EACH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES TO THE FULLEST
EXTENT PERMITTED BY LAW ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY ACTION BASED UPON, ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
TRANSACTION DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY. EACH
PARTY HEREBY ACKNOWLEDGES AND CERTIFIES (I) THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF THE OTHER PARTY HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PARTY WOULD NOT, IN THE EVENT OF ANY ACTION, SEEK TO ENFORCE THE FOREGOING
WAIVER, (II) IT UNDERSTANDS AND HAS CONSIDERED THE IMPLICATIONS OF THIS WAIVER,
(III) IT MAKES THIS WAIVER VOLUNTARILY AND (IV) IT HAS BEEN INDUCED TO ENTER
INTO THIS AGREEMENT AND THE TRANSACTION DOCUMENTS AND THE TRANSACTIONS
CONTEMPLATED HEREBY AND THEREBY BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND
CERTIFICATIONS CONTAINED IN THIS SECTION 7.1(c).

 

(d)            Irreparable damage would occur in the event that any covenant
herein were not to be performed in accordance with its terms. Accordingly, each
Party shall be entitled to seek one or more injunctions to prevent any breach of
covenant and to enforce specifically this Agreement in the Chosen Courts, in
addition to any other remedy to which such Party may be entitled at law or in
equity.

 

Section 7.2      Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
Party and delivered to the other Party; provided that a facsimile or .pdf
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or .pdf signature.

 

Section 7.3      Headings. The headings of this Agreement are for convenience of
reference and shall not form part of, or affect the interpretation of, this
Agreement.

 

Section 7.4      Severability. If any provision of this Agreement is prohibited
by Law or otherwise determined to be invalid or unenforceable by a court of
competent jurisdiction, the provision that would otherwise be prohibited,
invalid or unenforceable shall be deemed amended to apply to the broadest extent
that it would be valid and enforceable, and the invalidity or unenforceability
of such provision shall not affect the validity of the remaining provisions of
this Agreement so long as this Agreement as so modified continues to express,
without material change, the original intentions of the Parties as to the
subject matter hereof and the prohibited nature, invalidity or unenforceability
of the provision(s) in question does not substantially impair the respective
expectations or reciprocal obligations of the Parties or the practical
realization of the benefits that would otherwise be conferred upon the Parties.
The Parties will endeavor in good faith negotiations to replace the prohibited,
invalid or unenforceable provision(s) with a valid provision(s), the effect of
which comes as close as possible to that of the prohibited, invalid or
unenforceable provision(s).

 

Section 7.5      Entire Agreement; Amendment and Waiver.

 

(a)            This Agreement, the Transaction Documents and the Confidentiality
Agreement, dated as of June 9, 2020, by and between the Company and
Investindustrial Investment Holding SARL (the “June 9 Confidentiality
Agreement”), and the Confidentiality Agreement, dated as of February 18, 2019,
by and between the Company and International Design Holding S.à r.l (the
“February 18 Confidentiality Agreement”), supersede all other prior or
contemporaneous negotiations, writings and understandings, both written and
oral, between or among the Buyer, the Company, their respected Affiliates and
Persons acting on their behalf with respect to the matters discussed herein, and
this Agreement, the Transaction Documents, June 9 Confidentiality Agreement and
the February 18 Confidentiality Agreement constitute the full and entire
understanding and agreement of the Parties with respect to the matters covered
herein and therein. Without limiting the foregoing, the June 9 Confidentiality
Agreement shall be terminated upon the Closing.

 



35 

 

 

(b)            Any provision of this Agreement may be amended or waived if, and
only if, such amendment or waiver is in writing and signed, in the case of an
amendment, by both the Buyer and the Company, or in the case of a waiver, by the
Party granting the waiver. No failure or delay by any Party in exercising any
right, power or privilege hereunder shall operate as a waiver thereof nor shall
any single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right, power or privilege. The rights and
remedies herein provided shall be cumulative and not exclusive of any rights or
remedies provided by Law.

 

Section 7.6      Notices. Any notices, consents, waivers or other communications
required or permitted to be given under the terms of this Agreement or the
Transaction Documents must be in writing and will be deemed to have been
delivered: (a) upon receipt, when delivered personally; (b) upon delivery, when
sent by electronic mail; or (c) one business day after deposit with an overnight
courier service, in each case properly addressed to the party to receive the
same. The addresses and e-mail addresses for such communications shall be:

 

If to the Company: Knoll, Inc.
1235 Water Street
East Greenville, PA 18041
Attention:    Michael A. Pollner, SVP, Chief Administrative Officer & General
Counsel
E-mail:         mpollner@knoll.com       with a copy (for informational purposes
only) to: Sullivan & Cromwell LLP
125 Broad St.
New York, NY 10004
Attention:   Stephen M. Kotran
                    Ari B. Blaut
                    Catherine M. Clarkin
E-mail:        kotrans@sullcrom.com
                    blauta@sullcrom.com
                    clarkinc@sullcrom.com

 



36 

 

 

If to the Buyer: Furniture Investments S.à r.l.
23 Avenue Monterey
L-2163
Luxembourg     Attention:    Marco Pierettori   E-mail:        
MPierettori@investindustrial.com       with a copy (for informational purposes
only) to: Wachtell, Lipton, Rosen & Katz
51 West 52nd Street
New York, NY 10019    Attention:    Mark Gordon                        DongJu
Song   E-mail:          MGordon@wlrk.com                        DSong@wlrk.com  



 

or to such other address and/or e-mail address and/or to the attention of such
other Person as the recipient party has specified by written notice given to
each other Party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (i) given by the recipient of such notice,
consent, waiver or other communication, (ii) mechanically or electronically
generated by the sender’s e-mail containing the time, date, and recipient e-mail
address or (iii) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by e-mail or receipt from an overnight
courier service in accordance with clause (a), (b) or (c) above, respectively.

 

Section 7.7      Successors and Assigns. The terms and conditions of this
Agreement shall be binding upon and inure to the benefit of the Parties and
their respective successors, heirs, and permitted assigns. No Party shall assign
this Agreement or any rights or obligations hereunder without the prior written
consent of the other Party; provided, that the Buyer may assign this Agreement
and any rights or obligations hereunder, in whole or in part, to any Affiliate;
provided, further, that (a) such Affiliate agrees in writing prior to such
assignment for the express benefit of the Company (in form and substance
reasonably satisfactory to the Company and with a copy thereof to be furnished
to the Company) to be bound by the terms of this Agreement; (b) no such
assignment will relieve the Buyer or any of its Affiliates of its obligations
hereunder prior to the Closing; and (c) the Buyer shall not be permitted to
assign any of its obligations hereunder (i) with the primary intent of avoiding,
circumventing or eliminating the Buyer’s or any of its Affiliates’ obligations
hereunder or (ii) if such assignment would adversely affect the ability of the
Parties to obtain any approvals under the Antitrust Laws in connection with the
consummation of the Transactions or would otherwise violate applicable Antitrust
Laws.

 

Section 7.8      No Third Party Beneficiaries. This Agreement is intended solely
for the benefit of the Parties and their respective successors, heirs and
permitted assigns, and is not for the benefit of, nor may any provision hereof
be enforced by, any other Person.

 

Section 7.9      Further Assurances. Each Party shall do and perform, or cause
to be done and performed, all such further acts and things, and shall execute
and deliver all such other agreements, certificates, instruments and documents,
as any other party may reasonably request in order to carry out the intent and
accomplish the purposes of this Agreement and the Transaction Documents and the
consummation of the transactions contemplated hereby and thereby.

 



37 

 

 

Section 7.10      Fees and Expenses. Except as otherwise set forth in this
Agreement or any of the Transaction Documents, each Party shall bear its own
fees and expenses in connection with the evaluation, negotiation and
consummation of the Transactions.

 

Section 7.11      Interpretation.

 

(a)            When a reference is made in this Agreement to an Article,
Section, Schedule or Exhibit, such reference shall be to an Article, Section,
Schedule or Exhibit of this Agreement unless otherwise indicated.

 

(b)            Whenever the words “include,” “includes” or “including” are used
in this Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

(c)            The words “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole (including all of the Schedules and Exhibits) and not to any
particular provision of this Agreement.

 

(d)            Unless otherwise specified in this Agreement, the term “dollars”
and the symbol “$” mean U.S. dollars for purposes of this Agreement and all
amounts in this Agreement shall be paid in U.S. dollars.

 

(e)            The definitions contained in this Agreement are applicable to the
singular as well as the plural forms of such terms and to the masculine as well
as to the feminine and neuter genders of such term.

 

(f)            Any agreement, instrument or statute defined or referred to in
this Agreement means such agreement, instrument or statute as from time to time
amended, modified or supplemented, including (in the case of agreements or
instruments) by waiver or consent and (in the case of statutes) by succession of
comparable successor statutes.

 

(g)            Each of the parties has participated in the drafting and
negotiation of this Agreement. If an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if it is drafted by
each of the parties, and no presumption or burden of proof shall arise favoring
or disfavoring any party by virtue of authorship of any of the provisions of
this Agreement.

 

[Signature Page Follows]

 

38 

 



 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Investment Agreement to be duly executed as of the date
first written above.

 

  KNOLL, INC.       By: /s/ Andrew B. Cogan     Name: Andrew B. Cogan     Title:
Chairman and CEO

 

[Signature Page to Investment Agreement]

 





 

 

IN WITNESS WHEREOF, the Buyer and the Company have caused their respective
signature page to this Investment Agreement to be duly executed as of the date
first written above.

 

  FURNITURE INVESTMENTS S.À R.L.       By: /s/ A. Derrouiche     Name: A.
Derrouiche     Title: Director

 

[Signature Page to Investment Agreement]

 



 



 

EXHIBIT A

 

DEFINITIONS

 

1.            As used in this Agreement, the following terms have the meanings
specified in this Exhibit A.

 

“50% Beneficial Ownership Requirement” means, as of any date of determination,
that the Buyer and its Affiliates continue to beneficially own shares of Common
Stock, shares of Series A Preferred Stock and/or shares of Common Stock that
were issued upon conversion of shares of Series A Preferred Stock that
represent, on an as-converted basis, at least 50% of the total number of shares
of Common Stock represented by the Series A Preferred Stock issued at the
Closing, on an as-converted basis.

 

“Action” means any civil, criminal or administrative action, suit, demand,
claim, complaint, litigation, investigation, review, audit, formal proceeding,
arbitration, hearing or other similar dispute.

 

“Activist Shareholder” means, as of any date of determination, any Person
identified on the most recently available “SharkWatch 50” list (or, if
“SharkWatch 50” is no longer available, then the prevailing comparable list as
reasonably determined by the Company), or any Person who is an Affiliate of such
Person.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. As used in this definition, the term “controls” (including the terms
“controlled by” and “under common control with”) means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through ownership of voting securities, by
contract or otherwise. Notwithstanding the foregoing, “Affiliates” shall not
include, and no provision of this Agreement shall be applicable to, the direct
or indirect portfolio companies of investment funds advised or managed by the
Buyer or its Affiliates (“Portfolio Companies”). The Company acknowledges that
the Buyer’s employees, directors or partners of its Affiliates may also serve as
directors of its Portfolio Companies and that such Portfolio Companies will not
be deemed to be Affiliates solely due to the dual role of any such employee,
director or partner.

 

“Antitrust Laws” means the Sherman Act, as amended, the Clayton Act, as amended,
the Federal Trade Commission Act, as amended, the HSR Act and all other
applicable Laws issued by a Governmental Authority that are designed or intended
to prohibit, restrict or regulate actions having the purpose or effect of
monopolization or restraint of trade or lessening of competition through merger
or acquisition.

 

“as-converted basis” means (a) with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Series A Preferred Stock (at the conversion rate in effect
on such date as set forth in the Certificate of Designations) are assumed to be
outstanding as of such date and (b) with respect to any outstanding shares of
Series A Preferred Stock as of any date, the number of shares of Common Stock
issuable upon conversion of such shares of Series A Preferred Stock on such date
(at the conversion rate in effect on such date as set forth in the Certificate
of Designations).

 





 

 

“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking and savings and loan institutions are authorized or required by
Law to be closed in New York City.

 

“Buyer Board Seat Fall-Away” means the earlier of (a) the first day on which the
50% Beneficial Ownership Requirement is not satisfied, (b) the irrevocable
waiver by Buyer of its rights under Section 4.10 or amendment of this Agreement
to eliminate the Buyer’s rights under Section 4.10.

 

“Buyer Designee” means an individual designated in writing by the Buyer to be
nominated by the Company for election to the Board.

 

“Buyer Director” means a member of the Board who was elected to the Board as a
Buyer Designee.

 

“Buyer Material Adverse Effect” means any change, development, circumstance,
fact or effect that would prevent, materially delay or materially impair (a) the
consummation by the Buyer of any of the Transactions on a timely basis in
accordance with the terms of this Agreement or (b) the compliance by the Buyer
with its obligations under this Agreement.

 

“Code” means the Internal Revenue Code of 1986, as amended.

 

“COVID-19” shall mean SARS-CoV-2 or COVID-19, and any evolutions thereof or
related or associated epidemics, pandemic or disease outbreaks.

 

“COVID-19 Measures” shall mean any quarantine, “shelter in place,” “stay at
home,” workforce reduction, social distancing, shut down, closure, sequester,
safety or similar Law, directive, guidelines or recommendations promulgated by
any Governmental Authority, including the Centers for Disease Control and
Prevention and the World Health Organization, in each case, in connection with
or in response to COVID-19, including the CARES Act and Families First Act.

 

“Company Restricted Shares” means a share of Common Stock that is subject to
forfeiture conditions.

 

“Company RSU” means a restricted stock unit of the Company subject to either
performance-based vesting conditions or a market based vesting condition related
to relative total stockholder return.

 

“Company Stock Option” means an option to purchase shares of Common Stock.

 

“Company Stock Plans” means the Company’s Amended and Restated Company’s 2018
Stock Incentive Plan, Amended and Restated 2013 Stock Incentive Plan, Amended
and Restated 2010 Stock Incentive Plan and Amended and Restated Non-Employee
Director Compensation Plan.

 



42

 

 

“Confidential Information” means all information (in any form) relating to the
Company or its Affiliates that the Company or its Representatives made available
to the Buyer or its Representatives, together with any written or electronic
materials prepared by or on behalf of the Buyer or its Representatives to the
extent that they contain or are based in whole or in part upon or generated from
such information. Confidential Information does not include information that:
(a) at the time of disclosure to the Buyer or its Representatives is or
thereafter becomes generally available to the public other than as a result of a
breach of Section 4.12 by the Buyer or its Representatives; (b) is or has
previously been disclosed to the Buyer or its Representatives on a
non-confidential basis by a third party, provided that such third party did not
breach an obligation of confidentiality to the Company that was known by the
Buyer; or (c) was independently developed by the Buyer or its Representatives
without violating any of its obligations under this Agreement.

 

“Credit Agreement” means the Third Amended and Restated Credit Agreement, dated
as of January 23, 2018, as amended, restated, supplemented or otherwise modified
from time to time, by and among the Company, certain subsidiaries of the
Company, Bank of America, N.A., as Administrative Agent, Swing Line Lender and
an L/C Issuer, Merrill Lynch, Pierce, Fenner & Smith Incorporated, as Joint Lead
Arranger and Sole Bookrunner, and certain other lenders and the other lenders
party thereto.

 

“Equity Commitment Letter” means that certain Equity Commitment Letter by and
between Investindustrial Advisors Limited, with registered office at 16 Palace
Street, London, SW1E 5JD, England, company No. 01316019, acting as investment
manager of Fund VII, and the Buyer, dated as of the date of this Agreement.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended, and the
rules and regulations promulgated thereunder.

 

“Fraud” means actual fraud in the making of the Buyer’s representations and
warranties set forth in ARTICLE II or the Company’s representations and
warranties set forth in ARTICLE III, as applicable, and for the avoidance of
doubt, does not include constructive fraud or other claims based on constructive
knowledge, negligent misrepresentation, recklessness or similar theories.

 

“Governmental Authority” means any government, court, regulatory or
administrative agency, commission, arbitrator or authority or other legislative,
executive or judicial governmental official or entity (in each case including
any self-regulatory organization), whether federal, state or local, domestic,
foreign or multinational.

 

“HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, and the rules and regulations promulgated thereunder.

 

“knowledge” of the Company means, without any duty of investigation or inquiry,
the collective actual knowledge of Andrew Cogan, Michael Pollner and Charles
Rayfield.

 

“Laws” mean all state or federal laws, common law, statutes, ordinances, codes,
rules or regulations or other similar requirement enacted, adopted, promulgated,
or applied by any Governmental Authority, including any rules of any stock
exchange or other self-regulatory organization.

 



43

 

 

“Lien” means any mortgage, charge, pledge, hypothec, security interest, prior
claim, encroachments, lien (statutory or otherwise), defect of title, adverse
right or claim, or encumbrance of any kind, in each case, whether contingent or
absolute.

 

“Material Adverse Effect” means any change, development, circumstance, fact or
effect that, individually or in the aggregate, has or would reasonably be
expected to (a) have, a material adverse effect on the business, results of
operations, assets or financial condition of the Company and its Subsidiaries
(taken as a whole) or (b) prevent, materially delay or materially impair the
consummation by the Company of any of the Transactions on a timely basis in
accordance with the terms of this Agreement; provided, however, that none of the
following, either alone or in combination, and no change, development,
circumstance, fact or effect arising out of, or resulting from, the following
shall be deemed to constitute or be taken into account in determining whether a
Material Adverse Effect pursuant only to clause (a) above is occurring, has
occurred or would reasonably be expected to occur:

 

(i)            changes, developments, circumstances or facts in or with respect
to the economy, credit, capital, securities or financial markets or political or
regulatory conditions in the geographic markets in which the Company or any of
its Subsidiaries operate or its products or services are sold, including with
respect to interest rates or exchange rates for currencies;

 

(ii)            changes, developments, circumstances, facts or effects that are
the result of factors generally affecting the industries in which the Company
and its Subsidiaries operate;

 

(iii)           any loss of, or adverse change, development, circumstance or
fact in or with respect to, the relationship of the Company or any of its
Subsidiaries, contractual or otherwise, with customers, Governmental
Authorities, employees, labor unions, labor organizations, works councils or
similar organizations, suppliers, distributors, financing sources, partners or
similar relationship or any resulting change, development, circumstance, fact or
effect directly and proximately caused by the entry into, announcement, pendency
or performance of this Agreement and the Transactions, or from the identity of,
any facts or circumstances relating to Buyer or any of its Affiliates or
Portfolio Companies;

 

(iv)            changes or prospective changes in or with respect to applicable
accounting standards, including GAAP or in any Law of general applicability or
in the interpretation or enforcement thereof, after the date of this Agreement;

 

(v)             any failure by the Company to meet any internal or public
projections or forecasts or estimates of revenues or earnings; provided that any
change, development, circumstance, fact or effect (not otherwise excluded under
this definition) underlying such failure may be taken into account in
determining whether a Material Adverse Effect is occurring, occurred or would
reasonably be expected to occur;

 

(vi)            any change or prospective change in the Company’s credit
ratings; provided that any change, development, circumstance, fact or effect
(not otherwise excluded under this definition) underlying such change may be
taken into account in determining whether a Material Adverse Effect is
occurring, occurred or would reasonably be expected to occur;

 



44

 

 

(vii)            any decline in the market price, or change in trading volume,
of the capital stock of the Company; provided that any change, development,
circumstance, fact or effect (not otherwise excluded under this definition)
underlying such decline may be taken into account in determining whether a
Material Adverse Effect is occurring, occurred or would reasonably be expected
to occur;

 

(viii)            any change, development or effect resulting from (i) acts of
war (whether or not declared), civil disobedience, sabotage, terrorism or
military actions or the escalation of any of the foregoing, whether perpetrated
or encouraged by a state or non-state actor or actors, (ii) any weather or
natural disaster, (iii) any epidemic, pandemics or disease outbreaks (including
COVID-19) or any COVID-19 Measures or any change in such COVID-19 Measures or
interpretations or any other public health event, whether or not caused by any
Person (such events described in clause (h), “Emergencies”);

 

(ix)               any actions taken or not taken by the Company or any of its
Subsidiaries as required by this Agreement or with Buyer’s prior written consent
or at Buyer’s written request;

 

(x)                any matter that is set forth under the heading “Definition of
Material Adverse Effect” in the Company Disclosure Letter;

 

provided, further, that, with respect to clauses (i), (ii), (iii) and (viii) of
this definition, such changes, developments or effects shall be taken into
account in determining whether a “Material Adverse Effect” is occurring,
occurred or would reasonably be expected to occur to the extent it
disproportionately and adversely affects the Company and its Subsidiaries (taken
as a whole) relative to other furniture companies of similar size operating in
the geographic markets in which the Company or any of its Subsidiaries has
operations or its products or services are sold (in which case the incremental
disproportionate impact or impacts may be taken into account in determining
whether there has been a Material Adverse Effect).

 

“Permitted Liens” means the following Liens: (a) Liens for current Taxes,
assessments or other governmental charges not yet due and payable, or that the
taxpayer is contesting in good faith through appropriate proceedings and for
which adequate reserves have been established in the financial statements in
accordance with GAAP; (b) mechanics’, materialmens’, carriers’, workmen’s,
repairmen’s or other like common law, statutory or consensual Liens arising or
incurred in the ordinary course of business; (c) with respect to leasehold
interests, mortgages and other Liens incurred, created, assumed or permitted to
exist and arising by, through or under a landlord or owner of any real property
leased by the Company or any of its Subsidiaries; (d) zoning, building,
subdivision or other similar requirements or restrictions, none of which
interfere with the present use of the property; (e) Liens, charges, fees or
assessments for business parks, industrial parks or other similar organizations
not yet due or delinquent; (f) other Liens that do not, individually or in the
aggregate, materially impair the present use and operation of the specific
parcel of the real property owned by the Company or any of its Subsidiaries to
which they relate; (g) Liens in favor of banking or other financial institutions
arising as a matter of Law encumbering deposits or other funds maintained with a
financial institution and not incurred in connection with the borrowing of money
by the Company and its Subsidiaries; (h) easements, quasi-easements, licenses,
covenants, rights of way, rights of re-entry, gaps or other imperfections or
defects in title or chain of title or other similar matters, restrictions or
exclusion, none of which interfere with the present use of the property; (i) any
Liens that will be terminated at or prior to the Closing; (j) Liens in favor of
the Company’s lender pursuant to the Credit Agreement; and (k) Liens incurred in
the ordinary course of business since the Balance Sheet Date that are not, in
the aggregate, material to the business of the Company and its Subsidiaries,
taken as a whole.

 



45

 

 

“Person” means an individual, a limited liability company, a partnership, a
joint venture, a corporation, a trust, an unincorporated organization, any other
entity and any Governmental Authority or any department or agency thereof.

 

“Prohibited Transferee” means (a) any company listed as a competitor in the
Company’s Annual Report on Form 10-K, which list shall be deemed automatically
updated from time to time following the date hereof to add additional Persons
that the Company names as competitors of the Company in its Annual Report on
Form 10-K, and (b) any Activist Shareholder.

 

“Representatives” means, with respect to any Person, its directors, officers,
managers, members, employees, agents and professional advisors (including legal
counsel, accountants, consultants and financial advisors).

 

“SEC Documents” means all reports, schedules, forms, statements and other
documents required to be filed and so filed by the Company with the SEC under
Sections 12, 13, 14 or 15(d) of the Exchange Act and all exhibits included
therein and financial statements (including the consolidated balance sheets and
consolidated statements of income, changes in stockholders’ equity (deficit) and
cash flows), notes and schedules thereto and documents incorporated by reference
therein.

 

“Subsidiary” means any company, partnership, limited liability company, joint
venture, joint stock company, trust, unincorporated organization or other entity
for which the Company directly or indirectly owns (a) at least 50% of the
ordinary voting power (or, in the case of a partnership, more than 50% of the
general partnership interests) or (b) sufficient voting rights to elect at least
a majority of the board of directors or other governing body.

 

“Tax” or “Taxes” means (i) taxes including all federal, state, local and foreign
income, profits, franchise, gross receipts, environmental, customs duty, capital
stock, severances, stamp, payroll, sales, employment, unemployment, disability,
use, property, withholding, escheat, excise, production, value-added, occupancy
and other taxes, duties or assessments of any nature whatsoever, together with
all interest, penalties and additions imposed with respect to such amounts and
any interest in respect of such penalties and additions and (ii) any liability
in respect of any items described in clause (i) payable by reason of contract,
assumption, transferee or successor liability, operation of law, Treasury
regulation Section 1.1502-6 (or any similar provision of law) or otherwise.

 

“Transactions” means the transactions contemplated hereby or under any of the
Transaction Documents.

 



46

 

 

“Transaction Documents” means the Registration Rights Agreement, the Certificate
of Designations, the Equity Commitment Letter and all other documents,
certificates or agreements executed in connection with the transactions
contemplated by this Agreement, the Registration Rights Agreement and the
Certificate of Designations.

 

“Transfer” (or “Transferred”) by any Person means, directly or indirectly, to
sell, transfer, assign or otherwise dispose of or transfer (by the operation of
law or otherwise), either voluntarily or involuntarily, or to enter into any
contract, option or other arrangement, agreement or understanding with respect
to the sale, transfer, assignment or other disposition or transfer (by the
operation of law or otherwise), of any shares of equity securities beneficially
owned by such Person or of any interest in any shares of equity securities
beneficially owned by such Person; provided, however, that, notwithstanding
anything to the contrary in this Agreement, a Transfer shall not include (a) the
conversion of one or more shares of Series A Preferred Stock into shares of
Common Stock pursuant to the Certificate of Designations, (b) the redemption or
other acquisition of Common Stock or Series A Preferred Stock by the Company or
(c) any pledge or security interest in support of bona fide indebtedness and any
foreclosure thereon.

 

2.            In addition to the terms defined in this Exhibit A, the following
terms have the meanings assigned thereto in the Agreement in the Sections set
forth below:

 

Term   Section “Agreement”   Preamble “Anti-Corruption Laws”   Section 3.17(b)
“Backup Withholding”   Section 4.9(a) “Balance Sheet Date”   Section 3.9(d)
“Board”   Recitals “Buyer”   Preamble “Bylaws”   Section 3.5 “Certificate of
Designations”   Recitals “Certificate of Incorporation”   Section 3.5 “Chosen
Courts”   Section 7.1(b) “Closing”   Section 1.2 “Closing Date”   Section 1.2
“Common Stock”   Section 3.11(a) “Company”   Preamble “Company Disclosure
Letter”   ARTICLE III “Company Financial Statements”   Section 3.9(c) “Company
Organizational Documents”   Section 3.5 “Conversion Shares”   Section 3.11(b)
“DGCL”   Section 4.10(h) “ERISA”   Section 3.13 “ERISA Documents”   Section 3.13
“FATCA”   Section 4.9(a) “February 18 Confidentiality Agreement”  
Section 7.5(a)

 



47

 

 

Term   Section “FIRPTA-Sensitive Affiliate”   Section 4.9(c) “Fund VII”  
Section 2.5 “Fundamental Representations”   Section 5.3(a) “GAAP”  
Section 3.9(c) “Governance Documents”   Section 4.10(d) “IRS”   Section 4.9(a)
“June 9 Confidentiality Agreement”   Section 7.5(a) “NYSE”   Section 2.3 “OFAC”
  Section 3.17(d) “Orders”   Section 3.12 “Outside Date”   Section 6.1(b)(i)
“Parties”   Preamble “Party”   Preamble “Preferred Stock”   Section 3.11(a)
“Prohibited Stock”   Section 4.6(a) “Proposed Securities”   Section 4.15(b)
“Purchase Price”   Section 1.1 “Purchased Shares”   Recitals “Registration
Rights Agreement”   Recitals “Regulation D”   Recitals “Sanctions”  
Section 3.17(d) “SEC”   Recitals “Securities Act”   Recitals “Series A Preferred
Stock”   Recitals “Tax Treatment”   Section 4.9(b) “Transfer Tax”  
Section 4.9(d)

 



48

 

 

EXHIBIT B

 

CERTIFICATE OF DESIGNATIONS OF

 

SERIES A CONVERTIBLE PREFERRED STOCK,

 

PAR VALUE $1.00,

 

OF

 

KNOLL, INC.

 

Pursuant to Section 151 of the Delaware General Corporation Law (as amended,
supplemented or restated from time to time, the “DGCL”), KNOLL, INC., a
corporation organized and existing under the laws of the State of Delaware (the
“Company”), in accordance with the provisions of Section 103 of the DGCL, DOES
HEREBY CERTIFY:

 

That, the Amended and Restated Certificate of Incorporation of the Company, as
filed with the Secretary of State of the State of Delaware (the “Certificate of
Incorporation”), authorizes the issuance of 210,000,000 shares of capital stock,
consisting of 200,000,000 shares of common stock, par value $0.01 per share
(“Common Stock”), and 10,000,000 shares of preferred stock, par value $1.00 per
share (“Preferred Stock”);

 

That, subject to the provisions of the Certificate of Incorporation, the board
of directors of the Company (the “Board”) is authorized to fix by resolution or
resolutions the designations, powers, preferences and relative, participating,
optional or other special rights, and the qualifications, limitations, or
restrictions thereof, of any series of Preferred Stock, and to fix the number of
shares constituting any such series.

 

That, pursuant to the authority conferred upon the Board by the Certificate of
Incorporation, the Board, on June 22, 2020, adopted the following resolution
designating a new series of Preferred Stock as “Series A Convertible Preferred
Stock”:

 

RESOLVED, that, pursuant to the authority vested in the Board in accordance with
the provisions of Article Fourth of the Certificate of Incorporation and the
provisions of Section 151 of the DGCL, a series of Preferred Stock of the
Company is hereby authorized, and the number of shares to be included in such
series, and voting powers, designations, preferences and relative,
participating, optional or other special rights, and the qualifications,
limitations and restrictions of the shares of Preferred Stock included in such
series, shall be as follows:

 

Section 1.      Designation and Number of Shares. The shares of such series of
Preferred Stock shall be designated as “Series A Convertible Preferred Stock”
(the “Series A Preferred Stock”). The number of authorized shares constituting
the Series A Preferred Stock shall be 200,000. That number from time to time may
be increased or decreased (but not below the number of shares of Series A
Preferred Stock then outstanding) by (a) further resolution duly adopted by the
Board, or any duly authorized committee thereof and (b) the filing of an
amendment to this certificate pursuant to the provisions of the DGCL stating
that such increase or decrease, as applicable, has been so authorized. The
Company shall not have the authority to issue fractional shares of Series A
Preferred Stock.

 





 

 

Section 2.      Ranking. The Series A Preferred Stock will rank, with respect to
dividend rights and rights on the distribution of assets on any voluntary or
involuntary liquidation, dissolution or winding up of the affairs of the
Company:

 

(a)            on a parity basis with each other class or series of Capital
Stock of the Company now existing or hereafter authorized, the terms of which
expressly provide that such class or series ranks on a parity basis with the
Series A Preferred Stock as to dividend rights, redemption rights and rights on
the distribution of assets on any voluntary or involuntary liquidation,
dissolution or winding up of the affairs of the Company (such Capital Stock,
“Parity Stock”);

 

(b)            junior to each other class or series of Capital Stock of the
Company now existing or hereafter authorized, the terms of which expressly
provide that such class or series ranks senior to the Series A Preferred Stock
as to dividend rights, redemption rights and rights on the distribution of
assets on any voluntary or involuntary liquidation, dissolution or winding up of
the affairs of the Company (such Capital Stock, “Senior Stock”); and

 

(c)            senior to the Common Stock and each other class or series of
Capital Stock of the Company now existing or hereafter authorized, the terms of
which do not expressly provide that such class or series ranks on a parity basis
with or senior to the Series A Preferred Stock as to dividend rights, redemption
rights and rights on the distribution of assets on any voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Company (such
Capital Stock, “Junior Stock”).

 

Section 3.      Definitions. As used herein with respect to Series A Preferred
Stock:

 

“Accrued Dividend Record Date” has the meaning set forth in Section 4(d).

 

“Accrued Dividends” means, as of any date, with respect to any share of Series A
Preferred Stock, all Dividends that have accrued on such share pursuant to
Section 4(b), whether or not declared, but that have not, as of such date, been
paid.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person. As used in this definition, the term “controls” (including the terms
“controlled by” and “under common control with”) means possession, directly or
indirectly, of the power to direct or cause the direction of the management or
policies of a Person, whether through ownership of voting securities, by
contract or otherwise.

 

“Base Amount” means, with respect to any share of Series A Preferred Stock, as
of any date of determination, the sum of (a) the Liquidation Preference and
(b) the Accrued Dividends, if any, with respect to such share as of such date.

 



2

 

 

Any Person shall be deemed to “beneficially own”, to have “beneficial ownership”
of, or to be “beneficially owning” any securities (which securities shall also
be deemed “beneficially owned” by such Person) that such Person is deemed to
“beneficially own” within the meaning of Rules 13d-3 and 13d-5 under the
Exchange Act; provided that any Person shall be deemed to beneficially own any
securities that such Person has the right to acquire, whether or not such right
is exercisable within sixty (60) days or thereafter (including assuming
conversion of all Series A Preferred Stock, if any, owned by such Person to
Common Stock).

 

“Base Redemption Price” has the meaning set forth in Section 10(a)(i).

 

“Board” has the meaning set forth in the recitals above.

 

“Business Day” means any day other than (a) a Saturday or a Sunday or (b) a day
on which banking and savings and loan institutions are authorized or required by
Law to be closed in New York City.

 

“Buyer” has the meaning set forth in the Investment Agreement.

 

“By-Laws” means the Amended and Restated By-Laws of the Company, as amended and
as may be amended from time to time.

 

“Capital Stock” means, with respect to any Person, any and all shares of,
interests in, rights to purchase, warrants to purchase, options for,
participations in or other equivalents of or interests in (however designated)
stock issued by such Person.

 

“Cash Dividend” has the meaning set forth in Section 4(c).

 

“Certificate of Designations” means this Certificate of Designations relating to
the Series A Preferred Stock, as it may be amended from time to time.

 

“Certificate of Incorporation” has the meaning set forth in the recitals above.

 

“Change of Control” means the occurrence of one of the following:

 

(a)            any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Exchange Act), is or becomes the “beneficial owner” (as
defined in Rules 13d-3 and 13d-5 under the Exchange Act), directly or
indirectly, of 50% or more of the total voting power of the Voting Stock of the
Company, or acquires, directly or indirectly, the power to elect (by contract
share ownership or otherwise) a majority of the entire Board, in each case,
other than as a result of a transaction in which (1) the holders of securities
that represented 100% of the Voting Stock of the Company immediately prior to
such transaction are substantially the same as the holders of securities that
represent a majority of the Voting Stock of the surviving Person or its Parent
Entity immediately following such transaction and (2) the holders of securities
that represented 100% of the Voting Stock of the Company immediately prior to
such transaction own directly or indirectly Voting Stock of the surviving Person
or its Parent Entity in substantially the same proportion to each other as
immediately prior to such transaction;

 



3

 

 

(b)            the merger or consolidation of the Company with or into another
Person or the merger of another Person with or into the Company, or the sale,
transfer, lease, distribution or other disposition of all or substantially all
of the assets of the Company (determined on a consolidated basis), or any
recapitalization, reclassification or other transaction in which all or
substantially all of the Common Stock is exchanged for or converted into cash,
securities or other property, other than a transaction following which (1) in
the case of a merger or consolidation transaction, holders of securities that
represented 100% of the Voting Stock of the Company immediately prior to such
transaction own directly or indirectly (in substantially the same proportion to
each other as immediately prior to such transaction, other than changes in
proportionality as a result of any cash/stock election provided under the terms
of the definitive agreement regarding such transaction) at least a majority of
the voting power of the Voting Stock of the surviving Person in such merger or
consolidation transaction immediately after such transaction, and (2) in the
case of a sale, transfer, lease, distribution or other disposition of all or
substantially all of the assets of the Company, other than to a Subsidiary or a
Person that becomes a Subsidiary of the Company; or

 

(c)            shares of Common Stock or shares of any other Capital Stock into
which the Series A Preferred Stock is convertible are not listed for trading on
any United States national securities exchange or cease to be traded in
contemplation of a de-listing (other than as a result of a transaction described
in clause (b) above).

 

“Change of Control Call” has the meaning set forth in Section 9(b).

 

“Change of Control Effective Date” has the meaning set forth in Section 9(c).

 

“Change of Control Purchase Date” means, with respect to each share of Series A
Preferred Stock, the date on which the Company makes the payment in full of the
Change of Control Price for such share to the Holder thereof or to the Transfer
Agent, irrevocably, for the benefit of such Holder.

 

“Change of Control Put” has the meaning set forth in Section 9(a).

 

“Change of Control Price” has the meaning set forth in Section 9(a).

 

“close of business” means 5:00 p.m. (New York City time).

 

“Closing Price” of the Common Stock on any date of determination means the
closing sale price or, if no closing sale price is reported, the last reported
sale price, of the shares of the Common Stock on the NYSE on such date. If the
Common Stock is not traded on the NYSE on any date of determination, the Closing
Price of the Common Stock on such date of determination means the closing sale
price as reported in the composite transactions for the principal United States
securities exchange or automated quotation system on which the Common Stock is
so listed or quoted, or, if no closing sale price is reported, the last reported
sale price on the principal United States securities exchange or automated
quotation system on which the Common Stock is so listed or quoted, or if the
Common Stock is not so listed or quoted on a United States securities exchange
or automated quotation system, the last quoted bid price for the Common Stock in
the over-the-counter market as reported by OTC Markets Group Inc. or any similar
organization, or, if that bid price is not available, the market price of the
Common Stock on that date as determined by an Independent Financial Advisor
retained by the Company for such purpose.

 



4

 

 

“Common Stock” has the meaning set forth in the recitals above.

 

“Company” has the meaning set forth in the recitals above.

 

“Company Redemption Right” has the meaning set forth in Section 10(a)(i).

 

“Company Stock Plans” has the meaning set forth in the Investment Agreement.

 

“Constituent Person” has the meaning set forth in Section 12(a).

 

“Conversion Agent” means the Transfer Agent acting in its capacity as conversion
agent for the Series A Preferred Stock, and its successors and assigns.

 

“Conversion Date” has the meaning set forth in Section 8(a).

 

“Conversion Notice” has the meaning set forth in Section 8(a)(i).

 

“Conversion Price” means, for each Series A Preferred Share, a dollar amount
equal to $16.7500, subject to adjustment as set forth herein.

 

“Covered Repurchase” has the meaning set forth in Section 11(a)(iii).

 

“Current Market Price” per share of Common Stock, as of any date of
determination, means the arithmetic average of the VWAP per share of Common
Stock for each of the ten (10) consecutive full Trading Days ending on the
Trading Day immediately preceding such day, appropriately adjusted to take into
account the occurrence during such period of any event described in Section 11.

 

“Degressive Issuance” has the meaning set forth in Section 11(a)(vii).

 

“DGCL” has the meaning set forth in the recitals above.

 

“Distributed Property” has the meaning set forth in Section 11(a)(iv).

 

“Distribution Transaction” means any distribution of equity securities of a
Subsidiary of the Company to holders of Common Stock, whether by means of a
spin-off, split-off, redemption, reclassification, exchange, stock dividend,
share distribution, rights offering or similar transaction.

 

“Dividend Payment Date” means March 31, June 30, September 30 and December 31 of
each year; provided that if any such Dividend Payment Date is not a Business
Day, then the applicable Dividend shall be payable on the next Business Day
immediately following such Dividend Payment Date, without any interest.

 

“Dividend Payment Period” means in respect of any share of Series A Preferred
Stock, initially, the period from and including the Issuance Date of such share
to but excluding the next Dividend Payment Date and, subsequently, in each case
the period from and including any Dividend Payment Date to but excluding the
next Dividend Payment Date.

 



5

 

 

“Dividend Rate” means 4.5%.

 

“Dividend Record Date” has the meaning set forth in Section 4(d).

 

“Dividends” has the meaning set forth in Section 4(a).

 

“Effective Price” has the following meaning with respect to the issuance or sale
of any shares of Common Stock or any Equity-Linked Securities:

 

(a)          in the case of the issuance or sale of shares of Common Stock, the
value of the consideration received or receivable by (or at the direction of)
the Company or any of its Affiliates for such shares, expressed as an amount per
share of Common Stock; and

 

(b)          in the case of the issuance or sale of any Equity-Linked
Securities, an amount equal to:

 

(i)            the sum, without duplication, of (x) the value of the aggregate
consideration received or receivable by (or at the direction of) the Company or
any of its Affiliates for the issuance or sale of such Equity-Linked Securities;
and (y) the value of the minimum aggregate additional consideration, if any,
payable to purchase or otherwise acquire shares of Common Stock pursuant to such
Equity-Linked Securities; divided by

 

(ii)            the maximum number of shares of Common Stock underlying such
Equity-Linked Securities;

 

provided, however, that:

 

(c)           for purposes of clauses (a) and (b)(i) above, all underwriting
commissions, placement agency commissions or similar commissions paid to any
broker-dealer by the Company or any of its Affiliates in connection with such
issuance or sale (excluding any other fees or expenses incurred by the Company
or any of its Affiliates) will be included in the aggregate consideration
referred to in such clause;

 

(d)           for purposes of clause (b) above, if such minimum aggregate
consideration, or such maximum number of shares of Common Stock, is not
determinable at the time such Equity-Linked Securities are issued or sold, then
(1) the initial consideration payable under such Equity-Linked Securities, or
the initial number of shares of Common Stock underlying such Equity-Linked
Securities, as applicable, will be used; and (2) at each time thereafter when
such amount of consideration or number of shares becomes determinable or is
otherwise adjusted (including pursuant to “anti-dilution” or similar
provisions), there will be deemed to occur, for purposes of
Section 11(a)(vi) and without affecting any prior adjustments theretofore made
to the Conversion Price, an issuance of additional Equity-Linked Securities;

 

(e)            for purposes of clause (b) above, the surrender, extinguishment,
maturity or other expiration of any such Equity-Linked Securities will be deemed
not to constitute consideration payable to purchase or otherwise acquire shares
of Common Stock pursuant to such Equity-Linked Securities; and

 



6

 

 

(f)            the “value” of any such consideration will be (i) in the case of
a broadly distributed public offering of Common Stock or Equity-Linked
Securities registered under the Securities Act or offered pursuant to Rule 144A
promulgated thereunder, the fair market value thereof, as of the date such
shares or Equity-Linked Securities, as applicable, are issued or sold,
determined in good faith by the Board (or, in the case of cash denominated in
U.S. dollars, the face amount thereof) or (ii) in all other cases, the Fair
Market Value thereof, as of the date such shares or Equity-Linked Securities, as
applicable, are issued or sold, determined in good faith by the Board (or, in
the case of cash denominated in U.S. dollars, the face amount thereof).

 

“Equity-Linked Securities” means any rights, options or warrants to purchase or
otherwise directly or indirectly acquire (whether immediately, during specified
times, upon the satisfaction of any conditions or otherwise) any shares of
Common Stock, any securities convertible into or exchangeable for any shares of
Common Stock, any other derivative securities or contracts or instruments in any
way related to the price of shares of Common Stock.

 

“Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

“Exchange Property” has the meaning set forth in Section 12(a).

 

“Exempt Issuance” means (a) shares of equity securities issued by the Company as
a stock dividend payable in shares of equity securities, or upon any subdivision
or split-up of the outstanding shares of capital stock that gives rise to a
conversion adjustment under Section 11(a)(i), (b) the issuance of shares of any
equity securities (including upon exercise of options) to directors, officers,
employees, consultants or other agents of the Company as approved by the Board,
(c) the issuance of shares of any equity securities pursuant to the Company
Stock Plans, an employee stock option plan, management incentive plan,
restricted stock plan, stock purchase plan or stock, ownership plan or similar
benefit plan, program or agreement, (d) the issuance of shares of equity
securities as consideration in any “business combination” (as defined in the
rules and regulations promulgated by the Securities and Exchange Commission) or
as consideration in bona fide acquisitions of securities or substantially all of
the equity securities or assets of another Person, business unit, division or
business, (e) securities issued pursuant to the conversion, exercise or exchange
of Series A Preferred Stock, (f) shares of a Subsidiary of the Company issued to
the Company or a wholly owned Subsidiary of the Company, or (g) securities of a
joint venture (provided that no Affiliate (other than any Subsidiary of the
Company) of the Company acquires any interest in such securities in connection
with such issuance).

 

“Expiration Date” has the meaning set forth in Section 11(a)(iii).

 

“Fair Market Value” means, with respect to (i) cash, the amount of such cash;
(ii) any security traded on any national securities exchange, the arithmetic
average of the volume-weighted average prices for a share of the capital stock
or other interest distributed to holders of Common Stock on the principal United
States securities exchange or automated quotation system on which such capital
stock or other interest trades, as reported by Bloomberg (or, if Bloomberg
ceases to publish such price, any successor service chosen by the Company) in
respect of the ten (10) Trading Days preceding the date of determination; and
(iii) any other security or property, the fair market value of such security or
other property as reasonably determined in good faith by a majority of the
Board, or an authorized committee thereof, (A) after consultation with an
Independent Financial Advisor, as to any security or other property with a Fair
Market Value of less than $200,000,000, or (B) otherwise using an Independent
Financial Advisor to provide a valuation opinion.

 



7

 

 

“Holder” means a Person in whose name the shares of the Series A Preferred Stock
are registered, which Person shall be treated by the Company, Transfer Agent,
Registrar, paying agent and Conversion Agent as the absolute owner of the shares
of Series A Preferred Stock for the purpose of making payment and settling
conversions and for all other purposes; provided that, to the fullest extent
permitted by law, no Person that has received shares of Series A Preferred Stock
in violation of Section 4.6 of the Investment Agreement shall be a Holder, the
Transfer Agent, Registrar, paying agent and Conversion Agent, as applicable,
shall not, unless directed otherwise by the Company, recognize any such Person
as a Holder and the Person in whose name the shares of the Series A Preferred
Stock were registered immediately prior to such transfer shall remain the Holder
of such shares.

 

“Implied Quarterly Dividend Amount” means, with respect to any share of Series A
Preferred Stock, as of any date, the product of (a) the Base Amount of such
share on the first day of the applicable Dividend Payment Period (or in the case
of the first Dividend Payment Period for such share, as of the Issuance Date of
such share) multiplied by (b) one fourth of the Dividend Rate.

 

“Independent Financial Advisor” means an accounting, appraisal, investment
banking firm or consultant of nationally recognized standing; provided, however,
that such firm or consultant is not an Affiliate of the Company.

 

“Initial Change of Control Notice” has the meaning set forth in Section 9(c).

 

“Initial Dividends” means all Dividends the Holders are entitled to receive
pursuant to Section 4 with respect to the first eight Dividend Payment Periods
following the Original Issuance Date.

 

“Investment Agreement” means that certain Investment Agreement between the
Company and the Buyer dated as of June 22, 2020, as it may be amended,
supplemented or otherwise modified from time to time, with respect to certain
terms and conditions concerning, among other things, the rights of and
restrictions on the Holders.

 

“Issuance Date” means, with respect to any share of Series A Preferred Stock,
the date of issuance of such share.

 

“Junior Stock” has the meaning set forth in Section 2(c).

 

“Laws” mean all state or federal laws, common law, statutes, ordinances, codes,
rules or regulations or other similar requirement enacted, adopted, promulgated,
or applied by any Governmental Authority.

 



8

 

 



 

“Liquidation Preference” means, with respect to any share of Series A Preferred
Stock, as of any date, $1,000 per share.

 

“Mandatory Conversion” has the meaning set forth in Section 7(a).

 

“Mandatory Conversion Date” has the meaning set forth in Section 7(a).

 

“Mandatory Conversion Price” means 175% of the Conversion Price, as adjusted
pursuant to the provisions of Section 11(a). The Mandatory Conversion Price
shall initially be $29.3125.

 

“Market Disruption Event” means any of the following events:

 

(a)           any suspension of, or limitation imposed on, trading of the Common
Stock by any exchange or quotation system on which the Closing Price is
determined pursuant to the definition of the term “Closing Price” (the “Relevant
Exchange”) occurring in whole or in part during the one-hour period prior to the
close of trading for the regular trading session on the Relevant Exchange (or
for purposes of determining the VWAP per share of Common Stock, any period or
periods aggregating one half-hour or longer during the regular trading session
on the relevant day) and whether by reason of movements in price exceeding
limits permitted by the Relevant Exchange as to securities generally, or
otherwise relating to the Common Stock or options contracts relating to the
Common Stock on the Relevant Exchange; or

 

(b)           any event that disrupts or impairs (as determined by the Company
in its reasonable discretion) the ability of market participants during the
one-hour period prior to the close of trading for the regular trading session on
the Relevant Exchange (or for purposes of determining the VWAP per share of
Common Stock, any period or periods aggregating one half-hour or longer during
the regular trading session on the relevant day) in general to effect
transactions in, or obtain market values for, the Common Stock on the Relevant
Exchange or to effect transactions in, or obtain market values for, options
contracts relating to the Common Stock on the Relevant Exchange.

 

“Notice of Company Redemption” has the meaning set forth in Section 10(a)(ii).

 

“Notice of Mandatory Conversion” has the meaning set forth in Section 7(b).

 

“NYSE” means the New York Stock Exchange.

 

“Officer’s Certificate” means a certificate signed by the Chief Executive
Officer, the Chief Financial Officer or the Secretary of the Company.

 

“Original Issuance Date” has the meaning set forth in the Investment Agreement.

 

“Parent Entity” means, with respect to any Person, any other Person of which
such first Person is a direct or indirect wholly owned Subsidiary.

 

“Parity Stock” has the meaning set forth in Section 2(a).

 



 9 

 

 

“Participating Dividend” means any cash dividends on shares of Common Stock
paid, solely if the aggregate per share dividends paid on shares of Common Stock
in any calendar quarter, when declared, exceeds $0.15 per share, as adjusted
(i) for any stock split, stock dividend, reverse stock split, reclassification
or similar transaction and (ii) consistent with the adjustment of the Conversion
Price under Section 11.

 

“Person” means any individual, corporation, estate, partnership, joint venture,
association, joint-stock company, limited liability company, trust,
unincorporated organization or any other entity.

 

“PIK Dividend” has the meaning set forth in Section 4(b).

 

“PIK Dividend Ratio” has the meaning set forth in Section 4(c).

 

“Preferred Stock” has the meaning set forth in the recitals above.

 

“Record Date” means, with respect to any dividend, distribution or other
transaction or event in which holders of Common Stock have the right to receive
any cash, securities or other property or in which Common Stock is exchanged for
or converted into any combination of cash, securities or other property, the
date fixed for determination of holders of Common Stock entitled to receive such
cash, securities or other property (whether such date is fixed by the Board or
by statute, contract or otherwise).

 

“Redemption Date” means, with respect to each share of Series A Preferred Stock,
the date on which the Company makes the payment in full of the Redemption Price
for each such share either to the Holder of such share or to the Transfer Agent,
irrevocably, for the benefit of such Holder.

 

“Redemption Price” has the meaning set forth in Section 10(a)(i).

 

“Registrar” means the Transfer Agent acting in its capacity as registrar for the
Series A Preferred Stock, and its successors and assigns.

 

“Relevant Exchange” has the meaning set forth in the definition of the term
“Market Disruption Event”.

 

“Reorganization Event” has the meaning set forth in Section 12(a).

 

“Required Number of Shares” has the meaning set forth in Section 9(h).

 

“Senior Stock” has the meaning set forth in Section 2(b).

 

“Series A Preferred Stock” has the meaning set forth in Section 1.

 

“Subsidiary”, when used with respect to any Person, means any corporation,
limited liability company, partnership, association, trust or other entity of
which (i) securities or other ownership interests representing more than 50% of
the ordinary voting power (or, in the case of a partnership, more than 50% of
the general partnership interests) or (ii) sufficient voting rights to elect at
least a majority of the board of directors or other governing body are, as of
such date, owned by such Person or one or more Subsidiaries of such Person or by
such Person and one or more Subsidiaries of such Person.

 



 10 

 

 

“Trading Day” means a Business Day on which the Relevant Exchange is scheduled
to be open for business and on which there has not occurred a Market Disruption
Event.

 

“Trading Period” has the meaning set forth in Section 7(a).

 

“Transfer Agent” means the Person acting as Transfer Agent, Registrar and paying
agent and Conversion Agent for the Series A Preferred Stock, and its successors
and assigns. The Transfer Agent initially shall be Computershare, N.A.

 

“Trigger Event” has the meaning set forth in Section 11(a)(vii).

 

“Voting Stock” means (i) with respect to the Company, the Common Stock, the
Series A Preferred Stock (subject to the limitations set forth herein) and any
other Capital Stock of the Company having the right to vote generally in any
election of directors of the Board and (ii) with respect to any other Person,
all Capital Stock of such Person having the right to vote generally in any
election of directors of the board of directors of such Person or other similar
governing body.

 

“VWAP” per share of Common Stock on any Trading Day means the per share
volume-weighted average price as displayed under the heading Bloomberg VWAP on
Bloomberg (or, if Bloomberg ceases to publish such price, any successor service
reasonably chosen by the Company) page “KNL<equity>AQR” (or its equivalent
successor if such page is not available) in respect of the period from the open
of trading on the relevant Trading Day until the close of trading on such
Trading Day (or if such volume-weighted average price is unavailable, the market
price of one share of Common Stock on such Trading Day determined, using a
volume-weighted average method, by an Independent Financial Advisor retained for
such purpose by the Company).

 

Section 4.      Dividends. (a)  Holders shall be entitled to receive dividends
of the type and in the amount determined as set forth in this Section 4 (such
dividends, “Dividends”).

 

(b)           Accrual of Dividends. Dividends on each share of Series A
Preferred Stock (i) shall accrue on a daily basis from and including the
Issuance Date of such share, whether or not declared and whether or not the
Company has assets legally available to make payment thereof, at a rate equal to
the Dividend Rate as further specified below and (ii) shall be payable quarterly
in arrears, if, as and when authorized by the Board, or any duly authorized
committee thereof, and declared by the Company, to the extent not prohibited by
law, on each Dividend Payment Date, commencing on the first Dividend Payment
Date following the Issuance Date of such share. The amount of Dividends accruing
with respect to any share of Series A Preferred Stock for any day shall be
determined by dividing (x) the Implied Quarterly Dividend Amount as of such day
by (y) the actual number of days in the Dividend Payment Period in which such
day falls; provided that if during any Dividend Payment Period any Accrued
Dividends in respect of one or more prior Dividend Payment Periods are paid,
then after the date of such payment the amount of Dividends accruing with
respect to any share of Series A Preferred Stock for any day shall be determined
by dividing (x) the Implied Quarterly Dividend Amount (recalculated to take into
account such payment of Accrued Dividends) by (y) the actual number of days in
such Dividend Payment Period. The amount of Dividends payable with respect to
any share of Series A Preferred Stock for any Dividend Payment Period shall
equal the sum of the daily Dividend amounts accrued in accordance with the prior
sentence of this Section 4(b) with respect to such share during such Dividend
Payment Period. For the avoidance of doubt, for any share of Series A Preferred
Stock with an Issuance Date that is not a Dividend Payment Date, the amount of
Dividends payable with respect to the initial Dividend Payment Period for such
share shall equal the product of (A) the daily accrual determined as specified
in the prior sentence, assuming a full Dividend Payment Period in accordance
with the definition of such term, and (B) the number of days from and including
such Issuance Date to but excluding the next Dividend Payment Date.

 



 11 

 

 

(c)           Payment of Dividend. With respect to any Dividend Payment Date,
the Company will pay, to the extent permitted by applicable law, or accrue in
lieu of payment, Dividends on each share of Series A Preferred Stock in one or
more of the following manners as elected by the Company in its sole discretion:
(i) pay in cash (any Dividend or portion of a Dividend paid in cash, a “Cash
Dividend”), if, as and when authorized by the Board, or any duly authorized
committee thereof, and declared by the Company, (ii) as a dividend in kind,
additional duly authorized, validly issued and fully paid and nonassessable
shares of Series A Preferred Stock (any Dividend or portion of a Dividend paid
in the manner provided in this clause, a “PIK Dividend”) having value (as
determined in accordance with the immediately following sentence) equal to the
amount of Accrued Dividends during such Dividend Payment Period or (iii) through
a combination of either of the foregoing; provided that (A) the Company may
elect the foregoing clause (ii) only with respect to Initial Dividends, (B) Cash
Dividend payments shall be aggregated per Holder and shall be made to the
nearest cent (with $.005 being rounded upward), and (C) if the Company pays a
PIK Dividend, no fractional shares of Series A Preferred Stock shall be issued
to any Holder (after taking into account all shares of Series A Preferred Stock
held by such Holder) and in lieu of any such fractional share, the Company shall
pay to such Holder, at the Company’s option, either (1) an amount in cash equal
to the applicable fraction of a share of Series A Preferred Stock multiplied by
the Base Amount that would have applied in accordance with the following
sentence or (2) one additional whole share of Series A Preferred Stock and
(D) with respect to any Dividend Payment Date where the Company pays a
combination of a PIK Dividend and a Cash Dividend, the proportion of a Dividend
paid to any Holder that consists of a PIK Dividend (the “PIK Dividend Ratio”)
shall be the same as the PIK Dividend Ratio with respect to each Dividend paid
to each other Holder that receives a Dividend on such Dividend Payment Date. In
the event that the Company pays a PIK Dividend, each share of Series A Preferred
Stock paid in connection therewith shall have a deemed value for such purpose
equal to the Base Amount per share of Series A Preferred Stock, and the number
of additional shares of Series A Preferred Stock issuable to Holders in
connection with the payment of a PIK Dividend will be, with respect to each
share of Series A Preferred Stock, and without limiting the proviso above
concerning fractional shares, the number (or fraction) obtained from the
quotient of (1) the amount of the applicable PIK Dividend per share of Series A
Preferred Stock divided by (2) the Base Amount per share of Series A Preferred
Stock (excluding the amount of Accrued Dividends during such Dividend Payment
Period that are being satisfied by issuance of the PIK Dividend). Each share of
Series A Preferred Stock issued in connection with the payment of a PIK Dividend
will, upon issuance, be deemed to have an amount of Accrued Dividends and a Base
Amount per share equal to the amount of Accrued Dividends and Base Amount,
respectively, per share of Series A Preferred Stock in respect of which the PIK
Dividend is paid. Accrued Dividends in respect of any prior Dividend Payment
Periods may be paid on any date (whether or not such date is a Dividend Payment
Date) if, as and when authorized by the Board, or any duly authorized committee
thereof as declared by the Company.

 



 12 

 

 

(d)           Record Date. The record date for payment of Dividends that are
declared and paid on any relevant Dividend Payment Date will be the close of
business on the fifteenth (15th) day of the calendar month which contains the
relevant Dividend Payment Date (each, a “Dividend Record Date”), and the record
date for payment of any Accrued Dividends that were not declared and paid on any
relevant Dividend Payment Date will be the close of business on the date that is
established by the Board, or a duly authorized committee thereof, as such, which
will not be more than fifteen (15) days prior to the date on which such
Dividends are paid (each, an “Accrued Dividend Record Date”), in each case
whether or not such day is a Business Day.

 

(e)           Priority of Dividends. So long as any shares of Series A Preferred
Stock remain outstanding, unless full Dividends on all outstanding shares of
Series A Preferred Stock have been declared and paid or accrued in lieu of
payment in accordance with Section 4(c), or have been or contemporaneously are
declared and a sum sufficient for the payment of those Dividends has been or is
set aside for the benefit of the Holders or there are no Accrued Dividends at
such time, the Company may not declare any dividend on, or make any
distributions relating to, Junior Stock or Parity Stock, or redeem, purchase,
acquire (either directly or through any Subsidiary) or make a liquidation
payment relating to, any Junior Stock or Parity Stock, other than:

 

(i)            purchases, redemptions or other acquisitions of shares of Junior
Stock in connection with any employment contract, benefit plan or other similar
arrangement with or for the benefit of then current or former employees,
officers, directors or consultants, including in connection with tax withholding
upon vesting or settlement of options;

 

(ii)           purchases of Junior Stock for an amount no greater than the Fair
Market Value thereof using the proceeds of a substantially contemporaneous sale
of other shares of Junior Stock;

 

(iii)          as a result of an exchange or conversion of any class or series
of Parity Stock or Junior Stock that is exchangeable or convertible by the terms
of such Parity Stock or Junior Stock for any other class or series of Parity
Stock (in the case of Parity Stock) or Junior Stock (in the case of Parity Stock
or Junior Stock) pursuant to the terms of the class or series being exchanged or
converted;

 

(iv)          purchases of fractional interests in shares of Parity Stock or
Junior Stock pursuant to the conversion or exchange provisions of such Parity
Stock or Junior Stock or the security being converted or exchanged;

 

(v)           payment of any dividends in respect of Junior Stock where the
dividend is in the form of the same stock or rights to purchase the same stock
as that on which the dividend is being paid;

 

(vi)          distributions of Junior Stock or rights to purchase Junior Stock;

 



 13 

 

 

(vii)         any dividend in connection with the implementation of a
stockholders’ rights or similar plan, or the redemption or repurchase of any
rights under any such plan; or

 

(viii)        purchases of Parity Stock or Junior Stock pursuant to an agreement
existing prior to June 1, 2020, to buy Parity Stock or Junior Stock, or
purchases executed through brokers’ transactions on a national securities
exchange under a stock repurchase plan approved by the Board.

 

Notwithstanding the foregoing, for so long as any shares of Series A Preferred
Stock remain outstanding, if dividends are not declared and paid in full, or
accrued in lieu of payment in accordance with Section 4(c), upon the shares of
Series A Preferred Stock, all dividends declared upon shares of Series A
Preferred Stock and any Parity Stock will be declared on a proportional basis so
that the amount of dividends declared per share will bear to each other the same
ratio that all accrued and unpaid dividends as of the end of the most recent
Dividend Payment Period per share of Series A Preferred Stock and accrued and
unpaid dividends as of the end of the most recent dividend period per share of
any Parity Stock bear to each other.

 

(f)            Conversion Prior to or Following a Record Date. If the Conversion
Date for any shares of Series A Preferred Stock is prior to the close of
business on a Dividend Record Date or an Accrued Dividend Record Date, the
Holder of such shares will not be entitled to any dividend in respect of such
Dividend Record Date or Accrued Dividend Record Date, as applicable, other than
through the inclusion of Accrued Dividends as of the Conversion Date in the
calculation under Section 6(a) or Section 7(a), as applicable. If the Conversion
Date for any shares of Series A Preferred Stock is after the close of business
on a Dividend Record Date or an Accrued Dividend Record Date but prior to the
corresponding payment date for such dividend, the Holder of such shares as of
such Dividend Record Date or Accrued Dividend Record Date, as applicable, shall
be entitled to receive such dividend, notwithstanding the conversion of such
shares prior to the applicable Dividend Payment Date; provided that the amount
of such Dividend shall not be included for the purpose of determining the amount
of Accrued Dividends under Section 6(a) or Section 7(a), as applicable, with
respect to such Conversion Date.

 

(g)           Participating Dividends. If and to the extent the Company intends
to pay any Participating Dividend, then any such Participating Dividend shall be
payable to the holders of shares of Common Stock and Series A Preferred Stock on
a pari passu, pro rata basis (treating each Holder of shares of Series A
Preferred Stock as being the holder of the number of shares of Common Stock into
which such Holder’s shares of Series A Preferred Stock would be converted if
such shares were converted pursuant to the provisions of Section 6 hereof as of
the Record Date for payment of such Participating Dividend); provided that the
amount of the Participating Dividend payable to Holders of Series A Preferred
Stock per share of as-converted Common Stock shall be equal to the Participating
Dividend minus $0.15, as adjusted (i) for any stock split, stock dividend,
reverse stock split, reclassification or similar transaction and (ii) consistent
with the adjustment of the Conversion Price under Section 11. The record date
for payment of any Participating Dividend to Holders of Series A Preferred Stock
will be the same date as the Record Date for payment of the dividend or
distribution to holders of Common Stock, whether or not such date is a Business
Day. The payment date of any dividend or distribution to Holders of Series A
Preferred Stock will be the same date on which payment of such dividend or
distribution is made to holders of Common Stock.

 



 14 

 

 

Section 5.      Liquidation Rights. (a) Liquidation. In the event of any
voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company, the Holders shall be entitled, out of assets legally available
therefor, before any distribution or payment out of the assets of the Company
may be made to or set aside for the holders of any Junior Stock, and subject to
the rights of the holders of any Senior Stock or Parity Stock and the rights of
the Company’s existing and future creditors, to receive in full a liquidating
distribution in cash and in the amount per share of Series A Preferred Stock
equal to the greater of (i) the Base Amount with respect to such share of
Series A Preferred Stock as of the date of such voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Company and
(ii) the amount such Holders would have received had such Holders, immediately
prior to such voluntary or involuntary liquidation, dissolution or winding up of
the affairs of the Company, converted such shares of Series A Preferred Stock
into Common Stock (pursuant to Section 6 without regard to any of the
limitations on convertibility contained therein). Holders shall not be entitled
to any further payments in the event of any such voluntary or involuntary
liquidation, dissolution or winding up of the affairs of the Company other than
what is expressly provided for in this Section 5 and will have no right or claim
to any of the Company’s remaining assets.

 

(b)           Partial Payment. If in connection with any distribution described
in Section 5(a) above, the assets of the Company or proceeds therefrom are not
sufficient to pay in full the aggregate liquidating distributions required to be
paid pursuant to Section 5(a) to all Holders and the liquidating distributions
payable to all holders of any Parity Stock, the amounts distributed to the
Holders and to the holders of all such Parity Stock shall be paid pro rata in
accordance with the respective aggregate liquidating distributions to which they
would otherwise be entitled if all amounts payable thereon were paid in full.

 

(c)           Merger, Consolidation and Sale of Assets Not Liquidation. For
purposes of this Section 5, the sale, conveyance, exchange or transfer (for
cash, shares of stock, securities or other consideration) of all or
substantially all of the property and assets of the Company shall not be deemed
a voluntary or involuntary liquidation, dissolution or winding up of the affairs
of the Company, nor shall the merger, consolidation, statutory exchange or any
other business combination transaction of the Company into or with any other
Person or the merger, consolidation, statutory exchange or any other business
combination transaction of any other Person into or with the Company be deemed
to be a voluntary or involuntary liquidation, dissolution or winding up of the
affairs of the Company.

 

Section 6.      Right of the Holders to Convert.

 

(a)           Each Holder shall have the right, at such Holder’s option, subject
to the conversion procedures set forth in Section 8, to convert each share of
such Holder’s Series A Preferred Stock at any time into the number of shares of
Common Stock equal to the quotient of (A) the Base Amount with respect to such
share of Series A Preferred Stock as of the applicable Conversion Date divided
by (B) the Conversion Price as of the applicable Conversion Date plus (ii) cash
in lieu of fractional shares as set out in Section 11(h).

 



 15 

 

 

(b)           The Company shall at all times reserve and keep available out of
its authorized and unissued Common Stock, solely for issuance upon the
conversion of the Series A Preferred Stock, such number of shares of Common
Stock as shall from time to time be issuable upon the conversion of all the
shares of Series A Preferred Stock then outstanding. Any shares of Common Stock
issued upon conversion of Series A Preferred Stock shall be duly authorized,
validly issued, fully paid and nonassessable.

 

Section 7.      Mandatory Conversion by the Company. (a) At any time after the
two (2) year anniversary of the Original Issuance Date, if the VWAP per share of
Common Stock was greater than the Mandatory Conversion Price for at least twenty
(20) Trading Days in any period of thirty (30) consecutive Trading Days (such
thirty (30) consecutive Trading Day period, the “Trading Period”), the Company
may elect to convert (a “Mandatory Conversion”) all or any portion of the
outstanding shares of Series A Preferred Stock into shares of Common Stock (the
date selected by the Company for any Mandatory Conversion pursuant to this
Section 7(a), the “Mandatory Conversion Date”). In the case of a Mandatory
Conversion, each share of Series A Preferred Stock then outstanding shall be
converted into (i) the number of shares of Common Stock equal to the quotient of
(A) the Base Amount with respect to such share of Series A Preferred Stock as of
the Mandatory Conversion Date divided by (B) the Conversion Price of such share
in effect as of the Mandatory Conversion Date plus (ii) cash in lieu of
fractional shares as set out in Section 11(h).

 

(b)           Notice of Mandatory Conversion. If the Company elects to effect a
Mandatory Conversion, the Company shall, within five (5) Business Days following
the completion of the applicable thirty (30) day Trading Period referred to in
Section 7(a) above, provide irrevocable and binding notice of the Mandatory
Conversion to each Holder (such notice, a “Notice of Mandatory Conversion”). For
the avoidance of doubt, a Notice of Mandatory Conversion does not limit a
Holder’s right to convert on a Conversion Date prior to the Mandatory Conversion
Date. The Mandatory Conversion Date selected by the Company shall be no less
than five (5) Business Days and no more than ten (10) Business Days after the
date on which the Company provides the Notice of Mandatory Conversion to the
Holders. The Notice of Mandatory Conversion shall state, as appropriate:

 

(i)            the Mandatory Conversion Date selected by the Company; and

 

(ii)           the Conversion Price as in effect on the Mandatory Conversion
Date, the number of shares Series A Preferred Stock to be converted from such
Holder, the number of shares of Common Stock to be issued to such Holder upon
conversion of each such share of Series A Preferred Stock and, if applicable,
the amount of Accrued Dividends as of the Mandatory Conversion Date.

 



 16 

 

 

(c)           Partial Mandatory Conversion. In the event that the Mandatory
Conversion is exercised with respect to shares of Series A Preferred Stock
representing less than all the shares of Series A Preferred Stock outstanding at
such time, the shares to be converted shall be converted by the Company on a pro
rata basis based on the then-outstanding shares of Series A Preferred Stock. If
fewer than all the shares of Series A Preferred Stock represented by any
certificate are converted, new certificates shall be issued representing the
shares of Series A Preferred Stock that remain outstanding without charge to the
Holder thereof, to the extent applicable.

 

Section 8.      Conversion Procedures and Effect of Conversion. (a) Conversion
Procedure. A Holder must do each of the following in order to convert shares of
Series A Preferred Stock pursuant to this Section 8(a):

 

(i)            in the case of a conversion pursuant to Section 6(a), complete
and manually sign the conversion notice provided by the Conversion Agent (the
“Conversion Notice”), and deliver such notice to the Conversion Agent; provided
that a Conversion Notice may be conditional on the completion of a Change of
Control or other corporate transaction;

 

(ii)           deliver to the Conversion Agent the certificate or certificates
(if any) representing the shares of Series A Preferred Stock to be converted;

 

(iii)          if required, furnish appropriate endorsements and transfer
documents; and

 

(iv)          if required, pay any stock transfer, documentary, stamp or similar
taxes not payable by the Company pursuant to Section 20.

 

The foregoing clauses (ii), (iii) and (iv) shall be conditions to the issuance
of shares of Common Stock to the Holders in the event of a Mandatory Conversion
pursuant to Section 7 (but, for the avoidance of doubt, not to the Mandatory
Conversion of the shares of Series A Preferred Stock on the Mandatory Conversion
Date). The Holder may, in respect of a Mandatory Conversion, deliver a notice to
the Conversion Agent specifying, in respect of the deliverable shares of Common
Stock, a delivery method of either book-entry basis, through the facilities of
The Depositary Trust Company or certificated form. If no such notice is
delivered, the Holder shall be deemed to have chosen delivery by book-entry.

 

The “Conversion Date” means (A) with respect to conversion of any shares of
Series A Preferred Stock at the option of any Holder pursuant to Section 6(a),
the date on which such Holder complies with the procedures in this
Section 8(a) (including the satisfaction of any conditions to conversion set
forth in the Conversion Notice) and (B) with respect to Mandatory Conversion
pursuant to Section 7(a), the Mandatory Conversion Date.

 

(b)           Effect of Conversion. Effective immediately prior to the close of
business on the Conversion Date applicable to any shares of Series A Preferred
Stock, Dividends shall no longer accrue or be declared on any such shares of
Series A Preferred Stock, and such shares of Series A Preferred Stock shall
cease to be outstanding.

 



 17 

 

 

(c)           Record Holder of Underlying Securities as of Conversion Date. The
Person or Persons entitled to receive the Common Stock and, to the extent
applicable, cash, securities or other property issuable upon conversion of
Series A Preferred Stock on a Conversion Date shall be treated for all purposes
as the record holder(s) of such shares of Common Stock and/or cash, securities
or other property as of the close of business on such Conversion Date. As
promptly as practicable on or after the Conversion Date and, if applicable,
compliance by the applicable Holder with the relevant procedures contained in
Section 8(a) (and in any event no later than three (3) Trading Days thereafter;
provided however that, if a written notice from the Holder in accordance with
Section 8(a)(i) specifies a date of delivery for any shares of Common Stock,
such shares shall be delivered on the date so specified, which shall be no
earlier than the second (2nd) Business Day immediately following the date of
such notice and no later than the seventh (7th) Business Day thereafter), the
Company shall issue the number of whole shares of Common Stock issuable upon
conversion (and deliver payment of cash in lieu of fractional shares as set out
in Section 11(h)) and, to the extent applicable, any cash, securities or other
property issuable thereon. Such delivery of shares of Common Stock, securities
or other property shall be made by book-entry or, at the request of the Holder,
by delivering a notice to the Conversion Agent, through the facilities of The
Depositary Trust Company or in certificated form. Any such certificate or
certificates shall be delivered by the Company to the appropriate Holder on a
book-entry basis, through the facilities of The Depositary Trust Company, or by
mailing certificates evidencing the shares to the Holders, in each case at their
respective addresses as set forth in the Conversion Notice (in the case of a
conversion pursuant to Section 6(a)) or in the records of the Company or as set
forth in a notice from the Holder to the Conversion Agent, as applicable (in the
case of a Mandatory Conversion). In the event that a Holder shall not by written
notice designate the name in which shares of Common Stock (and payments of cash
in lieu of fractional shares) and, to the extent applicable, cash, securities or
other property to be delivered upon conversion of shares of Series A Preferred
Stock should be registered or paid, or the manner in which such shares, cash,
securities or other property should be delivered, the Company shall be entitled
to register and deliver such shares, securities or other property, and make such
payment, in the name of the Holder and in the manner shown on the records of the
Company.

 

(d)           Status of Converted or Reacquired Shares. Shares of Series A
Preferred Stock converted in accordance with this Certificate of Designations,
or otherwise acquired by the Company in any manner whatsoever, shall be retired
promptly after the conversion or acquisition thereof. All such shares shall,
upon their retirement and any filing required by the DGCL, become authorized but
unissued shares of Preferred Stock, without designation as to series until such
shares are once more designated as part of a particular series by the Board
pursuant to the provisions of the Certificate of Incorporation.

 

(e)           Partial Conversion. In case any certificate for shares of Series A
Preferred Stock shall be surrendered for partial conversion, the Company shall,
at its expense, execute and deliver to or upon the written order of the Holder
of the certificate so surrendered a new certificate for the shares of Series A
Preferred Stock not converted.

 



 18 

 

 

Section 9.      Change of Control. (a) Holder Rights Upon Change of Control.
Upon the occurrence of a Change of Control, each Holder of outstanding shares of
Series A Preferred Stock may, at such Holder’s election, require the Company to
purchase (a “Change of Control Put”) all or a portion of such Holder’s shares of
Series A Preferred Stock that have not been so converted at a purchase price per
share of Series A Preferred Stock, payable in cash, equal to the (i) if the
Change of Control Effective Date occurs at any time prior to the sixth (6th)
anniversary of the Original Issuance Date, the sum of (A) the product of 110%
multiplied by the Base Amount of such share of Series A Preferred Stock as of
the applicable Change of Control Purchase Date, plus (B) all Dividends that
would have accrued on such share pursuant to Section 4(b) from the Change of
Control Purchase Date to the sixth (6th) anniversary of the Original Issuance
Date, (ii) if the Change of Control Effective Date occurs on or after the sixth
(6th) anniversary of the Original Issuance Date and prior to the seventh (7th)
anniversary of the Original Issuance Date, the sum of (x) the product of 105%
multiplied by the Base Amount of such share of Series A Preferred Stock as of
the applicable Change of Control Purchase Date, plus (y) all Dividends that
would have accrued on such share pursuant to Section 4(b) from the Change of
Control Purchase Date to the seventh (7th) anniversary of the Original Issuance
Date, and (iii) if the Change of Control Effective Date occurs on or after the
seventh (7th) anniversary of the Original Issuance Date, the Base Amount of such
share of Series A Preferred Stock as of the applicable Change of Control
Purchase Date (in each case, the “Change of Control Price”); provided that the
Company shall only be required to pay the Change of Control Price to the extent
such purchase can be made out of funds legally available therefor in accordance
with Section 9(h).

 

(b)           Company Rights Upon Change of Control. Upon the occurrence of a
Change of Control, the Company may elect to purchase (a “Change of Control
Call”), contingent upon and contemporaneously with the consummation of the
Change of Control, but subject to the right of the Holders to convert the
Series A Preferred Stock pursuant to Section 6(a) prior to any such redemption,
all or a portion of the Series A Preferred Stock that have not been so converted
at a purchase price per share of Series A Preferred Stock, payable in cash,
equal to the Change of Control Price.

 

(c)           Initial Change of Control Notice. The Company shall use
commercially reasonable efforts on or before the tenth (10th) Business Day prior
to the date on which the Company anticipates consummating a Change of Control
(or, if later, promptly after the Company discovers that a Change of Control may
occur), a written notice (the “Initial Change of Control Notice”) shall be sent
by or on behalf of the Company to the Holders as they appear in the records of
the Company, which notice shall contain the date on which the Change of Control
is anticipated to be effected (or, if applicable, the date on which a Schedule
TO or other schedule, form or report disclosing a Change of Control was filed)
and whether the Company intends to exercise its Change of Control Call. To the
extent the Change of Control Call has not been previously exercised by the
Company, no later than five (5) Business Days after the delivery of the Initial
Change of Control Notice, any Holder that desires to exercise its rights
pursuant to Section 9(a) shall notify the Company in writing thereof and shall
specify (x) that such Holder is electing to exercise its rights pursuant to
Section 9(a), and (y) the number of shares of Series A Preferred Stock subject
thereto. Each Holder may also exercise its right to convert any or all shares of
Series A Preferred Stock pursuant to Section 6(a) until the later of the
effective date of the Change of Control (the “Change of Control Effective Date”)
or five (5) Business Days after the delivery of the Initial Change of Control
Notice.

 



 19 

 

 

(d)           Final Change of Control Notice. To the extent the Change of
Control Call has not been previously exercised by the Company, if a Holder
elects to exercise its rights pursuant to Section 9(a), within two (2) days
following the Change of Control Effective Date (or if the Company discovers
later than such date that a Change of Control has occurred, promptly following
the date of such discovery), a final written notice shall be sent by or on
behalf of the Company to the Holders as they appear in the records of the
Company on such Change of Control Effective Date, which notice shall contain:

 

(i)            a statement setting forth in reasonable detail the calculation of
the Change of Control Price with respect to such Holder; and

 

(ii)           the Change of Control Purchase Date, which shall be no later than
ten (10) Business Days after such notice is sent; provided, that a reasonable
amount of time shall be provided between delivery of such notice and the Change
of Control Purchase Date to allow such Holder to comply with the instructions
delivered pursuant to Section 9(d)(iii) below.

 

(e)           Change of Control Put Procedure. To receive the Change of Control
Price, a Holder must surrender to the Transfer Agent the certificates
representing the shares of Series A Preferred Stock to be repurchased by the
Company or lost stock affidavits therefor, to the extent applicable.

 

(f)            Delivery upon Change of Control Put/Call. Upon a Change of
Control Put or, in the case of a Change of Control Call, subject to
Section 9(h) below, the Company (or its successor) shall deliver or cause to be
delivered to the Holder by wire transfer of immediately available funds, the
Change of Control Price for such Holder’s shares of Series A Preferred Stock.

 

(g)           Treatment of Shares. Until a share of Series A Preferred Stock is
purchased by the payment or deposit in full of the applicable Change of Control
Price as provided in Section 9(j), such share of Series A Preferred Stock will
remain outstanding and will be entitled to all of the powers, designations,
preferences and other rights provided herein; provided that no such shares of
Series A Preferred Stock may be converted into shares of Common Stock following
the Change of Control Effective Date. For clarity, any shares of Series A
Preferred Stock that a Holder does not subject to the Change of Control Put and
the Company does not subject to the Change of Control Call as set forth above
shall remain outstanding.

 



 20 

 

 

(h)           Sufficient Funds. If the Company (or its successor) shall not have
sufficient funds legally available under the DGCL to purchase all shares of
Series A Preferred Stock that Holders have requested to be purchased under
Section 9(a) (the “Required Number of Shares”), the Company shall (i) purchase,
pro rata among the Holders that have requested their shares be purchased
pursuant to Section 9(a), a number of shares of Series A Preferred Stock with an
aggregate Change of Control Price equal to the amount legally available for the
purchase of shares of Series A Preferred Stock under the DGCL and (ii) purchase
any shares of Series A Preferred Stock not purchased because of the foregoing
limitations at the applicable Change of Control Price as soon as practicable
after the Company is able to make such purchase out of assets legally available
for the purchase of such share of Series A Preferred Stock. The inability of the
Company (or its successor) to make a purchase payment for any reason shall not
relieve the Company (or its successor) from its obligation to effect any
required purchase when, as and if permitted by applicable law. If the Company
fails to pay the Change of Control Price in full when due in accordance with
this Section 9 in respect of some or all of the shares of Series A Preferred
Stock to be repurchased pursuant to the Change of Control Put, the Company will
pay Dividends on such shares not repurchased in accordance with Section 4
through but not including the day upon which the Company pays the Change of
Control Price in full in accordance with this Section 9. Nothing herein shall
limit a Holder’s right to pursue any other remedies available to it hereunder,
at law or in equity, including a decree of specific performance and/or
injunctive relief with respect to the Company’s failure to comply with its
obligations under this Section 9.

 

(i)            Change of Control Agreements. The Company shall not enter into
any agreement for a transaction constituting a Change of Control unless the
acquiring or surviving Person in such Change of Control represents or covenants,
in form and substance reasonably satisfactory to the Board acting in good faith,
that at the closing of such Change of Control that such Person shall have
sufficient funds (which may include cash and cash equivalents on the Company’s
balance sheet, the proceeds of any debt or equity financing, available lines of
credit or uncalled capital commitments) to consummate such Change of Control and
the payment of the Change of Control Price in respect of shares of Series A
Preferred Stock that have not been converted into Common Stock prior to the
Change of Control Effective Date pursuant to Section 6 or Section 7, as
applicable.

 

(j)            With respect to any share of Series A Preferred Stock to be
purchased by the Company pursuant to the Change of Control Put or Change of
Control Call and which has been purchased in accordance with the provisions of
this Section 9, or for which the Company has irrevocably deposited an amount
equal to the Change of Control Price in respect of such share with the Transfer
Agent, (i) Dividends shall cease to accrue on such share, (ii) such share shall
no longer be deemed outstanding and (iii) all rights with respect to such share
shall cease and terminate other than the rights of the Holder thereof to receive
the Change of Control Price therefor.

 



 21 

 

 

Section 10.      Redemption. (a) Redemption at the Option of the Company.

 

(i)            At any time on or after the sixth (6th) anniversary of the
Original Issuance Date, the Company shall have the right (the “Company
Redemption Right”) to redeem, in whole or, from time to time in part, the shares
of Series A Preferred Stock of any Holder outstanding at such time at a
redemption price equal to (A) the Base Amount with respect to such shares of
Series A Preferred Stock as of the applicable Redemption Date (such price, the
“Base Redemption Price”), multiplied by (B) (1) if the Redemption Date occurs at
any time on or after the sixth (6th) anniversary of the Original Issuance Date
and prior to the seventh (7th) anniversary of the Original Issuance Date, 110%,
(2) if the Redemption Date occurs at any time on or after the seventh (7th)
anniversary of the Original Issuance Date and prior to the eighth (8th)
anniversary of the Original Issuance Date, 105%, or (3) if the Redemption Date
occurs at any time on or after the eighth (8th) anniversary of the Original
Issuance Date, 100% (such price, the “Redemption Price”). Notwithstanding the
foregoing, the Company will not exercise the Company Redemption Right, or
otherwise send a Notice of Company Redemption in respect of the redemption of,
any Series A Preferred Stock pursuant to this Section 10 unless the Company has
sufficient funds legally available to fully pay the Redemption Price in respect
of all shares of Series A Preferred Stock called for redemption. The Redemption
Price shall be payable at the Company’s election in (A) cash, (B) if the VWAP
per share of Common Stock was greater than the Conversion Price for at least
twenty (20) Trading Days in any period of thirty (30) consecutive Trading Days
ending no more than five (5) Business Days prior to the delivery of the Notice
of Company Redemption, Common Stock valued at the average VWAP per share of
Common Stock for the five (5) Business Days prior to the delivery of the Notice
of Company Redemption or (C) through a combination of either of the foregoing.
If fewer than all of the shares of Series A Preferred Stock then outstanding are
to be redeemed pursuant to this Section 10(a), then such redemption shall occur
on a pro rata basis with respect to all Holders based on the total number of
shares of Series A Preferred Stock then held by such Holder relative to the
total number of shares of Series A Preferred Stock then outstanding.

 

(ii)           To exercise the Company Redemption Right pursuant to this
Section 10(a), the Company shall deliver written notice thereof (a “Notice of
Company Redemption”) to the Holders and the Transfer Agent at least ten
(10) days prior to the Redemption Date designated therein for such redemption.
The Notice of Company Redemption shall contain instructions whereby Holders will
surrender to the Transfer Agent all shares of Series A Preferred Stock specified
in the Notice of Company Redemption to be redeemed by the Company. The Company
shall deliver or cause to be delivered to each Holder that has complied with the
instructions set forth in such Notice of Company Redemption, cash by wire
transfer in an amount equal to the Redemption Price of the shares of Series A
Preferred Stock in respect of which such Holder has complied with such
instructions in accordance herewith.

 

(b)           Effect of Redemption. With respect to any share of Series A
Preferred Stock specified to be redeemed by the Company pursuant to the Company
Redemption Right and which has been redeemed in accordance with the provisions
of this Section 10, or for which the Company has irrevocably deposited an amount
equal to the Redemption Price in respect of such share with the Transfer Agent,
then (i) Dividends shall cease to accrue on such share, (ii) such share shall no
longer be deemed outstanding and (iii) all rights with respect to such share
shall cease and terminate.

 

(c)           Partial Redemption. In the event that the Company Redemption Right
is exercised with respect to shares of Series A Preferred Stock representing
less than all the shares of Series A Preferred Stock held by a Holder, upon such
redemption, the Company shall execute and the Transfer Agent shall countersign
and deliver to such Holder, at the expense of the Company, a certificate
representing the shares of Series A Preferred Stock held by the Holder as to
which a Company Redemption Right was not exercised (or book-entry interests
representing such shares).

 



 22 

 

 

Section 11.      Anti-Dilution Adjustments. (a) Adjustments. The Conversion
Price will be subject to adjustment, without duplication, upon the occurrence of
the following events, except that the Company shall not make any adjustment to
the Conversion Price if Holders of the Series A Preferred Stock participate, at
the same time and upon the same terms as holders of Common Stock and solely as a
result of holding Series A Preferred Stock, in any transaction described in this
Section 11(a), without having to convert their Series A Preferred Stock, as if
they held a number of shares of Common Stock issuable to such Holder at the
Conversion Price:

 

(i)            The issuance of Common Stock as a dividend or distribution to all
or substantially all holders of Common Stock, or a subdivision or combination of
Common Stock or a reclassification of Common Stock into a greater or lesser
number of shares of Common Stock, in which event the Conversion Price shall be
adjusted based on the following formula:

 

CP1 = CP0 x (CS0 / CS1)

 

CP0 = the Conversion Price in effect immediately prior to the close of business
on (A) the Record Date for such dividend or distribution, or (B) if there is no
Record Date, the effective date of such subdivision, combination or
reclassification

 

CP1 = the new Conversion Price in effect immediately after the close of business
on (A) the Record Date for such dividend or distribution, or (B) if there is no
Record Date, the effective date of such subdivision, combination or
reclassification

 

CS0 = the number of shares of Common Stock outstanding immediately prior to the
close of business on (A) the Record Date for such dividend or distribution or
(B) if there is no Record Date, the effective date of such subdivision,
combination or reclassification

 

CS1 = the number of shares of Common Stock that would be outstanding immediately
after, and solely as a result of, the completion of such subdivision,
combination or reclassification

 

Any adjustment made pursuant to this clause (i) shall be effective immediately
after the close of business on the Record Date for such dividend or
distribution, or if there is no Record Date, the effective date of such
subdivision, combination or reclassification. If any such event is announced or
authorized or declared but does not occur, the Conversion Price shall be
readjusted, effective as of the date the Board announces that such event shall
not occur, to the Conversion Price that would then be in effect if such event
had not been authorized or declared.

 



 23 

 

 

(ii)           The dividend, distribution or other issuance to all or
substantially all holders of Common Stock of rights (other than rights, options
or warrants distributed in connection with a stockholder rights plan (in which
event the provisions of Section 11(a)(v) shall apply)), options or warrants
entitling them to subscribe for or purchase shares of Common Stock, at a price
per share that is less than the Current Market Price as of immediately prior to
the close of business on (A) the Record Date for such dividend, distribution or
issuance or (B) if there is no Record Date, on the effective date of such
dividend, distribution or issuance, in which event the Conversion Price will be
decreased based on the following formula:

 

CP1 = CP0 x (CS0+Y) / (CS0+X)

 

CP0 = the Conversion Price in effect immediately prior to the close of business
on (1) the Record Date for such dividend, distribution or issuance, or (2) if
there is no Record Date, the effective date of such dividend, distribution or
issuance

 

CP1 = the new Conversion Price in effect immediately following the close of
business on (1) the Record Date for such dividend, distribution or issuance, or
(2) if there is no Record Date, the effective date of such dividend,
distribution or issuance

 

CS0 = the number of shares of Common Stock outstanding immediately prior to the
close of business on (1) the Record Date for such dividend, distribution or
issuance, or (2) if there is no Record Date, the effective date of such
dividend, distribution or issuance

 

X = the total number of shares of Common Stock issuable pursuant to such rights,
options or warrants

 

Y = the number equal to the aggregate price payable to exercise such rights,
options or warrants divided by the Current Market Price as of immediately prior
to the close of business on (1) the Record Date for such dividend, distribution
or issuance, or (2) if there is no Record Date, the effective date of such
dividend, distribution or issuance.

 

For purposes of this clause (ii), in determining whether any rights, options or
warrants entitle the holders to purchase the Common Stock at a price per share
that is less than the Current Market Price as of the Record Date for such
dividend, distribution or issuance, there shall be taken into account any
consideration the Company receives for such rights, options or warrants, and any
amount payable on exercise thereof, with the value of such consideration, if
other than cash, to be the Fair Market Value thereof.

 

Any adjustment made pursuant to this clause (ii) shall become effective
immediately following the close of business on the Record Date for such
dividend, distribution or issuance, or if there is no Record Date, on the
effective date of such dividend, distribution or issuance. In the event that
such rights, options or warrants are not so issued, the Conversion Price shall
be readjusted, effective as of the date the Board publicly announces its
decision not to issue such rights, options or warrants, to the Conversion Price
that would then be in effect if such dividend, distribution or issuance had not
been authorized or declared. To the extent that such rights, options or warrants
are not exercised prior to their expiration or shares of Common Stock are
otherwise not delivered pursuant to such rights, options or warrants upon the
exercise of such rights, options or warrants, the Conversion Price shall be
readjusted to the Conversion Price that would then be in effect had the
adjustments made upon the dividend, distribution or issuance of such rights,
options or warrants been made on the basis of the delivery of only the number of
shares of Common Stock actually delivered.

 



 24 

 

 

(iii)          The Company or one or more of its Subsidiaries purchases Common
Stock pursuant to a tender offer or exchange offer (other than an exchange offer
that constitutes a Distribution Transaction subject to Section 11(a)(v)) by the
Company or a Subsidiary of the Company for all or any portion of the Common
Stock, or otherwise acquires Common Stock (except (1) in an open market purchase
or redemption in compliance with Rule 10b-18 promulgated under the Exchange Act,
(2) through an “accelerated share repurchase” on customary terms or (3) in
connection with tax withholding upon vesting or settlement of options,
restricted stock units, performance share units or other similar equity awards
or upon forfeiture or cashless exercise of options or other equity awards) (a
“Covered Repurchase”), if the cash and value of any other consideration included
in the payment per share of Common Stock validly tendered, exchanged or
otherwise acquired through a Covered Repurchase exceeds the arithmetic average
of the VWAP per share of Common Stock for each of the ten (10) consecutive full
Trading Days commencing on, and including, the Trading Day next succeeding the
last day on which tenders or exchanges may be made pursuant to such tender or
exchange offer (as it may be amended) or shares of Common Stock are otherwise
acquired through a Covered Repurchase (the “Expiration Date”), in which event
the Conversion Price shall be adjusted based on the following formula, provided
that in no event will the Conversion Price be increased pursuant to this
Section 11(a)(iii):

 

CP1 = CP0 x (SP1 x CS0) / [(FMV + (SP1 x CS1))]

 

CP0 = the Conversion Price in effect immediately prior to the close of business
on the Expiration Date

 

CP1 = the new Conversion Price in effect immediately after the close of business
on the Expiration Date

 

FMV = the Fair Market Value, on the Expiration Date, of all cash and any other
consideration paid or payable for all shares validly tendered or exchanged and
not withdrawn, or otherwise acquired through such Covered Repurchase, as of the
Expiration Date

 

CS0 = the number of shares of Common Stock outstanding immediately prior to the
last time tenders or exchanges may be made pursuant to such tender or exchange
offer (including the shares to be purchased in such tender or exchange offer) or
immediately prior to any shares being otherwise acquired through such Covered
Repurchase

 

CS1 = the number of shares of Common Stock outstanding immediately after the
last time tenders or exchanges may be made pursuant to such tender or exchange
offer (after giving effect to the purchase of shares in such tender or exchange
offer) or shares are otherwise acquired through a Covered Repurchase

 

SP1 = the arithmetic average of the VWAP per Common Share for each of the ten
(10) consecutive full Trading Days commencing on, and including, the Trading Day
next succeeding the Expiration Date

 



 25 

 

 

Such adjustment shall become effective immediately after the close of business
on the Expiration Date. If an adjustment to the Conversion Price is required
under this Section 11(a)(iii), delivery of any additional shares of Common Stock
that may be deliverable upon conversion as a result of an adjustment required
under this Section 11(a)(iii) shall be delayed to the extent necessary in order
to complete the calculations provided for in this Section 11(a)(iii).

 

In the event that the Company or any of its Subsidiaries is obligated to
purchase Common Stock pursuant to any such tender offer, exchange offer or other
commitment to acquire shares of Common Stock through a Covered Repurchase but is
permanently prevented by applicable law from effecting any such purchases, or
all such purchases are rescinded, then the Conversion Price shall be readjusted
to be the Conversion Price that would have been then in effect if such tender
offer, exchange offer or Covered Repurchase had not been made.

 

(iv)          The Company shall, by dividend or otherwise, distribute to holders
of its Common Stock (other than for cash in lieu of fractional shares), shares
of any class of its Capital Stock, evidences of its indebtedness, assets, other
property or securities, but excluding (A) dividends or distributions referred to
in Section 11(a)(i) or Section 11(a)(ii) hereof, (B) Distribution Transactions
as to which Section 11(a)(v) shall apply and (C) rights, options or warrants
distributed in connection with a stockholder rights plan as to which
Section 11(a)(vi) shall apply (any of such shares of its Capital Stock,
indebtedness, assets or property that are not so excluded are hereinafter called
the “Distributed Property”), then, in each such case the Conversion Price shall
be adjusted based on the following formula:

 

CP1 = CP0 x [(SP0 - FMV) / SP0]

 

CP0 = the Conversion Price in effect immediately prior to the close of business
on (1) the Record Date for such dividend or distribution, or (2) if there is no
Record Date, the effective date of such dividend or distribution

 

CP1 = the new Conversion Price in effect immediately after the close of business
on (1) the Record Date for such dividend or distribution, or (2) if there is no
Record Date, the effective date of such dividend or distribution

 

SP0 = the Current Market Price as of the Record Date for such dividend or
distribution

 

FMV = the Fair Market Value of the portion of Distributed Property distributed
with respect to each outstanding share of Common Stock on the Record Date for
such dividend or distribution; provided that, if FMV is equal or greater than
SP0, then in lieu of the foregoing adjustment, the Company shall distribute to
each holder of Series A Preferred Stock on the date the applicable Distributed
Property is distributed to holders of Common Stock, but without requiring such
holder to convert its Series A Preferred Stock, in respect of each share of
Series A Preferred Stock held by such holder, the amount of Distributed Property
such holder would have received had such holder owned the number of shares of
Common Stock issuable to such holder at the Conversion Price.

 

Any adjustment made pursuant to this clause (iv) shall be effective immediately
after the close of business on (1) the Record Date for such dividend or
distribution, or (2) if there is no Record Date, the effective date of such
dividend or distribution. If any such dividend or distribution is authorized or
declared but does not occur, the Conversion Price shall be readjusted, effective
as of the date the Board announces that such dividend or distribution shall not
occur, to the Conversion Price that would then be in effect if such dividend or
distribution had not been authorized or declared.

 



 26 

 

 

(v)           The Company effects a Distribution Transaction, in which case the
Conversion Price in effect immediately prior to the effective date of the
Distribution Transaction shall be adjusted based on the following formula:

 

CP1 = CP0 x [MP0 / (FMV + MP0)]

 

CP0 = the Conversion Price in effect immediately prior to the close of business
on the effective date of the Distribution Transaction

 

CP1 = the new Conversion Price in effect immediately after the close of business
on the effective date of the Distribution Transaction

 

FMV = the arithmetic average of the volume-weighted average prices for a share
of the capital stock or other interest distributed to holders of Common Stock on
the principal United States securities exchange or automated quotation system on
which such capital stock or other interest trades, as reported by Bloomberg (or,
if Bloomberg ceases to publish such price, any successor service chosen by the
Company) in respect of the period from the open of trading on the relevant
Trading Day until the close of trading on such Trading Day (or if such
volume-weighted average price is unavailable, the market price of one share of
such capital stock or other interest on such Trading Day determined, using a
volume-weighted average method, by an Independent Financial Advisor retained for
such purpose by the Company), for each of the ten (10) consecutive full Trading
Days commencing on, and including, the effective date of the Distribution
Transaction

 

MP0 = the arithmetic average of the VWAP per share of Common Stock for each of
the ten (10) consecutive full Trading Days commencing on, and including, the
effective date of the Distribution Transaction

 

Such adjustment shall become effective immediately following the close of
business on the effective date of the Distribution Transaction. If an adjustment
to the Conversion Price is required under this Section 11(a)(v), delivery of any
additional shares of Common Stock that may be deliverable upon conversion as a
result of an adjustment required under this Section 11(a)(v) shall be delayed to
the extent necessary in order to complete the calculations provided for in this
Section 11(a)(v).

 

Notwithstanding the foregoing provisions of this Section 11(a)(v), if the
Company effects a Distribution Transaction in which (A) the product of FMV
multiplied by the number of outstanding shares of the class of capital stock or
other interest distributed to holders of Common Stock, plus the Fair Market
Value of any other capital stock or equity interest of the Subsidiary that is
the subject of the Distribution Transaction exceeds (B) the product of MP0 and
the total number of shares of Common Stock outstanding (on an as-converted
basis), the Series A Preferred Stock shall be exchanged, to the extent
registration of such exchange is not required, on the eleventh (11th) Trading
Day following effective date of the Distribution Transaction, and if
registration of such exchange is required, as soon as practicable following the
effective date of the Distribution Transaction, for shares of preferred stock of
the Subsidiary that is the subject of the Distribution Transaction with terms
substantially identical to the terms of the Series A Preferred Stock, including,
in the aggregate, an equal Liquidation Preference, amount of Accrued Dividends
and Base Amount as the shares of Series A Preferred Stock so exchanged; provided
that the conversion price of such preferred stock of such Subsidiary shall
initially be determined according to the following formula:

 



 27 

 

 

CP1 = CP0 x (FMV / MP0)

 

(vi)          If the Company has a stockholder rights plan in effect with
respect to the Common Stock on any Conversion Date, upon conversion of any
shares of Series A Preferred Stock, Holders of such shares will receive, in
addition to the applicable number of shares of Common Stock, the rights under
such rights plan relating to such Common Stock, unless, prior to such Conversion
Date, the rights have (i) become exercisable or (ii) separated from the shares
of Common Stock (the first of such events to occur, a “Trigger Event”), in which
case, the Conversion Price will be adjusted, effective automatically at the time
of such Trigger Event, as if the Company had made a distribution of such rights
to all holders of the Common Stock as described in Section 11(a)(ii), subject to
appropriate readjustment in the event of the expiration, termination or
redemption of such rights prior to the exercise, deemed exercise or exchange
thereof. Notwithstanding the foregoing, to the extent any such stockholder
rights are exchanged by the Company for shares of Common Stock or other property
or securities, the Conversion Price shall be appropriately readjusted as if such
stockholder rights had not been issued, but the Company had instead issued such
shares of Common Stock or other property or securities as a dividend or
distribution of shares of Common Stock pursuant to Section 11(a)(i) or
Section 11(a)(iv), as applicable.

 

To the extent that such rights are not exercised prior to their expiration,
termination or redemption, the Conversion Price shall be readjusted to the
Conversion Price that would then be in effect had the adjustments made upon the
occurrence of the Trigger Event been made on the basis of the issuance of, and
the receipt of the exercise price with respect to, only the number of shares of
Common Stock actually issued pursuant to such rights.

 

Notwithstanding anything to the contrary in this Section 11(a)(vi), no
adjustment shall be required to be made to the Conversion Price with respect to
any Holder which is, or is an “affiliate” or “associate” of, an “acquiring
person,” as such terms are customarily used in stockholder rights plans, or with
respect to any direct or indirect transferee of such Holder who receives
Series A Preferred Stock in such transfer after the time such Holder becomes, or
its affiliate or associate becomes, such an “acquiring person”.

 

(vii)         If the Company issues or otherwise sells any shares of Common
Stock, or any Equity-Linked Securities, in each case at an Effective Price that
is less than the Current Market Price as of the date of the issuance or sale of
such shares or Equity-Linked Securities (such an issuance or sale, a “Degressive
Issuance”), then, effective as of the Close of Business on such date, the
Conversion Price shall be adjusted based on the following formula:

  



 28 

 

 

CP1 = [(CP0 x CS0) + (EP x X)] / [CS0 + X]

 

CP0 = the Conversion Price in effect immediately prior to the close of business
on the effective date of the Degressive Issuance

 

CP1 = the new Conversion Price in effect immediately after the close of business
on the effective date of the Degressive Issuance

 

CS0 = the number of shares of Common Stock outstanding immediately prior to the
Degressive Issuance

 

EP = the Effective Price in such Degressive Issuance

 

X = the sum, without duplication, of (x) the total number of shares of Common
Stock issued or sold in such Degressive Issuance; and (y) the maximum number of
shares of Common Stock underlying such Equity-Linked Securities issued or sold
in such Degressive Issuance (or if not determinable, such other number of shares
used in the calculation of the Effective Price in accordance with clause (d) of
the definition thereof)

 

Notwithstanding the forgoing, (A) the Conversion Price will not be adjusted
pursuant to this Section 11(a)(vii) solely as a result of an Exempt Issuance;
(B) the issuance of shares of Common Stock pursuant to any such Equity-Linked
Securities will not constitute an additional issuance or sale of shares of
Common Stock for purposes of this Section 11(a)(vii) (it being understood, for
the avoidance of doubt, that the issuance or sale of such Equity-Linked
Securities, or any re-pricing or amendment thereof, will be subject to this
Section 11(a)(vii)); and (C) in no event will the Conversion Price be increased
pursuant to this Section 11(a)(vii). For purposes of this Section 11(a)(vii),
any re-pricing or amendment of any Equity-Linked Securities (including, for the
avoidance of doubt, any Equity-Linked Securities existing as of the Original
Issuance Date) will be deemed to be the issuance of additional Equity-Linked
Securities, without affecting any prior adjustments theretofore made to the
Conversion Price

 

(b)           Calculation of Adjustments. All adjustments to the Conversion
Price shall be calculated by the Company to the nearest 1/100th a cent and all
conversions based thereon shall be calculated by the Company to the nearest
1/10,000th of one share of Common Stock (or if there is not a nearest 1/10,000th
of a share, to the next lower 1/10,000th of a share). No adjustment to the
Conversion Price will be required unless such adjustment would require an
increase or decrease to the Conversion Price of at least $0.0100; provided,
however, that any such adjustment that is not required to be made will be
carried forward and taken into account in any subsequent adjustment; provided,
further that any such adjustment of less than $0.0100 that has not been made
will be made upon any Conversion Date or redemption or repurchase date.

 

(c)           When No Adjustment Required. (i) Except as otherwise provided in
this Section 11, the Conversion Price will not be adjusted for the issuance of
Common Stock or any securities convertible into or exchangeable for Common Stock
or carrying the right to purchase any of the foregoing, or for the repurchase of
Common Stock.

 

(ii)           Except as otherwise provided in this Section 11, the Conversion
Price will not be adjusted as a result of the issuance of, the distribution of
separate certificates representing, the exercise or redemption of, or the
termination or invalidation of, rights pursuant to any stockholder rights plans.

 



 29 

 

 

(iii)          Except as otherwise provided in this Section 11, no adjustment to
the Conversion Price will be made:

 

(A)          upon the issuance of any shares of Common Stock pursuant to any
present or future plan providing for the reinvestment of dividends or interest
payable on securities of the Company and the investment of additional optional
amounts in Common Stock under any plan in which purchases are made at market
prices on the date or dates of purchase, without discount, and whether or not
the Company bears the ordinary costs of administration and operation of the
plan, including brokerage commissions;

 

(B)           upon the issuance of any shares of Common Stock or options or
rights to purchase such shares pursuant to any present or future employee,
director or consultant benefit plan or program of or assumed by the Company or
any of its Subsidiaries or of any employee agreements or arrangements or
programs;

 

(C)           upon the issuance of any shares of Common Stock pursuant to any
option, warrant, right, or exercisable, exchangeable or convertible security,
including the Series A Preferred Stock; or

 

(D)          or a change in the par value of the Common Stock.

 

(d)           Successive Adjustments. After an adjustment to the Conversion
Price under this Section 11, any subsequent event requiring an adjustment under
this Section 11 shall cause an adjustment to each such Conversion Price as so
adjusted.

 

(e)           Multiple Adjustments. For the avoidance of doubt, if an event
occurs that would trigger an adjustment to the Conversion Price pursuant to this
Section 11 under more than one subsection hereof, such event, to the extent
fully taken into account in a single adjustment, shall not result in multiple
adjustments hereunder; provided, however, that if more than one subsection of
this Section 11 is applicable to a single event, the subsection shall be applied
that produces the largest adjustment.

 

(f)            Notice of Adjustments. Whenever the Conversion Price is adjusted
as provided under this Section 11, the Company shall as soon as reasonably
practicable following the occurrence of an event that requires such adjustment
(or if the Company is not aware of such occurrence, as soon as reasonably
practicable after becoming so aware):

 

(i)            compute the adjusted applicable Conversion Price in accordance
with this Section 11 and prepare and transmit to the Conversion Agent an
Officer’s Certificate setting forth the applicable Conversion Price, the method
of calculation thereof, and the facts requiring such adjustment and upon which
such adjustment is based; and

 

(ii)           provide a written notice to the Holders of the occurrence of such
event and a statement in reasonable detail setting forth the method by which the
adjustment to the applicable Conversion Price was determined and setting forth
the adjusted applicable Conversion Price.

 



 30 

 

 

(g)           Conversion Agent. The Conversion Agent shall not at any time be
under any duty or responsibility to any Holder to determine whether any facts
exist that may require any adjustment of the Conversion Price or with respect to
the nature or extent or calculation of any such adjustment when made, or with
respect to the method employed in making the same. The Conversion Agent shall be
fully authorized and protected in relying on any Officer’s Certificate delivered
pursuant to this Section 11(g) and any adjustment contained therein and the
Conversion Agent shall not be deemed to have knowledge of any adjustment unless
and until it has received such certificate. The Conversion Agent shall not be
accountable with respect to the validity or value (or the kind or amount) of any
shares of Common Stock, or of any securities or property, that may at the time
be issued or delivered with respect to any Series A Preferred Stock and the
Conversion Agent makes no representation with respect thereto. The Conversion
Agent shall not be responsible for any failure of the Company to issue, transfer
or deliver any shares of Common Stock pursuant to the conversion of Series A
Preferred Stock or to comply with any of the duties, responsibilities or
covenants of the Company contained in this Section 11.

 

(h)           Fractional Shares. No fractional shares of Common Stock will be
delivered to the Holders upon conversion. In lieu of fractional shares otherwise
issuable, the Holders will be entitled to receive, at the Company’s sole
discretion, either (i) an amount in cash equal to the fraction of a share of
Common Stock multiplied by the Closing Price of the Common Stock on the Trading
Day immediately preceding the applicable Conversion Date or (ii) one additional
whole share of Common Stock. In order to determine whether the number of shares
of Common Stock to be delivered to a Holder upon the conversion of such Holder’s
shares of Series A Preferred Stock will include a fractional share, such
determination shall be based on the aggregate number of shares of Series A
Preferred Stock of such Holder that are being converted and/or issued on any
single Conversion Date or Change of Control Purchase Date.

 

Section 12.      Adjustment for Reorganization Events.

 

(a)           Reorganization Events. In the event of:

 

(i)            any reclassification, statutory exchange, merger, consolidation
or other similar business combination of the Company with or into another
Person, in each case, pursuant to which at least a majority of the Common Stock
is changed or converted into, or exchanged for, cash, securities or other
property of the Company or another Person;

 

(ii)           any sale, transfer, lease or conveyance to another Person of all
or a majority of the property and assets of the Company, in each case pursuant
to which the Common Stock is converted into cash, securities or other property;
or

 

(iii)          any statutory exchange of securities of the Company with another
Person (other than in connection with a merger or acquisition) or
reclassification, recapitalization or reorganization of the Common Stock into
other securities;

 



 31 

 

 

other than, in each case, any such transaction that constitutes a Change of
Control, with respect to which, for the avoidance of doubt, the provisions of
Section 9 shall apply (each of which is referred to as a “Reorganization
Event”), each share of Series A Preferred Stock outstanding immediately prior to
such Reorganization Event will, without the consent of the Holders and subject
to Section 12(d) and Section 13(b), remain outstanding but shall become
convertible into, out of funds legally available therefor, the number, kind and
amount of securities, cash and other property (the “Exchange Property”) (without
any interest on such Exchange Property and without any right to dividends or
distribution on such Exchange Property which have a record date that is prior to
the applicable Conversion Date) that the Holder of such share of Series A
Preferred Stock would have received in such Reorganization Event had such Holder
converted its shares of Series A Preferred Stock into the applicable number of
shares of Common Stock immediately prior to the effective date of the
Reorganization Event using the Conversion Price applicable immediately prior to
the effective date of the Reorganization Event and the Base Amount applicable at
the time of such subsequent conversion; provided that the foregoing shall not
apply if such Holder is a Person with which the Company consolidated or into
which the Company merged or which merged into the Company or to which such sale
or transfer was made, as the case may be (any such Person, a “Constituent
Person”), to the extent such Reorganization Event provides for different
treatment of Common Stock held by such Constituent Persons. If the kind or
amount of securities, cash and other property receivable upon such
Reorganization Event is not the same for each share of Common Stock held
immediately prior to such Reorganization Event by a Person (other than a
Constituent Person), then for the purpose of this Section 12(a), the kind and
amount of securities, cash and other property receivable upon conversion
following such Reorganization Event will be deemed to be the weighted average of
the types and amounts of consideration received by the holders of Common Stock.

 

(b)           Successive Reorganization Events. The above provisions of this
Section 12 shall similarly apply to successive Reorganization Events and the
provisions of Section 11 shall apply to any shares of Capital Stock received by
the holders of the Common Stock in any such Reorganization Event.

 

(c)           Reorganization Event Notice. The Company (or any successor) shall,
no less than thirty (30) days prior to the anticipated effective date of any
Reorganization Event, provide written notice to the Holders of such occurrence
of such event and of the kind and amount of the cash, securities or other
property that constitutes the Exchange Property. Failure to deliver such notice
shall not affect the operation of this Section 12.

 

(d)           Reorganization Event Agreements. The Company shall not enter into
any agreement for a transaction constituting a Reorganization Event unless
(i) such agreement provides for or does not interfere with or prevent (as
applicable) conversion of the Series A Preferred Stock into the Exchange
Property in a manner that is consistent with and gives effect to this
Section 12, and (ii) to the extent that the Company is not the surviving
corporation in such Reorganization Event or will be dissolved in connection with
such Reorganization Event, proper provision shall be made in the agreements
governing such Reorganization Event for the conversion of the Series A Preferred
Stock into stock of the Person surviving such Reorganization Event or such other
continuing entity in such Reorganization Event.

 



 32 

 

 

Section 13.      Voting Rights.

 

(a)           General. Except as provided in Section 13(b), Holders of shares of
Series A Preferred Stock shall be entitled to vote as a single class with the
holders of the Common Stock and the holders of any other class or series of
Capital Stock of the Company then entitled to vote with the Common Stock on all
matters submitted to a vote of the holders of Common Stock (and, if applicable,
holders of any other class or series of Capital Stock of the Company). Each
Holder shall be entitled to the number of votes equal to the product of (i) the
largest number of whole shares of Common Stock into which all shares of Series A
Preferred Stock could be converted pursuant to Section 6 multiplied by (ii) a
fraction the numerator of which is the number of shares of Series A Preferred
Stock held by such Holder and the denominator of which is the aggregate number
of issued and outstanding shares of Series A Preferred Stock, in each case at
and calculated as of the record date for the determination of stockholders
entitled to vote or consent on such matters or, if no such record date is
established, at and as of the date such vote or consent is taken or any written
consent of stockholders is first executed. The Holders shall be entitled to
notice of any meeting of holders of Common Stock in accordance with the
Certificate of Incorporation and By-Laws of the Company.

 

(b)           Adverse Changes. The vote or consent of the Holders of at least a
majority of the shares of Series A Preferred Stock outstanding at such time,
voting together as a separate class, given in person or by proxy, either in
writing without a meeting or by vote at any meeting called for the purpose, will
be necessary for effecting or validating any of the following actions, whether
or not such approval is required pursuant to the DGCL:

 

(i)            any amendment, alteration or repeal (whether by merger,
consolidation or otherwise) of any provision of the Certificate of Incorporation
(including this Certificate of Designations) or By-Laws that would have an
adverse effect on the rights, preferences, privileges or voting power of the
Series A Preferred Stock or the Holders thereof in any material respect;
provided, that for the avoidance of doubt, any merger, consolidation, or similar
transaction shall not be deemed to have such an adverse effect so long as
(A) the Series A Preferred Stock remains outstanding with the terms thereof
materially unchanged or the holders of the Series A Preferred Stock receive
equity securities with rights, preferences, privileges and voting power
substantially the same as those of the Series A Preferred Stock, and (B) the
provisions of the certification of incorporation or bylaws (or equivalent
governing documents) of the surviving entity or successor entity in such
transaction do not differ from the Certificate of Incorporation or Bylaws in any
manner that would have an adverse effect on the rights, preferences, privileges
or voting power of the Series A Preferred Stock or such replacement equity
securities or the Holders thereof in any material respect; provided, further, to
the extent that a Holder elects to exercise its Change of Control Put, or the
Company elects to exercise its Change of Control Call, pursuant to Section 9(c),
such Holder shall not have voting rights hereunder in respect of any amendment,
alteration or repeal relating to such transaction.

 

(ii)           any amendment or alteration (whether by merger, consolidation or
otherwise) of, or any supplement (whether by a certificate of designations or
otherwise) to, the Certificate of Incorporation or any provision thereof, or any
other action to authorize or create, or increase the number of authorized or
issued shares of, or any securities convertible into shares of, or reclassify
any security into, or issue, any Parity Stock or Senior Stock or any other class
or series of Capital Stock of the Company ranking senior to, or on a parity
basis with, the Series A Preferred Stock as to dividend rights or rights on the
distribution of assets on any voluntary or involuntary liquidation, dissolution
or winding up of the affairs of the Company; and

 



 33 

 

 

(iii)          any increase or decrease in the authorized number of shares of
Series A Preferred Stock or issuance of shares of Series A Preferred Stock after
the Original Issuance Date other than in accordance with Section 4(c) upon the
Company’s election to pay PIK Dividends. provided, however, that the
authorization or creation of, or the increase in the number of authorized or
issued shares of, or the reclassification of any security (other than the
Series A Preferred Stock) into, or the issuance of, Junior Stock will not
require the vote the holders of the Series A Preferred Stock.

 

For purposes of this Section 13, the filing in accordance with applicable law of
a certificate of designations or any similar document setting forth or changing
the designations, powers, preferences, rights, qualifications, limitations and
restrictions of any class or series of stock of the Company shall be deemed an
amendment to the Certificate of Incorporation.

 

(c)           Each Holder of Series A Preferred Stock will have one vote per
share on any matter on which Holders of Series A Preferred Stock are entitled to
vote separately as a class, whether at a meeting or by written consent.

 

(d)           The vote or consent of the Holders of a majority of the shares of
Series A Preferred Stock outstanding at such time, voting together as a single
class, given in person or by proxy, either in writing without a meeting or by
vote at any meeting called for the purpose, will be sufficient to waive or amend
the provisions of Section 9(h) of this Certificate of Designations, and any
amendment or waiver of any of the provisions of Section 9(h) approved by such
percentage of the Holders shall be binding on all of the Holders.

 

(e)           For the avoidance of doubt and notwithstanding anything to the
contrary in the Certificate of Incorporation or By-Laws of the Company, the
Holders of Series A Preferred Stock shall have the exclusive consent and voting
rights set forth in Section 13(b) and may take action or consent to any action
with respect to such rights without a meeting by delivering a consent in writing
or by electronic transmission of the Holders of the Series A Preferred Stock
entitled to cast not less than the minimum number of votes that would be
necessary to authorize, take or consent to such action at a meeting of
stockholders.

 

Section 14.      Preemptive Rights. Except for the right to participate in any
issuance of new equity securities by the Company as set forth in the Investment
Agreement, the Holders shall not have any preemptive rights.

 

Section 15.      Term. Except as expressly provided in this Certificate of
Designations, the shares of Series A Preferred Stock shall not be redeemable or
otherwise mature and the term of the Series A Preferred Stock shall be
perpetual.

 

Section 16.      Creation of Capital Stock. Subject to Section 13(b), the Board,
or any duly authorized committee thereof, without the vote of the Holders, may
authorize and issue additional shares of Capital Stock of the Company.

 



 34 

 

 

Section 17.      No Sinking Fund. Shares of Series A Preferred Stock shall not
be subject to or entitled to the operation of a retirement or sinking fund.

 

Section 18.      Transfer Agent, Conversion Agent, Registrar and Paying Agent.
The duly appointed Transfer Agent, Conversion Agent, Registrar and paying agent
for the Series A Preferred Stock shall be Computershare, N.A. The Company may,
in its sole discretion, appoint any other Person to serve as Transfer Agent,
Conversion Agent, Registrar or paying agent for the Series A Preferred Stock and
thereafter may remove or replace such other Person at any time. Upon any such
appointment or removal, the Company shall send notice thereof to the Holders.

 

Section 19.      Replacement Certificates. (a) Mutilated, Destroyed, Stolen and
Lost Certificates. If physical certificates evidencing the Series A Preferred
Stock are issued, the Company shall replace any mutilated certificate at the
Holder’s expense upon surrender of that certificate to the Transfer Agent. The
Company shall replace certificates that become destroyed, stolen or lost at the
Holder’s expense upon delivery to the Company and the Transfer Agent of
satisfactory evidence that the certificate has been destroyed, stolen or lost,
together with any indemnity that may be required by the Transfer Agent and the
Company.

 

(b)           Certificates Following Conversion. If physical certificates
representing the Series A Preferred Stock are issued, the Company shall not be
required to issue replacement certificates representing shares of Series A
Preferred Stock on or after the Conversion Date applicable to such shares
(except if any certificate for shares of Series A Preferred Stock shall be
surrendered for partial conversion, the Company shall, at its expense, execute
and deliver to or upon the written order of the Holder of the certificate so
surrendered a new certificate for the shares of Series A Preferred Stock not
converted). In place of the delivery of a replacement certificate following the
applicable Conversion Date, the Transfer Agent, upon receipt of the satisfactory
evidence and indemnity described in clause (a) above, shall deliver the shares
of Common Stock issuable upon conversion of such shares of Series A Preferred
Stock formerly evidenced by the physical certificate.

 

Section 20.      Taxes. (a) Transfer Taxes. The Company shall pay any and all
stock transfer, documentary, sales and use, registration, recording, stamp and
similar taxes (“Transfer Tax”) that may be payable in respect of any issuance or
delivery of shares of Series A Preferred Stock (including any Series A Preferred
Stock paid as a distribution) or shares of Common Stock or other securities
issued on account of Series A Preferred Stock pursuant hereto or certificates
representing such shares or securities. However the Company shall not be
required to pay any Transfer Tax that may be payable in respect of any transfer
involved in the issuance or delivery of shares of Common Stock or other
securities to a beneficial owner other than the beneficial owner of the Series A
Preferred Stock immediately prior to such conversion, and the Person otherwise
entitled to such issuance or delivery of shares of Common Stock upon conversion
of the Series A Preferred Stock shall provide the Company with reasonable
evidence that such Transfer Tax has been paid or is not payable.

 



 35 

 

 

(b)           Withholding. Subject to the Investment Agreement, all payments and
distributions (or deemed distributions) on the shares of Series A Preferred
Stock shall be subject to withholding and backup withholding of taxes to the
extent required by law, subject to applicable exemptions, and amounts so
withheld, if any, and paid over to the relevant governmental authority shall be
treated as received by the Holders.

 

Section 21.      Notices. All notices referred to herein shall be in writing
and, unless otherwise specified herein, all notices hereunder shall be deemed to
have been given upon the earlier of receipt thereof or three (3) Business Days
after the mailing thereof if sent by registered or certified mail with postage
prepaid, or by private courier service addressed: (i) if to the Company, to its
office at Knoll, Inc., 1235 Water Street, East Greenville, PA 18041 (Attention:
Michael A. Pollner, General Counsel), (ii) if to any Holder, to such Holder at
the address of such Holder as listed in the stock record books of the Company
(which may include the records of the Transfer Agent) or (iii) to such other
address as the Company or any such Holder, as the case may be, shall have
designated by notice similarly given.

 

Section 22.      Facts Ascertainable. When the terms of this Certificate of
Designations refers to a specific agreement or other document to determine the
meaning or operation of a provision hereof, the Secretary of the Company shall
maintain a copy of such agreement or document at the principal executive offices
of the Company and a copy thereof shall be provided free of charge to any Holder
who makes a request therefor. The Secretary of the Company shall also maintain a
written record of the Issuance Date, the number of shares of Series A Preferred
Stock issued to a Holder and the date of each such issuance, and shall furnish
such written record free of charge to any Holder who makes a request therefor.

 

Section 23.      Waiver. Notwithstanding any provision in this Certificate of
Designations to the contrary, any provision contained herein and any right of
the Holders of Series A Preferred Stock granted hereunder may be waived as to
all shares of Series A Preferred Stock (and the Holders thereof) upon the vote
or written consent of the Holders of a majority of the shares of Series A
Preferred Stock then outstanding.

 



 36 

 

 

Section 24.      Severability. If any term of the Series A Preferred Stock set
forth herein is invalid, unlawful or incapable of being enforced by reason of
any rule of law or public policy, all other terms set forth herein which can be
given effect without the invalid, unlawful or unenforceable term will,
nevertheless, remain in full force and effect, and no term herein set forth will
be deemed dependent upon any other such term unless so expressed herein.

 

Section 25.      Interpretation

 

(a)           When a reference is made in this Certificate of Designations to a
Section, such reference shall be to a Section of this Certificate of
Designations unless otherwise indicated.

 

(b)           Whenever the words “include,” “includes” or “including” are used
in this Certificate of Designations, they shall be deemed to be followed by the
words “without limitation.”

 

(c)           The words “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Certificate
of Designations as a whole and not to any particular provision of this
Certificate of Designations.

 

(d)           Unless otherwise specified in this Certificate of Designations,
the term “dollars” and the symbol “$” mean U.S. dollars for purposes of this
Certificate of Designations and all amounts in this Certificate of Designations
shall be paid in U.S. dollars.

 

(e)            The definitions contained in this Certificate of Designations are
applicable to the singular as well as the plural forms of such terms and to the
masculine as well as to the feminine and neuter genders of such term.

 

(f)            Any agreement, instrument or statute defined or referred to in
this Certificate of Designations means such agreement, instrument or statute as
from time to time amended, modified or supplemented, including (in the case of
agreements or instruments) by waiver or consent and (in the case of statutes) by
succession of comparable successor statutes.

 

[Signature Page Follows]

 



 37 

 

 

IN WITNESS WHEREOF, the Company has caused this Certificate of Designations to
be executed this [•]th day of [•], 2020.

 

  KNOLL, INC.         By:             Name:     Title:  

 



 

 

 



EXHIBIT C

 

REGISTRATION RIGHTS AGREEMENT

 

THIS REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of [●], 2020, is
made and entered into by and among Knoll, Inc., a Delaware corporation (the
“Company”), and Furniture Investments S.à r.l., a Luxembourg private limited
liability company (société à responsabilité limitée), having its registered
office at 23, avenue Monterey, L-2163 Luxembourg, Grand-Duchy of Luxembourg,
registered with the Luxembourg Register of Commerce and Companies under number
B243255 (the “Buyer”).

 

WHEREAS, pursuant to the Investment Agreement, by and among the Company and the
Buyer, dated as of June 22, 2020 (the “Investment Agreement”), upon the terms
and subject to the conditions of the Investment Agreement, the Company has
agreed to issue and sell to the Buyer (or the Buyer’s designee), and the Buyer
(or the Buyer’s designee) has agreed to purchase from the Company, at the
Closing, 164,000 shares of Series A Preferred Stock, par value $1.00 (the
“Preferred Stock”), which is convertible into shares of the Company’s Common
Stock, par value $0.01 per share (the “Common Stock”);

 

WHEREAS, in accordance with the terms of the Investment Agreement, the Company
has agreed to provide Buyer certain registration rights under the Securities Act
of 1933 (the “1933 Act”), and the rules and regulations thereunder, and
applicable state securities laws.

 

NOW, THEREFORE, in consideration of the foregoing and the agreements contained
in this Agreement, and intending to be legally bound by this Agreement, the
Company and the Investors agree as follows:

 

ARTICLE VIII Definitions. Capitalized terms used and not otherwise defined in
this Agreement that are defined in the Investment Agreement shall have the
respective meanings ascribed to such terms in the Investment Agreement. As used
in this Agreement, the following terms shall have the respective meanings set
forth in this Section 1:

 

“1933 Act” shall have the meaning set forth in the preamble of this Agreement.

 

“Affiliate” means, with respect to any Person, any other Person that directly or
indirectly controls, is controlled by, or is under common control with, such
Person; provided, that, notwithstanding the foregoing, with respect to the
Buyer, an “Affiliate” of a Person shall also include (a) such Person’s
controlling member, general partner, manager and investment manager and
affiliates thereof, (b) any entity with the same general partner, manager or
investment manager as such Person or a general partner, manager or investment
manager affiliated with such general partner, manager or investment manager of
such Person and (c) any other Person that directly or indirectly through one or
more intermediaries, controls, is controlled by, or is under common control
with, the first Person, the controlling member of such Person, the general
partner of such Person, investment manager of such Person or an affiliate of
such Person, controlling member, general partner or investment manager. As used
in this definition, the term “controls” (including the terms “controlled by” and
“under common control with”) means possession, directly or indirectly, of the
power to direct or cause the direction of the management or policies of a
Person, whether through ownership of voting securities, by contract or
otherwise.

 





 

“Agreement” shall have the meaning set forth in the preamble of this Agreement.

 

“as converted basis” means (i) with respect to the outstanding shares of Common
Stock as of any date, all outstanding shares of Common Stock calculated on a
basis in which all shares of Common Stock issuable upon conversion of the
outstanding shares of Preferred Stock (at the Conversion Rate in effect on such
date as set forth in the Certificate of Designations) are assumed to be
outstanding as of such date and (ii) with respect to any outstanding shares of
Preferred Stock as of any date, the number of shares of Common Stock issuable
upon conversion of such shares of Preferred Stock on such date (at the
Conversion Rate in effect on such date as set forth in the Certificate of
Designations).

 

“Automatic Shelf Registration Statement” means an “automatic shelf registration
statement” as defined in Rule 405 under the 1933 Act.

 

“Block Trade” shall mean the disposition of Common Stock pursuant to a “block”
trade or “overnight” deal. For purposes of clarity, a “block” trade or
“overnight” deal means a registered securities offering in which an underwriter
agrees to purchase the Common Stock at an agreed price or pricing formula
without a prior marketing process.

 

“Business Day” means a day that is a Monday, Tuesday, Wednesday, Thursday or
Friday and is not a day on which banking institutions in New York, New York
generally are authorized or obligated by law, regulation or executive order to
close.

 

“Buyer” shall have the meaning set forth in the preamble of this Agreement.

 

“Certificate of Designation” means the Certificate of Designations setting forth
voting powers, designations, preferences and relative, participating, optional
or other special rights, and the qualifications, limitations and restrictions of
the Preferred Stock, dated as of [●], 2020.

 

“Commission” means the United States Securities and Exchange Commission.

 

“Common Stock” shall have the meaning set forth in the preamble of this
Agreement.

 

“Company” shall have the meaning set forth in the preamble of this Agreement.

 

“Conversion Rate” has the meaning set forth in the Certificate of Designations.

 

“Effectiveness Deadline” means, with respect to any registration statement
required to be filed to cover the resale by the Investors of the Registrable
Securities pursuant to Section 2, (a) the date such registration statement is
filed, if the Company is a WKSI as of such date and such registration statement
is an Automatic Shelf Registration Statement eligible to become immediately
effective upon filing pursuant to Rule 462 under the 1933 Act; or (b) if the
Company is not a WKSI as of the date such registration statement is filed, the
two hundred seventy (270th) day after the date of this Agreement.

 







 

“Effectiveness Period” shall have the meaning set forth in Section 2(b).

 

“Electing Investors” means, with respect to a registration, each of the
Investors that has Registrable Securities directly owned by such Investor
included in such registration in accordance with Sections 2 or 6, as the case
may be.

 

“Exchange Act” means the Securities Exchange Act of 1934 and the rules and
regulations of the Commission thereunder.

 

“Filing Deadline” means, with respect to any registration statement required to
be filed to cover the resale by Investors of the Registrable Securities pursuant
to Section 2, nintey (90) calendar days following the date of this Agreement;
provided that, to the extent that the Company has not been provided the
information regarding the Investors and their Registrable Securities in
accordance with Section 13 at least two (2) Business Days prior to the Filing
Deadline, then the Filing Deadline shall be extended to the second (2nd)
Business Day following the date on which such information is provided to the
Company.

 

“Freely Tradable” means, with respect to any security, a security that is
eligible to be sold by the holder thereof without any volume or manner of sale
restrictions pursuant to Rule 144 and that does not have and is not subject to
any restrictive legends; provided that if such legends can be removed at the
time of sale as set forth in Section 14(d), such security shall be deemed Freely
Tradeable for all purposes under this Agreement other than Section 14(d).

 

“FINRA” means the Financial Industry Regulatory Authority, Inc.

 

“Holdback Period” means the period commencing on the date of an underwriters’
request (which shall be no earlier than four (4) Business Days prior to the
expected “pricing” of the related underwritten offering) and continuing for not
more than ninety (90) calendar days after the date of the final prospectus (or
final prospectus supplement if the offering is made pursuant to a shelf
registration), pursuant to which such underwritten offering shall be made, or
such lesser period as is required by such underwriters (which shall also apply
equally to all Investors).

 

“Indemnified Party” shall have the meaning set forth in Section 12(c).

 

“Indemnifying Party” shall have the meaning set forth in Section 12(c).

 

“Investor Indemnitee” shall have the meaning set forth in Section 12(a).

 

“Investment Agreement” shall have the meaning set forth in the recitals of this
Agreement.

 

“Investors” means the Buyer and any Affiliate of the Buyer that acquires or
becomes a transferee or assignee of any Registrable Securities to the extent
permitted pursuant to this Agreement.

 

“Moving Party” shall have the meaning set forth in Section 15(d).

 

“Other Securities” shall have the meaning set forth in Section 6(a).

 







 

“Piggyback Notice” shall have the meaning set forth in Section 6(a).

 

“Piggyback Registration” shall have the meaning set forth in Section 6(a).

 

“prospectus” means the prospectus included in a registration statement
(including a prospectus that includes any information previously omitted from a
prospectus filed as part of an effective registration statement in reliance upon
Rule 430A under the 1933 Act), as amended or supplemented by any prospectus
supplement, with respect to the terms of the offering of any portion of the
Registrable Securities covered by a registration statement, and all other
amendments and supplements to the prospectus, including post-effective
amendments.

 

“register,” “registered,” and “registration” refer to a registration effected by
preparing and filing a registration statement with the Commission in compliance
with the 1933 Act and applicable rules and regulations thereunder, and the
declaration or ordering of effectiveness of such registration statement by the
Commission.

 

“Registrable Securities” means, as of any date of determination, (a) any Common
Stock, including any Common Stock issued to the Investors pursuant to the
conversion of any shares of Preferred Stock, and (b) any securities issued as
(or issuable upon the conversion or exercise of any warrant, right or other
security that is issued as) a dividend or stock split, or pursuant to a merger,
recapitalization or other distribution with respect to, or in exchange for, or
in replacement of, the securities referenced in clause (a) above; provided that
the term “Registrable Securities” shall exclude in all cases any securities
(i) that shall have ceased to be outstanding; (ii) that are sold pursuant to an
effective registration statement under the 1933 Act or publicly resold in
compliance with Rule 144; (iii) in the case of an Investor, all shares of Common
Stock held by such Investor, on an as converted basis, which are Freely
Tradable; or (iv) that have been sold in a private transaction in which the
transferor’s rights under this Agreement are not assigned to the transferee of
the securities.

 

“Registration Expenses” means (a) all expenses incurred in connection with the
registrations and offerings contemplated pursuant to this Agreement, including
all registration, qualification, listing and filing fees, printing expenses,
excrow fees, fees and disbursements of Company counsel and blue sky fees and
expenses; and (b) all expenses of the Company’s independent accountants in
connection with any regular or special reviews or audits incident to or required
by any such registration; provided that Registration Expenses shall not include
any Selling Expenses.

 

“registration statement” means any registration statement that is required to
register the resale of the Registrable Securities under this Agreement,
including the related prospectus and any pre- and post-effective amendments and
supplements to each such registration statement or prospectus.

 

“Resale Shelf Registration” shall have the meaning set forth in Section 2(a).

 

“Resale Shelf Registration Statement” shall have the meaning set forth in
Section 2(a).

 

“Rule 144” shall have the meaning set forth in Section 14.

 







 

“Selling Expenses” means all underwriting discounts, selling commissions and
stock transfer taxes, if any, applicable to the sale of Registrable Securities
by the Electing Investors and all related fees and expenses of any counsel to
the Electing Investors.

 

“Shelf Offering” shall have the meaning set forth in Section 5.

 

“Shelf Registration” means the Resale Shelf Registration or a Subsequent Shelf
Registration, as applicable.

 

“Shelf Registration Statement” means the Resale Shelf Registration Statement or
a Subsequent Shelf Registration Statement, as applicable.

 

“Subsequent Shelf Registration” shall have the meaning set forth in
Section 2(c).

 

“Subsequent Shelf Registration Statement” shall have the meaning set forth in
Section 2(c).

 

“Suspension Period” shall have the meaning set forth in Section 4.

 

“Take-Down Notice” shall have the meaning set forth in Section 5.

 

“Underwriter Cutback” shall have the meaning set forth in Section 6(b).

 

“Underwritten Offering” shall have the meaning set forth in Section 3(a).

 

“Underwritten Offering Notice” shall have the meaning set forth in Section 3(a).

 

“WKSI” means a “well known seasoned issuer” as defined in Rule 405 under the
1933 Act.

 

ARTICLE IX Registration.

 

Section 9.1         Subject to the other applicable provisions of this
Agreement, the Company shall file, as promptly as reasonably practicable, but no
later than the Filing Deadline, a registration statement under the 1933 Act
covering the sale or distribution from time to time by the Investors, on a
delayed or continuous basis pursuant to Rule 415 of the 1933 Act of all the
Registrable Securities and shall provide for the registration of such
Registrable Securities for resale by such Investors in accordance with any
reasonable method of distribution elected by the Investors (such registration, a
“Resale Shelf Registration”). The registration statement shall be on Form S-3
(except if the Company is not then eligible to register for resale the
Registrable Securities on Form S-3, then such registration shall be on another
appropriate form for such purposes) (the “Resale Shelf Registration Statement”),
and if the Company is a WKSI as of the filing date, the Resale Shelf
Registration Statement shall be an Automatic Shelf Registration Statement. If
the Resale Shelf Registration Statement is not an Automatic Shelf Registration
Statement, then the Company shall use its reasonable best efforts to cause such
Resale Shelf Registration Statement to be declared effective by the Commission
as promptly as practicable after the filing thereof, but in any event prior to
the Effectiveness Deadline.

 







 

Section 9.2         Once declared effective, the Company shall, subject to the
other applicable provisions of this Agreement, use its reasonable best efforts
to cause the Resale Shelf Registration Statement to be continuously effective
and usable until such time as there are no longer any Registrable Securities
(the “Effectiveness Period”).

 

Section 9.3          If any Shelf Registration ceases to be effective under the
1933 Act for any reason at any time during the Effectiveness Period, the Company
shall use its reasonable best efforts to, as promptly as practicable, cause such
Shelf Registration to again become effective under the 1933 Act (including
obtaining the prompt withdrawal of any order suspending the effectiveness of
such Shelf Registration), and in any event shall, as promptly as practicable,
amend such Shelf Registration in a manner reasonably expected to obtain the
withdrawal of any order suspending the effectiveness of such Shelf Registration
or file an additional registration statement (a “Subsequent Shelf Registration
Statement,” and such registration, a “Subsequent Shelf Registration”) for an
offering to be made on a delayed or continuous basis pursuant to Rule 415 of the
1933 Act registering the resale from time to time by the Investors of all
securities that are Registrable Securities as of the time of such filing. If a
Subsequent Shelf Registration is filed, the Company shall use its reasonable
best efforts to (i) cause such Subsequent Shelf Registration to become effective
under the 1933 Act as promptly as is reasonably practicable after such filing,
but in no event later than the date that is ninety (90) days after such
Subsequent Shelf Registration is filed and (ii) keep such Subsequent Shelf
Registration (or another Subsequent Shelf Registration) continuously effective
and usable until the end of the Effectiveness Period. Any such Subsequent Shelf
Registration shall be a registration statement on Form S-3 to the extent that
the Company is eligible to use such form, and if the Company is a WKSI as of any
such filing date, such registration statement shall be an Automatic Shelf
Registration Statement. Otherwise, such Subsequent Shelf Registration shall be
on another appropriate form and shall provide for the registration of such
Registrable Securities for resale by such Investors in accordance with any
reasonable method of distribution elected by the Investors.

 

Section 9.4         The Company shall supplement and amend any Shelf
Registration if required by the rules, regulations or instructions applicable to
the registration form used by the Company for such Shelf Registration if
required by the 1933 Act or as reasonably requested by the Investors covered by
such Shelf Registration.

 

Section 9.5          If a Person becomes an Investor of Registrable Securities
after a Shelf Registration becomes effective under the 1933 Act, the Company
shall, as promptly as is reasonably practicable following delivery of written
notice to the Company of such Person becoming an Investor and requesting for its
name to be included as a selling securityholder in the prospectus related to the
Shelf Registration:

 

(a)            if required and permitted by applicable law, file with the
Commission a supplement to the related prospectus or a post-effective amendment
to the Shelf Registration so that such Investor is named as a selling
securityholder in the Shelf Registration and the related prospectus in such a
manner as to permit such Investor to deliver a prospectus to purchasers of the
Registrable Securities in accordance with applicable law;

 

(b)            if, pursuant to Section 2(e)(i), the Company shall have filed a
post-effective amendment to the Shelf Registration that is not automatically
effective, use its reasonable best efforts to cause such post-effective
amendment to become effective under the 1933 Act as promptly as is reasonably
practicable, but in any event by the date that is ninety (90) days after the
date such post-effective amendment is required by Section 2(e)(i) to be filed;
and

 







 

(c)            notify such Investor as promptly as is reasonably practicable
after the effectiveness under the 1933 Act of any post-effective amendment filed
pursuant to Section 2(e)(i).

 

ARTICLE X Underwritten Offering.

 

Section 10.1        If the Electing Investors intend to distribute the
Registrable Securities by means of an underwriting (the “Underwritten
Offering”), the Electing Investors shall, after the Resale Shelf Registration
Statement becomes effective, so advise the Company by delivering a written
notice to the Company (the “Underwritten Offering Notice”) specifying some or
all of the Registrable Securities subject to the Shelf Registration Statement;
provided, however, the Investors may not, without the Company’s prior written
consent, launch (by entering into a definitive underwriting agreement) more than
one (1) Underwritten Offerings within any one hundred and eighty (180)-day
period. The Electing Investors shall have the right to appoint the book-running,
managing and other underwriter(s) in consultation with the Company.

 

Section 10.2       The Company shall not include in any Underwritten Offering
pursuant to this Section 3 any securities that are not Registrable Securities
without the prior written consent of the Investors. If the managing underwriter
or underwriters advise the Company and the Investors in writing that, in its or
their good faith opinion, the total number of Registrable Securities requested
to be so included (and, if permitted hereunder, other securities requested to be
included in such offering), exceeds the total number or dollar amount of such
securities that can be sold without having an adverse effect on the price,
timing or distribution of the Registrable Securities to be so included, then
there shall be included in such Underwritten Offering the number or dollar
amount of Registrable Securities (and, if permitted hereunder, other securities
requested to be included in such offering) that in the good faith opinion of
such managing underwriter(s) can be sold without so adversely affecting such
offering, and such number of Registrable Securities (and, if permitted
hereunder, other securities requested to be included in such offering) shall be
allocated for inclusion as follows: (i) first, the Registrable Securities of the
Investors that have requested to participate in such Underwritten Offering,
allocated pro rata among such Investors on the basis of the percentage of the
Registrable Securities requested to be included in such offering by such
Investors; and (ii) second, and only if all the securities referred to in clause
(i) have been included, any other securities of the Company that have been
requested (and permitted) to be so included.

 







 

ARTICLE XI Suspension. Notwithstanding anything to the contrary in this
Agreement, upon notice to the Investors, the Company may delay, on two
(2) occasions in any twelve (12)-month period, the Filing Deadline and/or the
Effectiveness Deadline with respect to, or suspend the effectiveness or
availability of any registration statement for up to ninety (90) days in the
aggregate in any twelve (12)-month period (a “Suspension Period”) if the Board
determines in good faith that there is a valid business purpose for suspension
of such registration statement; provided that (a) any suspension of a
registration statement pursuant to Section 9 shall be treated as a Suspension
Period for purposes of calculating the maximum number of days of any Suspension
Period under this Section 4, (b) the Company shall be actively employing in good
faith all reasonable best efforts to launch such registered offering through
such Suspension Period and (c) the Investors are afforded the opportunity to
include the Registrable Securities offering in accordance with Section 6. The
Company shall notify the Investors in writing that such Suspension Period is for
a valid business purpose determined by the Board in good faith and such
certificate shall contain a statement of the reasons for such Suspension Period
and an approximation of the anticipated length of such Suspension Period
(provided such notice shall not contain material, non-public information about
the Company). If the Company defers any registration of Registrable Securities
pursuant to Section 2 or in response to an Underwritten Offering Notice or
requires the Investors to suspend any Underwritten Offering, the Investors shall
be entitled to withdraw such demand for registration or Underwritten Offering
Notice, as applicable, and if it does so, such request shall not be treated for
any purpose as the delivery of an Underwritten Offering Notice pursuant to
Section 3.

 

ARTICLE XII Take-Down Notice. Subject to the other applicable provisions of this
Agreement, at any time that any Shelf Registration Statement is effective, if an
Investor delivers a notice to the Company (a “Take-Down Notice”) stating that it
intends to effect a sale or distribution of all or part of its Registrable
Securities included by it on any Shelf Registration Statement that requires an
amendment or supplement to the Shelf Registration Statement (a “Shelf Offering”)
and stating the number of the Registrable Securities to be included in such
Shelf Offering, then the Company shall amend or supplement the Shelf
Registration Statement as may be necessary, subject to the other applicable
provisions of this Agreement, in order to enable such Registrable Securities to
be sold and distributed pursuant to the Shelf Offering.

 

ARTICLE XIII Piggyback Registration.

 

Section 13.1       Subject to the terms and conditions of this Agreement, if at
any time the Company files a registration statement under the 1933 Act with
respect to an offering of Common Stock or any other equity securities of the
Company (such Common Stock and other equity securities collectively, “Other
Securities”), whether or not for sale for its own account (other than a
registration statement (i) on Form S-4, Form S-8 or any successor forms thereto
or (ii) filed solely in connection with any employee benefit or dividend
reinvestment plan), then the Company shall promptly give written notice of such
filing to the Investors, which notice shall be given, to the extent reasonably
practicable, no later than ten (10) Business Days before the filing or launch
date (the “Piggyback Notice”). The Piggyback Notice and the contents thereof
shall be kept confidential by the Investors and their respective Affiliates and
representatives. The Piggyback Notice shall offer each Investor the opportunity
to include (or cause to be included) in such registration statement, subject to
the terms and conditions of this Agreement, the number of Registrable Securities
as such Investor may request (a “Piggyback Registration”). Subject to the terms
and conditions of this Agreement, the Company shall include in each such
Piggyback Registration all Registrable Securities with respect to which the
Company has received from an Electing Investor a written request for inclusion
therein (a “Piggyback Request”) within five (5) Business Days following receipt
of any Piggyback Notice by such Electing Investor (but in any event not later
than one (1) Business Day prior to the filing date of a Piggyback Registration
Statement), which Piggyback Request shall specify the maximum number of
Registrable Securities intended to be disposed of by such Electing Investor and
the intended method of distribution. For the avoidance of doubt and
notwithstanding anything in this Agreement to the contrary, the Company may not
commence or permit the commencement of any sale of Other Securities in a public
offering to which this Section 6 applies unless the Electing Investors shall
have received the Piggyback Notice in respect to such public offering not less
than ten (10) Business Days prior to the commencement of such sale of Other
Securities. The Electing Investors shall be permitted to withdraw all or part of
the Registrable Securities from a Piggyback Registration at any time at least
one (1) Business Day prior to the effective date of the registration statement
relating to such Piggyback Registration.

 

 



 



 

Section 13.2        If any Other Securities to be registered pursuant to the
registration giving rise to the rights under this Section 6 are to be sold in an
underwritten offering, (i) the Company or other Persons designated by the
Company shall have the right to appoint the book-running, managing and other
underwriter(s) for such offering in their discretion and (ii) to the extent such
Other Securities are of the same class as the Registrable Securities, the
Electing Investors shall be permitted to include in such offering any number of
the Registrable Securities included in each such Electing Investor’s Piggyback
Request on the same terms and conditions as such Other Securities proposed by
the Company or any third party to be included in such offering; provided,
however, that if the managing underwriter(s) of such underwritten offering
advise the Company in writing that it is their good faith opinion that the total
amount of Registrable Securities requested to be so included, together with all
Other Securities that the Company and any other Persons having rights to
participate in such registration intend to include in such offering (an
“Underwriter Cutback”), exceeds the total number or dollar amount of such
securities that can be sold without having an adverse effect on the price,
timing or distribution of the Registrable Securities to be so included together
with all Other Securities, then there shall be included in such firm commitment
underwritten offering the number or dollar amount of Registrable Securities and
such Other Securities that in the good faith opinion of such managing
underwriter(s) can be sold without so adversely affecting such offering, and
such number of Registrable Securities and Other Securities shall be allocated
for inclusion as follows: (A) first, all Other Securities being sold by the
Company for its own account; (B) second, and only if all the securities referred
to in clause (A) have been included, all Registrable Securities requested to be
included in such registration by the Electing Investors, pro rata, based on the
number of Registrable Securities beneficially owned by such Electing Investors;
and (C) third, and only if all the securities referred to in clauses (A) and
(B) have been included, all Other Securities of any holders thereof (other than
the Company and the Electing Investors) requesting inclusion in such
underwritten offering, allocated pro rata on the basis of the number of Other
Securities beneficially owned by each such holder of Other Securities.

 

Section 13.3       Notwithstanding the foregoing, the Piggyback Registration
rights described in Section 6 shall not apply to any Block Trades undertaken by
the Company on behalf of itself or any other holders of Common Stock.

 







 

ARTICLE XIV Expenses of Registration. Except as specifically provided for in
this Agreement, all Registration Expenses incurred in connection with any
registration, qualification or compliance hereunder shall be borne by the
Company. All Selling Expenses incurred in connection with any registration
hereunder shall be borne by the Electing Investors in proportion to the number
of Registrable Securities for which registration was requested.

 

ARTICLE XV Obligations of the Company. Whenever required to effect the
registration of any Registrable Securities pursuant to Sections 2, 3 or 6 of
this Agreement, the Company shall, as promptly as reasonably practicable:

 

Section 15.1        Prepare and file with the Commission a registration
statement (including all required exhibits to such registration statement) with
respect to such Registrable Securities and use reasonable best efforts to cause
such registration statement to become effective, or prepare and file with the
Commission a prospectus supplement with respect to such Registrable Securities
pursuant to an effective registration statement and keep such registration
statement effective or such prospectus supplement current, in each case for the
period of the distribution contemplated thereby, in accordance with the
applicable provisions of this Agreement;

 

Section 15.2        Prepare and file with the Commission such amendments,
including post-effective amendments, and supplements to the applicable
registration statement and the prospectus or prospectus supplement used in
connection with such registration statement as may be necessary to comply with
the provisions of the 1933 Act with respect to the disposition of all securities
covered by such registration statement (including to permit the intended method
of distribution thereof) and as may be necessary to keep the registration
statement continuously effective for the period set forth in this Agreement;

 

Section 15.3       Furnish to the Electing Investors and to their legal counsel
copies of the registration statement and the prospectus included therein
(including each preliminary prospectus) proposed to be filed and provide the
Electing Investors and their legal counsel a reasonable opportunity to review
and comment on such documents, and give reasonable consideration to the
inclusion in such documents of any comments reasonably and timely made; provided
that the Company shall include in such documents any such comments that are
necessary to correct any material misstatement or omission regarding an Electing
Investor;

 

Section 15.4        if requested by the managing underwriter or underwriters, if
any, or an Electing Investor, promptly include in any prospectus supplement or
post-effective amendment such information as the managing underwriter or
underwriters, if any, or any Electing Investor may reasonably request in order
to permit the intended method of distribution of such securities and make all
required filings of such prospectus supplement or post-effective amendment as
soon as reasonably practicable after the Company has received such request;
provided, however, that the Company shall not be required to take any actions
under this Section 8(d) that are not, in the opinion of counsel for the Company,
in compliance with applicable law

 

Section 15.5        Furnish to the Electing Investors and to their legal counsel
such number of copies of the applicable registration statement and each such
amendment and supplement thereto (including in each case all exhibits but not
documents incorporated by reference) and of a prospectus, including a
preliminary prospectus, in conformity with the requirements of the 1933 Act, and
such other documents as the Electing Investors may reasonably request in order
to facilitate the disposition of Registrable Securities owned by the Electing
Investors. The Company hereby consents to the use of such prospectus and each
amendment or supplement thereto by each of the Electing Investors in accordance
with applicable laws and regulations in connection with the offering and sale of
the Registrable Securities covered by such prospectus and any amendment or
supplement thereto;

 







 

Section 15.6       Use its reasonable best efforts to register and qualify the
securities covered by such registration statement under blue sky or such other
securities laws of such jurisdictions as shall be reasonably requested by the
Electing Investors and to keep such registration or qualification in effect for
so long as such registration statement remains in effect; provided that the
Company shall not be required in connection therewith or as a condition thereto
to qualify to do business or to file a general consent to service of process in
any such states or jurisdictions;

 

Section 15.7        In connection with a customary due diligence review, make
available for inspection by the Electing Investors any
underwriter(s) participating in any such disposition of Registrable Securities
and any counsel or accountants retained by the Electing Investors or
underwriter(s), all financial and other records, pertinent corporate documents
and properties of the Company and its subsidiaries, and cause the officers,
directors and employees of the Company and its subsidiaries to supply all
information and participate in customary due diligence sessions in each case
reasonably requested by any such representative, underwriter(s), counsel or
accountant in connection with such registration statement; provided that (i) any
party receiving confidential materials shall execute a confidentiality agreement
on customary terms if reasonably requested by the Company and (ii) the Company
may restrict access to documents or information that it determines, in its
reasonable judgment, are competitively sensitive or legally privileged;

 

Section 15.8       Enter into customary agreements and take such other actions
as are reasonably required in order to facilitate the disposition of such
Registrable Securities, including, if the method of distribution of Registrable
Securities is by means of an underwritten offering, using reasonable best
efforts to (i) cause the chief executive officer and chief financial officer to
participate in “road show” presentations and/or investor conference calls to
market the Registrable Securities; provided that the aggregate number of days of
“road show” presentations in connection with an underwritten offering of
Registrable Securities for each registration pursuant to a demand made under
Section 3 shall not exceed five (5) Business Days; (ii) negotiate and execute an
underwriting agreement in customary form with the managing underwriter(s) of
such offering and such other documents reasonably required under the terms of
such underwriting arrangements, including using reasonable best efforts to
procure a customary legal opinion and auditor “comfort” letters and (iii) take
such other actions as are reasonably requested by the Electing Investors
(including any reasonable actions requested by the managing underwriters, if
any) to facilitate the disposition of such Registrable Securities. The Electing
Investors shall also enter into and perform their obligations under such
underwriting agreement;

 

Section 15.9        If such securities are being sold through underwriters,
(i) furnish, on the date that such Registrable Securities are delivered to the
underwriters, an opinion, dated as of such date, of the legal counsel
representing the Company for the purposes of such registration, in form and
substance as is customarily given to underwriters in an underwritten public
offering, addressed to the underwriters, if any, and a “negative assurance
letter,” dated as of such date, of the legal counsel representing the Company
for purposes of such registration, in form and substance as is customarily given
to underwriters and (ii) furnish, on the date of the underwriting agreement and
on the date that the Registrable Securities are delivered to the underwriters, a
letter dated as of such date, from the independent certified public accountants
of the Company, in form and substance as is customarily given by independent
certified public accountants to underwriters in an underwritten public offering,
addressed to the underwriters;

 







 

Section 15.10     Use reasonable best efforts to list the Registrable Securities
covered by such registration statement with any securities exchange on which the
Common Stock is then listed;

 

Section 15.11     Give notice to the Electing Investors as promptly as
reasonably practicable:

 

(a)            when any registration statement filed pursuant to Sections 2 or 3
or in which Registrable Securities are included pursuant to Section 6, or any
amendment to such registration statement, has been filed with the Commission,
and when such registration statement or any post-effective amendment to such
registration statement has become effective;

 

(b)            when any prospectus or any prospectus supplement has been filed
and, with respect to such registration statement, when the same has become
effective;

 

(c)            of any request by the Commission or other federal or state
governmental authority for amendments or supplements to any registration
statement (or any information incorporated by reference in, or exhibits to, such
registration statement) filed pursuant to Sections  2 or 3 or in which
Registrable Securities are included pursuant to Section 6 or the prospectus
(including information incorporated by reference in such prospectus) included in
such registration statement or for additional information;

 

(d)            of the issuance by the Commission of any stop order suspending
the effectiveness of any registration statement filed pursuant to Sections 2 or
3 or in which Registrable Securities are included pursuant to Section 6 or the
initiation of any proceedings for that purpose;

 

(e)            if at any time the Company has reason to believe that the
representations and warranties of the Company or any of its subsidiaries
contained in any agreement (including any underwriting agreement contemplated by
Section 8(h) above) cease to be true and correct;

 

(f)            of the receipt by the Company or its legal counsel of any
notification with respect to the suspension of the qualification or exemption
from qualification of any of the Registrable Securities for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; and

 

(g)           at any time when a prospectus relating to any such registration
statement is required to be delivered under the 1933 Act, of the occurence of
any event as a result of which such prospectus (including any material
incorporated by reference or deemed to be incorporated by reference in such
prospectus), as then in effect, includes an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein not misleading in light of the circumstances then
existing, which event requires the Company to make changes in such effective
registration statement and prospectus in order to ensure that the statements
therein or incorporated by reference therein will not contain an untrue
statement of a material fact or omit to state a material fact required to be
stated therein or necessary to make the statements therein not misleading in
light of the circumstances then existing (which notice shall be accompanied by
an instruction to suspend the use of the prospectus until the requisite changes
have been made and shall not contain any material, non-public information about
the Company);

 







 

Section 15.12     Use its reasonable best efforts to prevent the issuance or
obtain the withdrawal of any order suspending the effectiveness of any
registration statement referred to in Section 8(k)(iv) at the earliest
practicable time;

 

Section 15.13     Cooperate with the Electing Investors and each underwriter or
agent participating in the disposition of Registrable Securities and their
respective counsel in connection with any filings required to be made with
FINRA, including the use of reasonable best efforts to obtain FINRA’s
pre-clearance or pre-approval of the registration statement and applicable
prospectus upon filing with the Commission;

 

Section 15.14     Upon the occurrence of any event contemplated by
Section 8(k)(vii), reasonably promptly prepare a post-effective amendment to
such registration statement or a supplement to the related prospectus or file
any other required document so that, as thereafter delivered to the Electing
Investors, the prospectus will not contain (or incorporate by reference) an
untrue statement of a material fact or omit to state any material fact necessary
to make the statements therein, in light of the circumstances under which they
were made, not misleading. If the Company notifies the Electing Investors in
accordance with Section 8(k)(vii) to suspend the use of the prospectus until the
requisite changes to the prospectus have been made, then the Electing Investors
shall suspend use of such prospectus and, if requested by the Company, use their
reasonable best efforts to return to the Company all copies of such prospectus
(at the Company’s expense) other than permanent file copies then in the Electing
Investors’ possession, and the period of effectiveness of such registration
statement provided for in Section 8(a) above shall be extended by the number of
days from and including the date of the giving of such notice to the date the
Electing Investors shall have received such amended or supplemented prospectus
pursuant to this Section 8(n); and

 

Section 15.15     Procure the cooperation of the Company’s transfer agent in
settling any offering or sale of Registrable Securities, including with respect
to the transfer of physical stock certificates into book-entry form, no later
than the effective date of such registration statement. In connection therewith,
if reasonably required by the Company’s transfer agent, the Company shall,
promptly after the effectiveness of the registration statement, cause an opinion
of counsel as to the effectiveness of the registration statement to be delivered
to and maintained with its transfer agent, together with any other
authorizations, certificates and directions required by the transfer agent which
authorize and direct the transfer agent to issue such Registrable Securities
without legend upon sale by the holder of such shares of Registrable Securities
under the registration statement.

 







 

ARTICLE XVI Suspension of Sales. Upon receipt of written notice from the Company
pursuant to Section 8(k)(vii), the Electing Investors shall immediately
discontinue disposition of Registrable Securities until they (i) have received
copies of a supplemented or amended prospectus or prospectus supplement pursuant
to Section 8(n) or (ii) are advised in writing by the Company that the use of
the prospectus and, if applicable, prospectus supplement may be resumed, and, if
so directed by the Company, the Electing Investors shall deliver to the Company
(at the Company’s expense) all copies, other than permanent file copies then in
the Electing Investors’ possession, of the prospectus and, if applicable,
prospectus supplement covering such Registrable Securities current at the time
of receipt of such notice.

 

ARTICLE XVII Limitation on Subsequent Registration Rights. From and after the
date hereof, the Company shall not enter into any agreement granting any holder
or prospective holder of any securities of the Company registration rights with
respect to such securities that conflict with the rights granted to the
Investors herein without the prior written consent of the Investors holding a
majority of the Registrable Securities. It is agreed that the granting of pro
rata registration rights to any other investor in the Company shall not be
considered to conflict with the rights granted to the Investors herein.

 

ARTICLE XVIII Free Writing Prospectuses. The Electing Investors shall not use
any free writing prospectus (as defined in Rule 405 under the 1933 Act) in
connection with the sale of Registrable Securities without the prior written
consent of the Company; provided that the Electing Investors may use any free
writing prospectus prepared and distributed by the Company.

 

ARTICLE XIX Indemnification.

 

Section 19.1       Notwithstanding any termination of this Agreement, the
Company shall indemnify and hold harmless, to the fullest extent permitted by
law, each of the Electing Investors and each of their respective current and
former officers, directors, employees, agents, partners, members, stockholders,
representatives and Affiliates, and each Person or entity, if any, that controls
the Electing Investors within the meaning of Section 15 of the 1933 Act or
Section 20 of the Exchange Act, and the officers, directors, employees, agents
partners, members, managers, stockholders, representatives and Affiliates of
each such controlling Person, and each underwriter thereof, if any, and each
Person who controls any such underwriter within the meaning of Section 15 of the
1933 Act (each, an “Investor Indemnitee”), from and against any and all losses,
claims, damages, actions, liabilities, penalties, charges, amounts paid in
settlement and costs and expenses (including reasonable fees, expenses and
disbursements of attorneys and other professionals) (collectively, “Losses”),
joint or several, arising out of, caused by, based upon, resulting from or
relating to (i) any untrue or alleged untrue statement of material fact
contained or incorporated by reference in any registration statement,
prospectus, preliminary prospectus or final prospectus contained therein,
offering circular or other document, or any amendment or supplement thereto, or
contained in any “issuer free writing prospectus” (as such term is defined in
Rule 433 under the 1933 Act) prepared by the Company or authorized by it in
writing for use by the Investors or any amendment or supplement thereto;
(ii) any omission or alleged omission to state therein a material fact required
to be stated therein or necessary to make the statements therein, in light of
the circumstances under which they were made, not misleading; or (iii) any
violation by the Company of any rule or regulation promulgated under the 1933
Act, the Exchange Act or state securities laws applicable to the Company in
connection with any such registration, and, without limiting the foregoing, the
Company will reimburse each of the Investor Indemnitees for any reasonable legal
and any other expenses reasonably incurred in connection with investigating,
preparing or defending against any such Losses, as such expenses are incurred;
provided that the Company shall not be liable to such Investor Indemnitee with
respect to any Losses (i) for which any Electing Investor must indemnify any
Company Indemnitee under Section 12(b), or (ii) based upon offers or sales
effected by such Investor Indemnitee “by means of” (as defined in Rule 159A
under the 1933 Act) a “free writing prospectus” (as defined in Rule 405 under
the 1933 Act) that was not authorized in writing by the Company; provided that
the Company shall have delivered to each Electing Investor such preliminary
prospectus or final prospectus contained in the applicable registration
statement and any amendments or supplements thereto pursuant to Section 8(d) no
later than the time of contract of sale in accordance with Rule 159 under the
1933 Act.

 







 

Section 19.2       Each Electing Investor shall, to the fullest extent permitted
by law, severally and not jointly, indemnify and hold harmless the Company and
its officers, directors, employees, agents, representatives and Affiliates, each
underwriter, if any, of the Company’s securities covered by such a registration,
each Person who controls the Company or such underwriter within the meaning of
Section 15 of the 1933 Act (each, a “Company Indemnitee”), from and against any
and all Losses arising out of, caused by, based upon, resulting from or relating
to (i) any untrue or alleged untrue statement of material fact contained in any
registration statement, prospectus, preliminary prospectus, offering circular or
other document, or any amendment or supplement thereto, or contained in any
“issuer free writing prospectus” (as such term is defined in Rule 433 under the
1933 Act) or (ii) any omission or alleged omission to state therein a material
fact required to be stated therein or necessary to make the statements therein,
in light of the circumstances under which they were made, not misleading, but
only to the extent that such untrue statements or omissions are based solely
upon information regarding such Electing Investor furnished in writing to the
Company by such Electing Investor stated to be specifically for use therein. In
no event shall the liability of any Electing Investor hereunder be greater in
amount than the dollar amount of the net proceeds received by such Electing
Investor upon the sale of the Registrable Securities giving rise to such
indemnification obligation.

 

Section 19.3        If any proceeding shall be brought or asserted against any
Person entitled to indemnity hereunder (an “Indemnified Party”) with respect to
a claim for which indemnity is required under this Agreement, such Indemnified
Party shall promptly notify the Person from whom indemnity is sought (the
“Indemnifying Party”) in writing, and the Indemnifying Party shall assume the
defense in such proceeding, including the employment of counsel reasonably
satisfactory to the Indemnified Party and the payment of all fees and expenses
incurred in connection with such defense; provided that the failure of any
Indemnified Party to give such notice shall not relieve the Indemnifying Party
of its obligations or liabilities pursuant to this Section 12, except (and only)
to the extent that it shall be finally determined by a court of competent
jurisdiction (which determination is not subject to appeal or further review)
that such failure shall have proximately and materially adversely prejudiced the
Indemnifying Party. An Indemnified Party shall have the right to employ separate
counsel in any such proceeding and to participate in the defense of such
proceeding, but the fees and expenses of such counsel shall be at the expense of
such Indemnified Party or Parties unless: (i) the Indemnifying Party has agreed
in writing to pay such fees and expenses; (ii) the Indemnifying Party shall have
failed promptly to assume the defense of such proceeding and to employ counsel
reasonably satisfactory to such Indemnified Party in any such proceeding; or
(iii) the named parties to any such proceeding (including any impleaded parties)
include both such Indemnified Party and the Indemnifying Party, and, in the
reasonable judgment of such Indemnified Party, a conflict of interest may exist
as a result of the representation of both such Indemnified Party and the
Indemnifying Party by the same counsel (in which case, if such Indemnified Party
notifies the Indemnifying Party in writing that it elects to employ separate
counsel at the expense of the Indemnifying Party, the Indemnifying Party shall
not have the right to assume the defense thereof and such counsel shall be at
the expense of the Indemnifying Party); provided that the Indemnifying Party
shall not be liable for the fees and expenses of more than one separate firm of
attorneys (in addition to, but only to the extent necessary, one local counsel)
at any time for all Indemnified Parties, unless in the reasonable judgment of
any Indemnified Party a conflict of interest may exist between such Indemnified
Party and any other Indemnified Parties with respect to a claim. The
Indemnifying Party shall not be liable for any settlement of any such proceeding
effected without its written consent, which consent shall not be unreasonably
withheld, conditioned or delayed. No Indemnifying Party shall, without the prior
written consent of the Indemnified Party (which consent shall not be
unreasonably withheld, conditioned or delayed), effect any settlement of any
pending proceeding in respect of which any Indemnified Party is a party, unless
such settlement includes an unconditional release of such Indemnified Party from
all liability on claims that are the subject matter of such proceeding. All fees
and expenses of the Indemnified Party (including reasonable fees and expenses to
the extent incurred in connection with investigating or preparing to defend such
proceeding in a manner not inconsistent with this Section 12) shall be paid to
the Indemnified Party, as incurred, promptly upon receipt of written notice
thereof by the Indemnifying Party (regardless of whether it is ultimately
determined that an Indemnified Party is not entitled to indemnification
hereunder; provided that the Indemnifying Party may require such Indemnified
Party to undertake to reimburse all such fees and expenses to the extent it is
finally judicially determined that such Indemnified Party is not entitled to
indemnification under this Section 12). The indemnification set forth in this
Section 12 shall be in addition to any other indemnification rights or
agreements that an Indemnified Party may have.

 







 

Section 19.4        If the indemnification provided for in Sections 12(a) or
12(b) is held by a court of competent jurisdiction to be unavailable to an
Indemnified Party with respect to any Losses referred to in Sections 12(a) or
12(b), as the case may be, or is insufficient to hold the Indemnified Party
harmless as contemplated therein, then the Indemnifying Party, in lieu of
indemnifying such Indemnified Party, shall contribute to the amount paid or
payable by such Indemnified Party as a result of such Losses in such proportion
as is appropriate to reflect the relative fault of the Indemnified Party, on the
one hand, and the Indemnifying Party, on the other hand, in connection with the
statements, omissions or violations which resulted in such Losses, as well as
any other relevant equitable considerations. The relative fault of the
Indemnifying Party, on the one hand, and of the Indemnified Party, on the other
hand, shall be determined by reference to, among other factors, whether the
untrue or alleged untrue statement of a material fact or omission to state a
material fact relates to information supplied by the Indemnifying Party or by
the Indemnified Party and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Investors agree that it would not be just and equitable if
contribution pursuant to this Section 12(d) were determined by pro rata
allocation or by any other method of allocation that does not take account of
the equitable considerations referred to in this Section 12(d). Notwithstanding
the foregoing, in no event shall the liability of any Electing Investor
hereunder be greater in amount than the dollar amount of the net proceeds
received by such Electing Investor upon the sale of the Registrable Securities
giving rise to such contribution obligation. No Indemnified Party guilty of
fraudulent misrepresentation (within the meaning of Section 11(f) of the 1933
Act) shall be entitled to contribution from an Indemnifying Party not guilty of
such fraudulent misrepresentation.

 







 

ARTICLE XX Agreement to Furnish Information. If requested by the Company or the
book-running managing underwriter(s) of Common Stock (or other securities of the
Company convertible into Common Stock), each Electing Investor shall provide
such information regarding itself and its Registrable Securities as may be
reasonably required by the Company or such representative of the book-running
managing underwriter(s) in connection with the filing of a registration
statement and the completion of any public offering of the Registrable
Securities pursuant to this Agreement.

 

ARTICLE XXI Rule 144 Reporting. With a view to making available to the Investors
the benefits of certain rules and regulations of the Commission which may permit
the sale of the Registrable Securities that are Common Stock to the public
without registration, the Company agrees to use its reasonable best efforts to:
(a) make and keep public information available, as those terms are understood
and defined in Rule 144 under the 1933 Act or any similar or analogous
rule promulgated under the 1933 Act, at all times after the effective date of
this Agreement (“Rule 144”); (b) file with the Commission, in a timely manner,
all reports and other documents required of the Company under the Exchange Act;
(c) so long as the Investors own any Registrable Securities, furnish to such
Investors forthwith upon request: (i) a written statement by the Company as to
its compliance with the reporting requirements of Rule 144 and of the Exchange
Act; (ii) a copy of the most recent annual or quarterly report of the Company;
and (iii) such other reports and documents as such Investors may reasonably
request in availing themselves of any rule or regulation of the Commission
allowing them to sell any such Common Stock without registration and (d) so long
as the Investors own any Registrable Securities, take such further necessary
action as any Investor may reasonably request in connection with the removal of
any restrictive legend on the Registrable Securities being sold to the extent
required from time to time to enable such Investor to sell the Restricted
Securities without registration under the Securities Act within the limitations
of the exemption provided by Rule 144 as determined in consultation with Company
counsel.

 

ARTICLE XXII Miscellaneous.

 

Section 22.1       Termination of Registration Rights. The registration rights
of any particular Investor granted under this Agreement shall terminate with
respect to such Investor upon the date upon which neither the Investor nor any
of its Affiliates holds any Registrable Securities.

 

Section 22.2       Holdback Agreement. In consideration for the Company agreeing
to its obligations under this Agreement, each Investor agrees in connection with
any underwritten offering (i) pursuant to Section 3 or (ii) with respect to
which Investors exercise their piggyback rights under Section 6, in each case
where the Company has complied with its obligations under this Agreement, upon
the request of the underwriters managing any such underwritten offering, not to
effect (other than pursuant to such offering) any public sale or distribution of
Registrable Securities, including, but not limited to, any sale pursuant to
Rule 144, or make any short sale of, grant any option for the purchase of, or
otherwise dispose of any Registrable Securities, any other equity securities of
the Company or any securities convertible into or exchangeable or exercisable
for any equity securities of the Company, in each case without the prior written
consent of such underwriters and subject to customary exceptions, during the
Holdback Period; provided that nothing herein will prevent any Investor from
making a transfer to an Affiliate that is otherwise in compliance with
applicable securities laws. Notwithstanding the foregoing, any discretionary
waiver or termination of this holdback provision by such underwriters with
respect to any of the Investors shall apply to the other Investors as well, pro
rata based upon the number of shares subject to such obligations.

 







 

Section 22.3       Governing Law; Submission to Jurisdiction; Waiver of Jury
Trial, Etc. This Agreement will be governed by and construed in accordance with
the laws of the State of New York applicable to contracts made and to be
performed entirely within such State. Each of the parties hereto agrees (i) to
submit to the exclusive personal jurisdiction of the State or Federal courts in
the Borough of Manhattan, The City of New York, (ii) that exclusive jurisdiction
and venue shall lie in the State or Federal courts in the State of New York, and
(iii) that notice may be served upon such party at the address and in the manner
set forth for such party in Section 15(h). To the extent permitted by applicable
law, each of the parties hereto hereby unconditionally waives trial by jury in
any legal action or proceeding arising out of or relating to this Agreement or
the transactions contemplated hereby.

 

Section 22.4       Specific Performance. Each of the Investors, on the one hand,
and the Company, on the other hand, acknowledges and agrees that irreparable
injury to the other party hereto would occur in the event any of the provisions
of this Agreement were not performed in accordance with their specific terms or
were otherwise breached and that such injury would not be adequately compensable
by the remedies available at law (including the payment of money damages). It is
accordingly agreed that the Investors, on the one hand, and the Company, on the
other hand (the “Moving Party”), shall each be entitled to specific enforcement
of, and injunctive relief to prevent any violation of, the terms hereof, and the
other party hereto will not take action, directly or indirectly, in opposition
to the Moving Party seeking such relief on the grounds that any other remedy or
relief is available at law or in equity. This Section 15(d) is not the exclusive
remedy for any violation of this Agreement.

 

Section 22.5       Successors and Assigns. The registration rights hereunder are
not transferable and may not be assigned to any person without the prior written
consent of the other party hereto, other than Affiliates of the Buyer. Any
transfer or assignment in violation of the forgoing shall be null and void ab
initio. In the event that any Affiliate of the Buyer acquires or becomes a
transferee or assignee of any Registrable Securities, such Affiliate shall,
without any further writing or action of any kind, be deemed a beneficiary
hereof for all purposes and such Registrable Securities shall be held subject to
all the terms of this Agreement, and by taking and holding such Registrable
Securities such Affiliate shall be treated as an “Investor” for all purposes
under this Agreement and shall be entitled to receive the benefits of, and be
conclusively deemed to have agreed to be bound by all of the applicable terms
and provisions of, this Agreement. No Person who acquires securities transferred
in violation of this Agreement, or who acquires securities that are not or upon
acquisition cease to be Registrable Shares, shall have any rights under this
Agreement with respect to such securities, and such securities shall not have
the benefits afforded hereunder to Registrable Securities. In the event that the
Company consolidates or merges with or into any Person and the Common Stock or
any other Registrable Securities are, in whole or in part, converted into or
exchanged for securities of a different issuer, and any Investor would, upon
completion of such merger or consolidation, hold Registrable Securities of such
issuer, then as a condition to such transaction the Company will cause such
issuer to assume all of the Company’s rights and obligations under this
Agreement in a written instrument delivered to the Investors.

 







 

Section 22.6       No Third-Party Beneficiaries. Notwithstanding anything
contained in this Agreement to the contrary, this Agreement is intended solely
for the benefit of the parties hereto and their respective successors, heirs and
permitted assigns, and is not for the benefit of, nor may any provision hereof
be enforced by, any other person; provided, however, that each Indemnified Party
shall be entitled to the rights, remedies and obligations provided to an
Indemnified Party under Section 12, and each such Indemnified Party shall have
standing as a third-party beneficiary under Section 12 to enforce such rights,
remedies and obligations.

 

Section 22.7       Entire Agreement. This Agreement and the Investment Agreement
supersede all other prior or contemporaneous negotiations, writings and
understandings between the Investors, the Company, their Affiliates and Persons
acting on their behalf with respect to the matters discussed herein, and this
Agreement, the Investment Agreement, and the instruments referenced herein and
therein constitute the full and entire understanding and agreement among the
parties hereto with regard to the matters covered herein and therein, and,
except as specifically set forth herein or therein, neither the Company nor any
Investor makes any representation, warranty, covenant or undertaking with
respect to any such matters.

 

Section 22.8       Notices. Any notices, consents, waivers or other
communications required or permitted to be given under the terms of this
Agreement shall be in writing and shall be deemed to be delivered: (i) upon
receipt, when delivered personally; (ii) upon delivery, when sent by electronic
mail; or (iii) one Business Day after deposit with an overnight courier service,
in each case properly addressed to the party to receive the same. The addresses
and e-mail addresses for such communications shall be:

 

  if to the Company:         Knoll, Inc.     1235 Water Street     East
Greenville, PA 18041     Attention: Michael A. Pollner, General Counsel    
E-mail: Michael_Pollner@knoll.com       with a copy to (for informational
purposes only):         Sullivan & Cromwell LLP     125 Broad St.     New York,
NY 10004     Attention: Stephen M. Kotran       Ari Blaut       Catherine M.
Clarkin

 







 

    E-mail: KotranS@sullcrom.com       BlautA@sullcrom.com      
ClarkinC@sullcrom.com         if to the Buyer:         Furniture Investments S.à
r.l.     23 Avenue Monterey     L-2163     Luxembourg     Attention: Marco
Pierettori     E-mail: MPierettori@investindustrial.com       with a copy to
(for informational purposes only):         Wachtell, Lipton, Rosen & Katz     51
West 52nd Street     New York, NY 10019     Attention: Mark Gordon       DongJu
Song     E-mail: MGordon@wlrk.com       DSong@wlrk.com

 

or to such other address and/or e-mail address and/or to the attention of such
other person as the recipient party has specified by written notice given to
each other party five (5) days prior to the effectiveness of such change.
Written confirmation of receipt (A) given by the recipient of such notice,
consent, waiver or other communication, (B) mechanically or electronically
generated by the sender’s e-mail containing the time, date and recipient e-mail
address or (C) provided by an overnight courier service shall be rebuttable
evidence of personal service, receipt by facsimile or e-mail or receipt from an
overnight courier service in accordance with clause (i), (ii), or (iii) above,
respectively.

 

Section 22.9       Delays or Omissions. No failure on the part of any party to
exercise, and no delay in exercising, any right, power or remedy hereunder shall
operate as a waiver thereof, nor shall any single or partial exercise of such
right, power or remedy by such party preclude any other or further exercise
thereof or the exercise of any other right, power or remedy. All remedies
hereunder are cumulative and not exclusive of any other remedies provided by
law.

 

Section 22.10     Expenses. The Company and the Investors shall bear their own
expenses and legal fees incurred on their behalf with respect to this Agreement
and the transactions contemplated hereby, except as otherwise provided in
Section 7.

 

Section 22.11     Amendments and Waivers. Provisions of this Agreement may be
amended and the observance thereof may be waived (either generally or in a
particular instance and either retroactively or prospectively) only if such
amendment or waiver is in writing and signed, in the case of an amendment, by
the Company and the holders of at least a majority of the Registrable Securities
then outstanding or, in the case of a waiver, by the party against whom the
waiver is to be effective. Any amendment or waiver effected in accordance with
this Section 15(k) shall be binding upon each holder of any Registrable
Securities at the time outstanding (including securities convertible into
Registrable Securities), each future holder of all such Registrable Securities
and the Company. No such amendment shall be effective to the extent that it
applies to less than all of the Investors or holders of Registrable Securities.

 







 

Section 22.12     Counterparts. This Agreement may be executed in two or more
identical counterparts, all of which shall be considered one and the same
agreement and shall become effective when counterparts have been signed by each
party and delivered to the other party; provided that a facsimile or .pdf format
signature shall be considered due execution and shall be binding upon the
signatory thereto with the same force and effect as if the signature were an
original, not a facsimile or .pdf signature.

 

Section 22.13     Severability. If any provision of this Agreement is prohibited
by law or otherwise becomes or is declared by a court of competent jurisdiction
to be invalid or unenforceable, the provision that would otherwise be
prohibited, invalid or unenforceable shall be deemed amended to apply to the
broadest extent that it would be valid and enforceable, and the invalidity or
unenforceability of such provision shall not affect the validity of the
remaining provisions of this Agreement so long as this Agreement as so modified
continues to express, without material change, the original intentions of the
parties as to the subject matter hereof and the prohibited nature, invalidity or
unenforceability of the provision(s) in question does not substantially impair
the respective expectations or reciprocal obligations of the parties or the
practical realization of the benefits that would otherwise be conferred upon the
parties. The parties hereto will endeavor in good faith negotiations to replace
the prohibited, invalid or unenforceable provision(s) with a valid provision(s),
the effect of which comes as close as possible to that of the prohibited,
invalid or unenforceable provision(s).

 

Section 22.14     Headings; Interpretation. The headings used in this Agreement
are used for convenience of reference only and are not to be considered part of,
or affect the interpretation of, this Agreement. When a reference is made in
this Agreement to a Section, such reference shall be to a Section of this
Agreement unless otherwise indicated. Whenever the words “include,” “includes”
or “including” are used in this Agreement, they shall be deemed to be followed
by the words “without limitation.” The words “hereof,” “herein,” and “herewith”
and words of similar import shall, unless otherwise stated, be construed to
refer to this Agreement as a whole and not to any particular provision of this
Agreement. Unless otherwise specified in this Agreement, the term “dollars” and
the symbol “$” mean U.S. dollars for purposes of this Agreement and all amounts
in this Agreement shall be paid in U.S. dollars. The definitions contained in
this Agreement are applicable to the singular as well as the plural forms of
such terms and to the masculine as well as to the feminine and neuter genders of
such term. Any agreement, instrument or statute, rule or regulation defined or
referred to in this Agreement means such agreement, instrument or statute,
rule or regulation as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes. Any
reference to any section under the 1933 Act or Exchange Act, or any
rule promulgated thereunder, shall include any publicly available interpretive
releases, policy statements, staff accounting bulletins, staff accounting
manuals, staff legal bulletins, staff “no-action,” interpretive and exemptive
letters and staff compliance and disclosure interpretations (including
“telephone interpretations”) of such section or rule by the Commission. Each of
the parties has participated in the drafting and negotiation of this Agreement.
If an ambiguity or question of intent or interpretation arises, this Agreement
shall be construed as if it were drafted by each of the parties, and no
presumption or burden of proof shall arise favoring or disfavoring any party by
virtue of authorship of any of the provisions of this Agreement.

 

[Signature pages follow.]

 







 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  KNOLL, INC.     By:       Name:     Title:

 







 

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

  FURNITURE INVESTMENTS S.À R.L.     By:       Name:     Title:

 







 

EXHIBIT D

NON-USRPI CERTIFICATE

[Knoll, Inc. Letterhead]

 

[DATE]

To:

[Insert name of shareholder requesting statement]

[Insert address of shareholder requesting statement]

 

In order to inform a transferee that withholding of tax under Section 1445 of
the Code is not required upon the disposition of an interest in Knoll, Inc., a
Delaware corporation (the “Company”), the undersigned, being a duly appointed
officer of the Company, does hereby certify, as of the date of this statement,
as follows:

 

1.This statement is being provided pursuant to the requirements of Treasury
Regulations Section 1.897-2(g)(1), (h) and 1.1445-2(c)(3) with respect to the
Company.

 

2.The Company’s office address is:



1235 Water Street

 

East Greenville, PA 18041

 

3.The Company’s U.S. employer identification number is 13-3873847.

 

4.An interest in the Company does not constitute a United States real property
interest (as that term is defined in Section 897(c) of the Code and the Treasury
Regulations promulgated in connection therewith) because the Company is not, and
was not, a United States real property holding corporation (as that term is
defined in Section 897(c)(2) of the Code and the Treasury Regulations
promulgated in connection therewith) at any time during the applicable period
specified by Section 897(c)(1)(A)(ii) of the Code ending on [Insert date request
(i.e., date of disposition)].

 

The Company understands that this statement may be disclosed to the Internal
Revenue Service by a transferee or transferor of an interest in the Company and
that any false statement contained herein could be punished by fine,
imprisonment or both.

 

Under penalties of perjury, the undersigned, who is a responsible officer of the
Company, hereby certifies (i) that the undersigned has examined the foregoing
statement and, to the best of the undersigned’s knowledge and belief, it is
true, correct and complete and (ii) that the undersigned has authority to sign
this statement on behalf of the Company.

 

[Signature Page Follows]

 







 

Knoll, Inc.   By:       Name:       Title:    

 

 

[Signature Page of Non-USRPHC Certificate]

 





 

EXHIBIT E

NON-USRPI NOTICE FOR IRS

[Knoll, Inc. Letterhead]

 

[DATE]

Ogden Service Center

P.O. Box 409101
Ogden, UT 84409

 

Re: Notice of Statement Given to Shareholder Pursuant to Treasury Regulations
Section 1.897-2(h)(2)

 

Dear Sir or Madam:

 

1.This notice is being provided pursuant to the requirements of Treasury
Regulations Section 1.897-2(h)(2).

 

2.The following information concerns the corporation submitting this notice:



·Name: Knoll, Inc. (the “Company”)



·Address: 1235 Water Street



                          East Greenville, PA 18041

·Taxpayer Identification Number: 13-3873847

 

3.The following information concerns the shareholder that requested the attached
statement pursuant to Treasury Regulations Section 1.897-2(g)(1), (h) and
1.1445-2(c)(3):



·Name: [Insert] (the “Shareholder”)



·Address: [Insert]



·Taxpayer Identification Number: [Insert, if any]

 

4.Statement: An interest in the Company does not constitute a United States real
property interest (as that term is defined in Section 897(c) of the Code and the
Treasury Regulations promulgated in connection therewith) because the Company is
not, and was not, a United States real property holding corporation (as that
term is defined in Section 897(c)(2) of the Code and the Treasury Regulations
promulgated in connection therewith) at any time during the applicable period
specified by Section 897(c)(1)(A)(ii) of the Code ending on [Insert date request
(i.e., date of disposition)].

 

A copy of the statement provided to the Shareholder is attached hereto.

 

Under penalties of perjury, the undersigned, who is a responsible corporate
officer of the Company, declares that the above notice, and the attached
statement, are true, correct, and complete to the best of the knowledge of the
undersigned, and that the undersigned has authority to sign this notice on
behalf of the Company.

 

[Signature Page to Follow]

 







 

Knoll, Inc.   By:       Name:       Title:    

 

 

[Signature Page of Non-USRPHC Notice]

 



 